Exhibit 10.1

[Certain portions of this Agreement have been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 as promulgated under the Securities Exchange Act of
1934]

EXECUTION VERSION

 

 

CH2M HILL COMPANIES, LTD.

CH2M HILL, INC.

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC.

CH2M HILL GLOBAL, INC.

CH2M HILL CONSTRUCTORS, INC.

AMENDED AND RESTATED SENIOR UNSECURED

REVOLVING CREDIT AGREEMENT

dated as of September 6, 2007

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as Agent for
itself and the other Lenders and Sole Arranger and Bookrunner

 

 


--------------------------------------------------------------------------------


Table of Contents

 

 

Page

1.

Definitions; Certain Rules of Construction

2

 

 

 

24

2.

The Credits

25

2.1

 

Revolving Credit

25

2.2

 

Swing Line

30

2.3

 

Currency Equivalents for Multicurrency LIBOR Loans

31

2.4

 

Letters of Credit

36

2.5

 

Application of Proceeds

36

2.6

 

Reserved

36

2.7

 

Increase in Commitments

38

2.8

 

Reduction in Commitments

38

 

 

 

 

3.

Interest; LIBOR Pricing Options; Fees; Changes in Circumstance; Yield Protection

38

3.1

 

Interest

38

3.2

 

LIBOR Pricing Options

39

3.3

 

Fees

41

3.4

 

Computations of Interest and Fees

42

3.5

 

Changes in Circumstances; Yield Protection

42

 

 

 

 

4.

Payment

45

4.1

 

Payment at Maturity

45

4.2

 

Voluntary Reductions and Prepayments

45

4.3

 

Mandatory Prepayments

46

4.4

 

Letters of Credit

47

4.5

 

Reborrowing; Application of Payments, Etc

47

4.6

 

Sharing of Payments, Etc.

48

4.7

 

Records

49

 

 

 

 

5.

Appointment of the Parent; Authorized Representatives

49

 

 

 

 

6.

Subsidiary Guarantors

49

 

 

 

 

7.

Relationship Among Borrowers

50

7.1

 

JOINT AND SEVERAL LIABILITY

50

7.2

 

Waivers of Defenses

50

7.3

 

Other Transactions

51

7.4

 

Actions Not Required

51

7.5

 

No Subrogation

52

7.6

 

Application of Payments

52

7.7

 

Recovery of Payment

52

7.8

 

Borrowers’ Financial Condition

52

7.9

 

Bankruptcy of the Borrowers

52

7.10

 

Limitation; Insolvency Laws

53

7.11

 

Contribution

53

 

i


--------------------------------------------------------------------------------


 

8.

Conditions to Extending Credit

54

8.1

 

Conditions on Initial Closing Date

54

8.2

 

Conditions to Each Extension of Credit

55

8.3

 

VECO Acquisition Conditions

55

 

 

 

 

9.

Covenants

57

9.1

 

Conduct of Business, Etc.

57

9.2

 

Insurance

57

9.3

 

Financial Statements and Other Reporting

58

9.4

 

Consolidated Net Worth

60

9.5

 

Fixed Charge Coverage Ratio

61

9.6

 

Leverage Ratio

61

9.7

 

Indebtedness

61

9.8

 

Liens

63

9.9

 

Transactions with Affiliates

64

9.10

 

Environmental Laws

64

9.11

 

Payment of Taxes, Etc

65

9.12

 

Preservation of Existence, Etc.

65

9.13

 

Compliance with Terms of Leaseholds

65

9.14

 

[Reserved]

65

9.15

 

Mergers, Etc.

65

9.16

 

Sales, Etc. of Assets

65

9.17

 

Investments

66

9.18

 

Distributions, Etc.

67

9.19

 

Limits on Capital Expenditures

67

9.20

 

Charter and Bylaws Amendments; Resolutions

67

9.21

 

Prepayments, Etc. of Indebtedness

67

9.22

 

Preservation of Rights and Properties

68

9.23

 

Payment of Obligations

68

9.24

 

Maintenance of Properties

68

9.25

 

ERISA

68

9.26

 

Ownership of the Borrowers

69

9.27

 

Pari Passu

69

9.28

 

Lease Transactions

69

9.29

 

Hedging Agreements

69

 

 

 

 

10.

Representations and Warranties

69

10.1

 

Organization and Business

69

10.2

 

Financial Statements and Other Information

70

10.3

 

No Material Adverse Effect

70

10.4

 

Operations in Conformity with Law, Etc.

70

10.5

 

Litigation

70

10.6

 

Authorization and Enforceability

71

10.7

 

No Legal Obstacle to Agreements

71

10.8

 

Tax Returns

72

10.9

 

Environmental Regulations

72

10.10

 

Plans

73

 

ii


--------------------------------------------------------------------------------


 

10.11

 

Consents or Approvals

73

10.12

 

No Liens

73

10.13

 

Business Authorizations

73

10.14

 

Disclosure

73

10.15

 

Solvency

73

10.16

 

Investment Company Act

73

10.17

 

Public Utility Holding Company Act

73

 

 

 

 

11.

Defaults

74

11.1

 

Events of Default

74

11.2

 

Certain Actions Following an Event of Default

77

11.3

 

Event of Default; No Waiver

78

11.4

 

Waivers

78

 

 

 

 

12.

Expenses; Indemnity

79

12.1

 

Expenses

79

12.2

 

General Indemnity

79

 

 

 

 

13.

The Agent

80

13.1

 

Authorization and Action

80

13.2

 

Agent’s Reliance, Etc.

80

13.3

 

Delegation of Duties

81

13.4

 

Lender Credit Decision; Agent in its Individual Capacity

81

13.5

 

Indemnification

82

13.6

 

Successor Agents

82

13.7

 

Agent May File Proofs of Claim

83

 

 

 

 

14.

Successors and Assigns; Lender Assignments and Participations

84

14.1

 

Assignments by Lenders

84

14.2

 

Credit Participants

86

 

 

 

 

15.

Confidentiality

87

 

 

 

 

16.

Notices

88

16.1

 

General

88

16.2

 

Electronic Posting

88

 

 

 

 

17.

Course of Dealing; Amendments and Waivers

89

 

 

 

 

18.

Defeasance

90

 

 

 

 

19.

Venue; Service of Process

90

 

 

 

 

20.

WAIVER OF JURY TRIAL

91

 

 

 

 

21.

Judgment Currency

91

21.1

 

Conversion Requirements

91

21.2

 

Change in Rate of Exchange

91

 

iii


--------------------------------------------------------------------------------


 

22.

 

Setoff

92

 

 

 

 

23.

 

No Third Party Beneficiaries

92

 

 

 

 

24.

 

Further Assurances

92

 

 

 

 

25.

 

General

92

 

Schedule 1

List of Lenders

 

 

Exhibit 2

Outstanding Principal Amounts

 

 

Exhibit 2.1.4

Form of Revolving Credit Note

 

 

Exhibit 2.2.2

Form of Swing Line Note

 

 

Exhibit 5

Notice of Authorized Representatives

 

 

Exhibit 6

Form of Subsidiary Guarantee

 

 

Exhibit 8.2.1

Form of Notice of Revolving Credit Advance

 

 

Exhibit 8.3.4

VECO Material Adverse Effect

 

 

Exhibit 9.3.2

Form of Compliance Certificate

 

 

Exhibit 9.3.6A

$53,000,000 Lease Documents

 

 

Exhibit 9.3.6B

$23,000,000 Lease Documents

 

 

Exhibit 9.3.6C

2005 Lease Documents

 

 

Exhibit 9.7

Existing Indebtedness

 

 

Exhibit 9.17

Existing Investments

 

 

Exhibit 10.1

Material Subsidiaries

 

 

Exhibit 10.9

Environmental Regulations

 

 

Exhibit 10.10

Plans

 

 

Exhibit 14.1.1

Form of Assignment and Acceptance

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED SENIOR UNSECURED
REVOLVING CREDIT AGREEMENT

This Agreement, dated as of September 6, 2007, is entered into by and among CH2M
HILL COMPANIES, LTD., an Oregon corporation, CH2M HILL, INC., a Florida
corporation, OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California
corporation, CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC., an Oregon
corporation, CH2M HILL GLOBAL, INC., a Delaware corporation and CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (each a “Borrower,” and collectively,
the “Borrowers”), the Lenders from time to time party hereto, each in its
capacity as a Lender and in its capacity as an Issuing Bank, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as a Lender, in its capacity as an
Issuing Bank, in its capacity as agent for itself and the other Lenders and in
its capacity as the sole arranger and bookrunner, and amends, restates and
supersedes in its entirety the Original Credit Agreement.

RECITALS

A.                                   The Borrowers, as borrowers, have entered
into the Original Credit Agreement with the lenders party thereto (collectively,
the “Existing Lenders”), and Wells Fargo in its separate capacities as the Swing
Line Lender and an Issuing Bank and as the Agent on behalf and for the benefit
of the other Lenders (each as defined in the Original Credit Agreement) pursuant
to which the Existing Lenders have extended and made available to the Borrowers
a revolving credit facility in the aggregate principal amount of up to
$250,000,000 outstanding at any one time, including a $20,000,000 sub-limit for
swing line advances and a $200,000,000 sub-limit for letters of credit (the
“Original Credit Facility”).

B.                                     The Borrowers desire to increase and
restructure the Original Credit Facility in order, among other things, to
finance a portion of the purchase price in the [**] and the VECO Acquisition, to
obtain other extensions of credit from the Lenders under this Agreement, and to
amend the Original Credit Agreement in certain other respects, and, as so
amended, to restate the original Credit Agreement in its entirety along with the
other Credit Documents (as such term is defined in the Original Credit
Agreement, and referred to herein for purposes of this Agreement as the
“Original Credit Documents”) executed or delivered pursuant to or otherwise
existing in support of the Original Credit Agreement and the Original Credit
Facility outstanding thereunder.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

C.                                     The Lenders have agreed to so increase
and restructure the Original Credit Facility and make such Loans and other
credit available to the Borrowers, and to amend and restate the Original Credit
Agreement and the other Original Credit Documents, but only on the terms and
provisions herein, and subject to the conditions and in reliance on, the
representations and warranties set forth below.

D.                                    It is the intent of the Borrowers, the
Lenders and Wells Fargo, not in its individual capacity as a Lender but in its
separate capacities as an Issuing Bank, as Agent for itself and the other
Lenders and in its capacity as the sole arranger and bookrunner that, except as
hereinafter expressly provided, the Original Credit Facility and other
extensions of credit outstanding under the Original Credit Agreement shall not
be deemed to be repaid or terminated upon the

1


--------------------------------------------------------------------------------


effectiveness of this Agreement, but shall continue to remain outstanding and
shall be due and payable at the time and in the manner provided by this
Agreement, including Section 2.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants set forth below, and intending to be legally bound, the parties hereto
agree as follows:

1.                                       Definitions; Certain Rules of
Construction.  Certain capitalized terms are used in this Agreement and in the
other Credit Documents with the specific meanings defined below in this Section
1.  Except as otherwise explicitly specified to the contrary or unless the
context clearly requires otherwise, (a) references to Articles, Sections,
subsections, Exhibits, Schedules and the like, are to Articles, Sections and
subsections of, or Exhibits or Schedules attached to, this Agreement, (b)
reference to any agreement (including the Credit Documents), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof (and, if
applicable, in accordance with the terms hereof and the other Credit Documents)
and reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor, (c) the
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, (d) references to a particular Section
include all subsections thereof, (e) the words “include”, “includes” and
“including” shall be construed as “including without limitation”, (f) accounting
terms not otherwise defined herein have the meaning provided under GAAP, (g)
reference to any law, rule, regulation, order, decree, requirement, policy,
guideline, directive or interpretation means as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect on the determination
date, including rules and regulations promulgated thereunder, (h) references to
a particular Person include such Person’s successors and assigns to the extent
not prohibited by this Agreement and the other Credit Documents, (i) “or” has
the inclusive meaning represented by the phrase “and/or”, (j) references to “the
date hereof” mean the date first set forth above, and (k) defined terms include
in the singular number the plural and in the plural number the singular.

“Acquisition” means the acquisition of a Person (by merger, consolidation or
stock purchase), or the acquisition of all or substantially all of the assets of
a Person, or the acquisition of any division or similar operating unit of a
Person, or the acquisition of the business of a Person or of the assets
comprising such division, unit or business.

“Adjusted EBITDA” means, for any period (each such period, an “EBITDA
Determination Period”), the sum of (a) Consolidated Net Income for such EBITDA
Determination Period (excluding the effect of any extraordinary or non-recurring
items), plus (b) an amount which, in the determination of Consolidated Net
Income for such EBITDA Determination Period, has been deducted for (i) Interest
Expense for such EBITDA Determination Period (including interest expense in
respect of the VECO Holdback to the extent not capitalized), and (ii) total
federal, state, foreign and other income taxes for such EBITDA Determination
Period, and (iii) all depreciation and amortization for such EBITDA
Determination Period, and (iv) total expenses associated with the non-cash
portion of all employee bonus plans for such EBITDA Determination Period, all as
determined in accordance with GAAP.  In addition, if (i) the Parent or any
Subsidiary makes a Permitted Acquisition of a

2


--------------------------------------------------------------------------------


Target, or consummates the [**] or the VECO Acquisition, in each case during any
fiscal quarter and (ii) the applicable Target’s financial statements for
period(s) including the four (4) fiscal quarters ending at the quarter during
which such Permitted Acquisition, [**] or VECO Acquisition, as the case may be,
occurs are reasonably satisfactory to the Agent, then the reported financial
results of the Target during each EBITDA Determination Period in which such
quarter occurs will be included in determining Adjusted EBITDA for each such
EBITDA Determination Period.  Further, if the Parent or any Subsidiary, in
compliance with Section 9.16, sells, transfers or otherwise disposes of the
capital stock of any Material Subsidiary or all or substantially all of the
assets of a Material Subsidiary during any EBITDA Determination Period, then the
reported financial results of such Material Subsidiary for such EBITDA
Determination Period shall not be included in determining Adjusted EBITDA for
such EBITDA Determination Period.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

“Adjusted EBITDAR” means, for any period (each such period, an “EBITDAR
Determination Period”), the sum of (a) Consolidated Net Income for such EBITDAR
Determination Period (excluding the effect of any extraordinary or non-recurring
items)), plus (b) an amount which, in the determination of Consolidated Net
Income for such EBITDAR Determination Period, has been deducted for (i) Interest
Expense for such EBITDAR Determination Period (including interest expense in
respect of the VECO Holdback to the extent not capitalized), and (ii) total
federal, state, foreign and other income taxes for such EBITDAR Determination
Period, and (iii) all depreciation and amortization for such EBITDAR
Determination Period, (iv) total expenses associated with the non-cash portion
of all employee bonus plans for such EBITDAR Determination Period, and (v) Lease
Expense for such EBITDAR Determination Period, all as determined in accordance
with GAAP.  In addition, if (i) the Parent or any Subsidiary makes a Permitted
Acquisition of a Target, or consummates the [**] or the VECO Acquisition, in
each case during any fiscal quarter and (ii) the applicable Target’s financial
statements for period(s) including the four (4) fiscal quarters ending at the
quarter during which such Permitted Acquisition, [**] or VECO Acquisition, as
the case may be, occurs are reasonably satisfactory to the Agent, then the
reported financial results of the Target during each EBITDAR Determination
Period in which such quarter occurs will be included in determining Adjusted
EBITDAR for each such EBITDAR Determination Period.  Further, if the Parent or
any Subsidiary, in compliance with Section 9.16, sells, transfers or otherwise
disposes of the stock of any Material Subsidiary or all or substantially all of
the assets of a Material Subsidiary during any EBITDAR Determination Period,
then the reported financial results of such Material Subsidiary for such EBITDAR
Determination Period shall not be included in determining Adjusted EBITDAR for
such EBITDAR Determination Period.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors, officers and
general partners of such Person), controlled by or under direct or indirect
common control with such Person.  A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such corporation, or (ii) to direct or cause direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.

3


--------------------------------------------------------------------------------


“Agent” means Wells Fargo in its capacity as agent for the Lenders hereunder, as
well as its successors in such capacity pursuant to Section 13.6.

“Aggregate Outstanding Principal Amount” is defined in Section 2.

“Agreement” means this Amended and Restated Senior Unsecured Revolving Credit
Agreement, as from time to time amended, modified and in effect.

“Applicable Base Rate Margin” means, (i) from the Initial Closing Date until the
first day of the month commencing after the month in which the Agent receives
the Parent’s financial statements for the Parent’s fiscal quarter ended
September 30, 2007, the margin set forth on the first line of the column
entitled “Applicable Base Rate Margin” in the following table, and
(ii) thereafter, on any date, effective on the first day of the month commencing
after the month in which the Agent receives the documentation required to be
delivered pursuant to Section 9.3.2 or 9.3.3, as applicable), for the Parent’s
most recently completed fiscal quarter, the margin as set forth in the column
entitled “Applicable Base Rate Margin” determined by the Leverage Ratio for the
most recently completed fiscal quarter in accordance with the following table:

Leverage Ratio

 

Applicable
Base Rate Margin

 

 

 

 

 

> 2.00 <3.00

 

0.00

%

> 1.50 <2.00

 

0.00

%

> 1.00 <1.50

 

0.00

%

<1.00

 

(0.25

)%

 

“Applicable Insolvency Laws” is defined in Section 7.10.

“Applicable Law” means, as to any Person, any law (statutory or common), treaty,
rule, regulation, ordinance, code, guideline or determination of an arbitrator
or of a Governmental Authority, in each case applicable to or binding upon the
Person or any of its property or assets or to which the Person or any of its
property or assets is subject.

“Applicable LIBOR Margin” means, (i) from the Initial Closing Date until the
first day of the month commencing after the month in which the Agent receives
the Parent’s financial statements for the Parent’s fiscal quarter ended
September 30, 2007, the margin set forth on the first line of the column
entitled “Applicable LIBOR Margin” in the following table, and (ii) thereafter,
on any date, effective on the first day of the month commencing after the month
in which the Agent receives the documentation required to be delivered pursuant
to Section 9.3.2 or 9.3.3, as applicable) for the Parent’s most recently
completed fiscal quarter, the margin as set forth in the column entitled
“Applicable LIBOR Margin” determined by the Leverage Ratio for the most recently
completed fiscal quarter in accordance with the following table:

4


--------------------------------------------------------------------------------


 

Leverage Ratio

 

Applicable
LIBOR Margin

 

 

 

 

 

> 2.00 <3.00

 

1.50

%

> 1.50 <2.00

 

1.25

%

> 1.00 <1.50

 

1.00

%

<1.00

 

0.75

%

 

“Applicable Rate” means, at any date, the sum of:

(a)                                  (i)                                    
with respect to each LIBOR Loan, the sum of the Applicable LIBOR Margin plus the
LIBOR Rate;

(ii)                                  with respect to each Base Rate Loan, the
sum of the Applicable Base Rate Margin plus the Base Rate; and

(iii)                               with respect to each Swing Line Loan, the
Base Rate,

plus

(b)                                 an additional two percent (2.0%) effective
upon the day the Agent (in its discretion or at the direction of Required
Lenders) notifies the Borrowers that the interest rates hereunder are increasing
as a result of the occurrence and continuance of an Event of Default under
Section 11.1, in each case until the earlier of such time as (i) such Event of
Default is no longer continuing, or (ii) such Event of Default is deemed no
longer to exist.

“Asset Disposition” means any sale, securitization of, transfer or other
disposition of assets or property by a Borrower or a Guarantor (including any
capital stock of any Subsidiary of a Borrower), or the granting of any option or
other right to purchase or otherwise acquire any such assets, excluding sales of
inventory and contracts in the ordinary course of business.

“Assignee” is defined in Section 14.1.1.

“Assignment and Acceptance” is defined in Section 14.1.1.

“Auditors” is defined in Section 9.3.2(a).

“Authorized Representative” means each person designated by the Parent in the
most recent Notice of Authorized Representatives delivered by the Parent to the
Agent as being authorized to request any borrowing or make any interest rate
selection on behalf of the Borrowers, or to give the Agent any other notice
hereunder which is required by the terms of this Agreement to be made through an
Authorized Representative.

“Available Credit” means, at any time, the amount by which (a) the Total
Commitment is greater than (b) the sum of (i) the aggregate outstanding
principal amount of the Loans at such time and (ii) the Letter of Credit
Exposure at such time.

5


--------------------------------------------------------------------------------


“Bank Undertaking” means any independent undertaking of the Issuing Bank within
the meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon nondocumentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.4.1.  Bank
Undertakings may be issued in United States Dollars or a currency other than
United States Dollars as permitted by this Agreement.

“Banking Day” means (a) for all purposes other than as covered by clause (b),
any day other than Saturday, Sunday or a day on which commercial banks in
Denver, Colorado or New York, New York are authorized or required by law or
other governmental action to close and (b) if such term is used with reference
to a LIBOR Loan, such day is also a day on which dealings are carried on in the
London interbank market in the applicable currency.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Default” means an Event of Default referred to in Section 11.1.10.

“Base Rate” means, on any date, the greater of (a)  the rate of interest most
recently announced within Wells Fargo at its principal office as its Prime Rate,
with the understanding that the Prime Rate is one of Wells Fargo’s base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof in such internal publication or publications as Wells Fargo may
designate, with any change in the rate of interest to become effective on the
date each Prime Rate change is announced within Wells Fargo, and (b) the sum of
0.5% plus the Federal Funds Rate.

“Base Rate Loan” means any portion of the outstanding Revolving Credit Loans or
Swing Line Loans by a Lender that bears interest with reference to the Base
Rate.

“Bylaws” means all written bylaws, rules, regulations and all other documents
relating to the management, governance or internal regulation of any Person
other than an individual, or interpretive of the Charter of such Person, all as
from time to time in effect.

“Capital Expenditures” means, for any Person, for any period, the sum of (a) all
expenditures made, directly or indirectly, by such Person or any of its
Subsidiaries during such period for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that have been or are expected to be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person,
plus (b) without duplication of amounts included under clause (a), the aggregate
principal amount of all Indebtedness (including obligations under Capitalized
Leases) assumed or incurred during such period in connection with such
expenditures.

“Capitalized Leases” means, in the case of any Person, all leases that have
been, should be or are expected to be recorded as capital leases on a balance
sheet of such Person in accordance with GAAP.

 

“Cash Equivalents” means cash equivalents determined in accordance with GAAP.

6


--------------------------------------------------------------------------------


“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

“CERCLIS” means the federal Comprehensive Environmental Response Compensation
Liability Information System List (or any successor document) issued under
CERCLA.

“Change of Control” means any of the following events:  (a) any “person” or any
syndicate or group deemed a “person” within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
other than the Trustees of the CH2M HILL Employee Stock Plan, has become,
directly or indirectly, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), of 30% or more of the voting power of the voting stock of the Parent
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of the Parent (whether or
not such securities are then currently convertible or exercisable), or
(b) during any period of two (2) consecutive calendar years, individuals who at
the beginning of such period constituted the board of directors of the Parent
cease for any reason (other than death, disability or expiration of term) to
constitute a majority of the directors of the Parent then in office unless such
new directors were elected by the directors of the Parent who constituted the
board of directors of the Parent at the beginning of such period.

“Charges” is defined in Section 3.2.7.

“Charter” means the articles of organization, certificate of incorporation,
statute, constitution, joint venture agreement, partnership agreement, trust
indenture, limited liability company agreement or other charter document of any
Person other than an individual, each as from time to time in effect.

“Closing Date” means the Initial Closing Date and each other date on which any
extension of credit is made or any Letter of Credit is issued pursuant to
Sections 2.1, 2.2 or 2.4.

“Code” means the Federal Internal Revenue Code of 1986.

“Commitment” means, with respect to any Lender, such Lender’s obligations to
extend the credits contemplated by Section 2, in the maximum amount as set forth
on Schedule 1 opposite such Lender’s name, as adjusted pursuant to Sections 2.7,
2.8, 3.5.7, 4.2.1 or 14 and recorded in the Register.

“Communications” is defined in Section 16.2.

“Consolidated” means, with respect to any Person’s accounts, the accounts of the
Person and all of its Subsidiaries, or such of its Subsidiaries as may be
specified, consolidated (or combined) in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) after
taxes for such period of the Parent and its Subsidiaries on a Consolidated
basis, determined in accordance with GAAP.

7


--------------------------------------------------------------------------------


“Consolidated Net Worth” means, at any reporting date, stockholder’s equity
(minus the aggregate value of any treasury stock) of the Parent and its
Subsidiaries on a Consolidated basis, determined in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise:  (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities, or services for the purpose of assuring the
owner of such Indebtedness of the payment of such Indebtedness, (c) to maintain
working capital, equity capital or other financial statement condition of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or (d)
entered into for the purpose of assuring in any manner the owner of such
Indebtedness of the payment of such Indebtedness or to protect the owner against
loss in respect thereof; provided, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit, in each case in the ordinary
course of business.

“Converted Principal Amount” is defined in Section 2.3.1.

“Credit Documents” means:

(a)                                  this Agreement, the Revolving Credit Notes
(if any), the Swing Line Note (if any), each Letter of Credit, each draft
presented or accepted under a Letter of Credit, the Subsidiary Guarantee and the
Fee Letter, each as from time to time in effect;

(b)                                 all notices and certificates executed and
delivered to the Agent or any of the Lenders by any Obligor pursuant to or as
contemplated by this Agreement; and

(c)                                  any other present or future agreement or
instrument from time to time entered into among the Borrowers, any of their
Subsidiaries or any other Obligor, on one hand, and the Agent or all the
Lenders, on the other hand, relating to, amending or modifying this Agreement or
any other Credit Document referred to above or which is stated to be a Credit
Document, each as from time to time in effect.

“Credit Obligations” is used herein in its most comprehensive sense and means
any and all present and future advances, debts, obligations, liabilities and
Indebtedness of each Borrower, each Subsidiary and each other Obligor owing to
the Agent or any Lender (or any Affiliate of a Lender and including any Issuing
Bank) under or in connection with this Agreement or any other Credit Document,
including obligations in respect of principal, interest, reimbursement
obligations under Letters of Credit, fees, Letter of Credit fees, amounts
provided for in Sections 3.2.4, 3.4, 3.5 and 12 and other fees, charges,
indemnities and expenses of the Obligors from time to time owing hereunder or
under any other Credit Document (whether accruing before or after a Bankruptcy
Default).

 

“Credit Participant” is defined in Section 14.2.

8


--------------------------------------------------------------------------------


“Current Portion of Long Term Debt” means as of a given date, the amount of the
Borrower’s long-term Indebtedness (other than the amount of the Loans) which
became due during the designated period ending on the designated date.

“Default” means any event or condition which with the passage of time or giving
of notice, or both, would, unless cured or waived, become an Event of Default.

“Denver Office” means the principal banking office of Wells Fargo in Denver,
Colorado.

“Distributions” means, as to any Person, any dividend or distribution to its
stockholders, partners or members as such.

“Dollar LIBOR Loan” means any portion of the outstanding Revolving Credit Loans
by a Lender that bears interest with reference to the LIBOR Base Rate for United
States Dollar deposits.

“Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment, including OSHA.

“Equivalent Amount” means, with respect to any currency at any date, the
equivalent in United States Dollars of such currency, calculated on the basis of
the arithmetic mean of the buy and sell spot rates of exchange of the Agent in
the London interbank market (or other market where the Agent’s foreign exchange
operations in respect of such currency are then being conducted) for such other
currency at or about 11:00 a.m. (local time applicable to the transaction in
question) on the date on which such amount is to be determined, rounded up to
the nearest unit of such currency, with 0.5 of a unit being rounded upward, as
determined by the Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Agent may use any reasonable method it deems appropriate to
determine such amount, and such determination shall be conclusive absent
manifest error.

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by an ERISA Group Person from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations which is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by an ERISA Group Person from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate under Section 4041(c) of ERISA, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (f) a contribution failure occurs
with respect to any Plan sufficient to give rise to a Lien under Section 302(f)
(or, effective January 1, 2008, Section 303(k)) of ERISA or the imposition of
any liability under Title IV of

9


--------------------------------------------------------------------------------


ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon an ERISA Group Person or (g) an ERISA Group Person creates, or, with
respect to a Pension Plan other than a Multiemployer Plan, permits the creation
of any accumulated funding deficiency, that is not waived.

“ERISA Group Person” means the Parent, any Subsidiary of the Parent and any
Person which is a member of the controlled group or under common control with
the Parent or any Subsidiary within the meaning of Section 414 of the Code or
Section 4001(a)(14) of ERISA.

“Event of Default” is defined in Section 11.1.

“Excluded Equity” is defined in Section 4.3.2.

“Existing Lenders” is defined in Recital A.

“Federal Funds Rate” means, for any day, the fluctuating interest rate per annum
(rounded upward to the nearest 1/8%) set forth in the weekly statistical release
designated as H.15(519), or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, “H.15(519)”) on the
preceding Banking Day opposite the caption “Federal Funds (Effective)” or, if
for any relevant day such rate is not so published on any such preceding Banking
Day, the rate for such day will be the arithmetic mean as determined by the
Agent of the rates for the last transaction in overnight federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of three (3) leading
brokers of federal funds transactions in New York City selected by the Agent.

“Fee Letter” means the letter agreement dated July 11, 2007 among the Borrowers,
Wells Fargo and the Agent relating to fees, executed in connection with this
Agreement.

“Final Maturity Date” means August 31, 2012.

“Financial Officer” means a person whom the Agent in good faith believes to be
the Parent’s chief executive officer, chief financial officer, chief operating
officer, chairman, president, treasurer or any of its vice presidents whose
primary responsibility is for its financial affairs.

“Fixed Charge Coverage Ratio” means, as calculated as of any fiscal quarter end
for the Parent and its Subsidiaries on a Consolidated basis for the four (4)
consecutive fiscal quarters then ended, the ratio of Adjusted EBITDAR to the sum
of (a) Interest Expense plus (b) Lease Expense plus (c) Current Portion of Long
Term Debt.

“Foreign Currency” means such currencies other than United States Dollars as may
be approved by the Lenders in their sole discretion.  Each Foreign Currency must
be one (a) that is freely transferable and convertible into United States
Dollars, and (b) in which deposits are generally available to all Lenders in the
London Interbank Market.  The Lenders approve each of the following as a Foreign
Currency:  Canadian Dollars, Euros, Sterling, Australian Dollars, Hong Kong
Dollars and Singapore Dollars.

 

“Foreign Indebtedness” is defined in Section 9.7.13.

10


--------------------------------------------------------------------------------


“Funding Liability” means (a) any deposit which was used (or deemed by
Section 3.2.6 to have been used) to fund any portion of the Loans subject to a
LIBOR Pricing Option, and (b) any portion of the Loans subject to a LIBOR
Pricing Option funded (or deemed by Section 3.2.6 to have been funded) with the
proceeds of any such deposit.

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board.

“Governmental Authority” means any court or governmental agency, authority,
instrumentality or regulatory body of the United States, of the states and
territories thereof and their counties, municipalities and other subdivisions,
and of any foreign country or other jurisdiction.

“Guarantee” means, with respect to a specified Person:

(a)                                  any guarantee by the specified Person of
the payment or performance of, or any Contingent Obligation by the specified
Person in respect of, any Indebtedness or other financial obligation of any
primary obligor;

(b)                                 any other arrangement whereby credit is
extended to a primary obligor on the basis of any obligation of the specified
Person to a creditor or prospective creditor of such primary obligor, to (i) pay
the Indebtedness of such primary obligor, (ii) purchase an obligation owed by
such primary obligor, (iii) pay for the purchase or lease of assets or services
regardless of the actual delivery thereof or (iv) maintain the capital, working
capital, solvency or general financial condition of such primary obligor;

(c)                                  any recourse indebtedness of the specified
Person as a joint venturer whether imposed as a matter of law or by contract;
and

(d)                                 reimbursement obligations, whether
contingent or matured, of the specified Person with respect to letters of
credit, bankers acceptances, other financial guarantees and interest rate
protection agreements;

in each case whether or not any of the foregoing are reflected on the balance
sheet of the specified Person or in a footnote thereto.

“Guarantors” means each domestic Material Subsidiary except the Borrowers.

“Hazardous Material” means any pollutant, toxic or hazardous material or waste,
including any “hazardous substance” or “pollutant” or “contaminant” as defined
in Section 101(14) of CERCLA or any other Environmental Law or regulated as
toxic or hazardous under RCRA or any other Environmental Law.

“Hedging Agreement” means an interest rate or credit swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions designed to provide protection against fluctuations in
interest rates or currency exchange rates.

11


--------------------------------------------------------------------------------


“Increase Effective Date” is defined in Section 2.7.4.

 

“Indebtedness” means any of the following items:

(a)                                  borrowed money;

(b)                                 indebtedness evidenced by notes, debentures
or similar instruments;

(c)                                  Capitalized Lease obligations;

(d)                                 the deferred purchase price of assets or
securities (other than ordinary trade accounts payable within six (6) months
after the incurrence thereof in the ordinary course of business);

(e)                                  capital stock (or other equity) subject to
mandatory redemption or redemption at the option of the holder thereof;

(f)                                    reimbursement obligations, whether
contingent or matured, with respect to letters of credit, bankers acceptances
and other financial guarantees (without duplication of other Indebtedness
supported or guaranteed thereby);

(g)                                 all Contingent Obligations and all
Guarantees in respect of Indebtedness of others;

(h)                                 the VECO Holdback;

(i)                                     all obligations of such Person in
respect of Hedging Agreements (provided that for purposes of calculating Total
Funded Debt at any time, the Indebtedness of any Person in respect of any
Hedging Agreement at any time shall be the amount, if any, that would, under the
agreements and instruments governing such Hedging Agreement, be payable by such
Person at such time if such Hedging Agreement were terminated at such time by
the other party thereto, in each case taking into account any netting or set-off
arrangements applicable thereto); and

(j)                                     the principal balance outstanding under
any lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Indemnified Party” is defined in Section 12.2.

“Initial Closing Date” means September 6, 2007.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

12


--------------------------------------------------------------------------------


“Interest Expense” means, for any period, total interest expense (including the
interest component of any Capitalized Leases) of the Parent and its
Subsidiaries, on a Consolidated basis, determined in accordance with GAAP.

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
calendar quarter and the Final Maturity Date, and (b) as to LIBOR Loans, the
last day of each applicable Interest Period and the Final Maturity Date and in
addition where the applicable Interest Period for a LIBOR Loan is greater than
three (3) months, then also the date three (3) months from the beginning of the
Interest Period and each three (3) months thereafter.

“Interest Period” means, as to LIBOR Loans, a period of two (2) weeks or one
(1), two (2), three (3) or six (6) months, as the Borrowers may elect,
commencing, in each case, on the date of the borrowing (including continuations
and conversions thereof); provided, however, (a) if any Interest Period would
end on a day which is not a Banking Day, such Interest Period will be extended
to the next succeeding Banking Day and such extension of time will be included
in the computation of interest and fees (except that where the next succeeding
Banking Day falls in the next succeeding calendar month, then on the next
preceding Banking Day), (b) no Interest Period will extend beyond the Final
Maturity Date, (c) except with respect to two (2) week Interest Periods, where
an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period will end on the last Banking Day of such calendar month,
and (d) in no event may Interest Periods be selected with respect to LIBOR Loans
which, in the aggregate, would require payment of fees under Section 3.2.4 in
order to make required principal payments.

“Investment” means, with respect to a specified Person:

(a)                                  any share of capital stock, partnership or
other equity interest, evidence of Indebtedness or other security issued by any
other Person;

(b)                                 any loan, advance or extension of credit to,
or contribution to the capital of, any other Person;

(c)                                  any Guarantee of the Indebtedness of any
other Person; and

(d)                                 any Acquisition.

The investments described in the foregoing clauses (a) through (d) are included
in the term “Investment” whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method; provided, however, that the term “Investment” does not include
(i) current trade and customer accounts receivable for property leased, goods
furnished or services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (ii) deposits, advances or prepayments to
suppliers for property leased or licensed, goods furnished and services rendered
in the ordinary course of business, (iii) advances to employees for relocation
and travel expenses, drawing accounts and similar expenditures, (iv) stock or
other securities acquired in connection with the satisfaction or enforcement of
Indebtedness or claims due to the specified Person or as security for any such
Indebtedness or claim, or (v) demand deposits in banks or similar financial
institutions.

13


--------------------------------------------------------------------------------


“Issuing Bank” means any Lender, as applicable, in each case in its capacity as
the issuer of a Letter of Credit.

“Judgment Currency” is defined in Section 21.1.

“Judgment Currency Conversion Date” is defined in Section 21.1.

“Key Employee Notes” means (a) notes issued to former employees for the purchase
price of stock redeemed by the Parent in accordance with the stock repurchase
requirements set forth in the Parent’s Bylaws in effect as of the date of this
Agreement, (b) notes issued in the purchase by the Parent of shares of its
common stock under the repurchase rights set forth in the Parent’s Bylaws,
(c) notes issued in the purchase by the Parent of shares of its common stock on
the internal market to balance the supply and demand for common stock between
sellers and buyers, and (d) notes issued to employees or former employees upon
the exercise of (or in satisfaction of) stock appreciation rights or to pay or
satisfy rights under a phantom stock plan.

“LC Available Credit” means the lesser of (a) the U.S. Dollar Equivalent of
$250,000,000 less the current Letter of Credit Exposure, and (b) the Available
Credit.

“Lease Expense” means, for any period, total lease expense under all operating
leases and Capitalized Leases of the Parent and its Subsidiaries, on a
Consolidated basis, determined in accordance with GAAP.

“Legal Requirement” means any present or future requirement imposed upon any of
the Lenders or any of the Borrowers or any of their Subsidiaries by any law,
statute, rule, regulation, directive, order, decree, guideline (or any
interpretation thereof by courts or of administrative bodies) of the United
States, or any jurisdiction in which any LIBOR Office is located or any state or
political subdivision of any of the foregoing, or by any board, governmental or
administrative agency (including any Governmental Authority), central bank or
monetary authority of the United States, any jurisdiction in which any LIBOR
Office is located or any Borrower or Subsidiary operates, or any political
subdivision of any of the foregoing.  Any such requirement imposed on any of the
Lenders not having the force of law will be deemed to be a Legal Requirement for
purposes of Section 3 if such Lender reasonably believes that compliance
therewith is in the best interest of such Lender.

“Lender” means each of the Persons listed as lenders on the signature page
hereto, including Wells Fargo in its capacity as a Lender and the Swing Line
Lender and each Lender in its capacity as an Issuing Bank, and such other
Persons who may from time to time own a Percentage Interest in the Credit
Obligations, but the term “Lender” will not include any Credit Participant.

 

“Lending Officer” means such individuals whom the Agent may designate by notice
to the Parent from time to time as an officer who may receive telephone requests
for borrowings under Section 2.1.3 or 2.2.1.

“Letter of Credit” is defined in Section 2.4.1.

14


--------------------------------------------------------------------------------


“Letter of Credit Agreement” means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by an
Issuing Bank.

“Letter of Credit Exposure” means, at any date, the sum of (a) the aggregate
undrawn amounts under all Letters of Credit then outstanding, plus (b) the
aggregate amount of all drafts that the Issuing Banks have previously accepted
under Letters of Credit but that the Borrowers have not paid to such Issuing
Banks.

 

“Leverage Ratio” means, as calculated as of the last day of any fiscal quarter
for the Parent and its Subsidiaries on a Consolidated Basis, the ratio of Total
Funded Debt to Adjusted EBITDA for the four (4) consecutive fiscal quarters then
ended.

 

“LIBOR Base Rate” means, with respect to any LIBOR Loan for any Interest Period,
the per annum rate appearing on Reuters Screen LIBOR01-02 Page under the heading
“British Bankers Association LIBOR Rates” (or on any successor or substitute
Reuters screen of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such Reuters screen in the event such Reuters screen is no longer published or
readily available as determined by the Agent from time to time for purposes of
providing quotations of interest rates in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Banking Days prior to the
commencement of such Interest Period, as the rate for United States Dollar
deposits (or, for determination of the LIBOR Base Rate for a Multicurrency LIBOR
Loan, for deposits in the applicable Foreign Currency) with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBOR Base Rate” with respect
to such LIBOR Loan for such Interest Period shall be the rate (rounded upwards,
if necessary, to the next 1/100 of 1%) at which United States Dollar deposits
(or, for determination of the LIBOR Base Rate for a Multicurrency LIBOR Loan,
for deposits in the applicable Foreign Currency) in a comparable amount to such
LIBOR Loan and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in same day or immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Banking Days prior to the commencement of such Interest Period.  When
“LIBOR Base Rate” is used in reference to any Loan, such term refers to whether
such Loan is bearing interest at a rate determined by reference to the LIBOR
Rate.

“LIBOR Loan” means a Dollar LIBOR Loan or a Multicurrency LIBOR Loan.

“LIBOR Office” means such non-United States office or international banking
facility of any Lender as the Lender may from time to time select.

“LIBOR Pricing Options” means the options granted pursuant to Section 3.2.1 to
have the interest on any portion of the Revolving Credit Loans computed on the
basis of a LIBOR Rate.

“LIBOR Rate” for any Interest Period means the rate, rounded upward to the next
highest 1/16%, obtained by dividing (a) the LIBOR Base Rate for such Interest
Period by (b) an amount equal to 1 minus the LIBOR Reserve Rate; provided,
however, that if at any time during such Interest Period the LIBOR Reserve Rate
applicable to any outstanding LIBOR Pricing Option changes, the LIBOR Rate for
such Interest Period will automatically be adjusted to reflect such

15


--------------------------------------------------------------------------------


change, effective as of the date of such change to the extent required by the
Legal Requirement implementing such change.

“LIBOR Reserve Rate” means the stated maximum rate (expressed as a decimal) of
all reserves (including any basic, supplemental, marginal or emergency reserve
or any reserve asset), if any, as from time to time in effect, required by any
Legal Requirement to be maintained by a member bank of the Federal Reserve
System, with deposits comparable in amount to those held by the Agent, against
(a) ”Eurocurrency liabilities” as specified in Regulation D of the Board of
Governors of the Federal Reserve System applicable to LIBOR Pricing Options,
(b) any other category of liabilities that includes deposits by reference to
which the interest rate on portions of the Loans subject to LIBOR Pricing
Options is determined, (c) the principal amount of or interest on any portion of
the Loans subject to a LIBOR Pricing Option or (d) any other category of
extensions of credit, or other assets, that includes loans subject to a LIBOR
Pricing Option by a non-United States office of any of the Lenders to United
States residents, in each case without the benefits of credits for prorations,
exceptions or offsets that may be available to a Lender.  The rate of interest
applicable to any outstanding LIBOR Loans shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Rate.

“Lien” means, with respect to any specified Person:

(a)                                  any lien, encumbrance, mortgage, pledge,
charge or security interest of any kind upon, or securitization of, any property
or assets of the specified Person, whether now owned or hereafter acquired, or
upon the income or profits therefrom;

(b)                                 the purchase of, or the agreement to
purchase, any property or asset upon conditional sale or subject to any other
title retention agreement, device or arrangement (including a Capitalized
Lease); and

(c)                                  the sale, assignment, pledge or transfer
for security of any accounts, general intangibles or chattel paper of the
specified Person, with or without recourse.

“Loans” means the Revolving Credit Loans and the Swing Line Loans.  “Loan” means
a Revolving Credit Loan or a Swing Line Loan.

“MLA Cost” means an addition to the interest rate on a Multicurrency LIBOR Loan
to compensate a Lender for the cost imputed to a Lender in respect of any
Multicurrency LIBOR Loan made during the term of any Multicurrency LIBOR Loan
resulting from the imposition from time to time under or pursuant to the Bank of
England Act 1998 (the “Act”) and/or by the Bank of England and/or the Financial
Services Authority (the “FSA”) (or other United Kingdom governmental authorities
or agencies) of a requirement to place non-interest-bearing deposits or special
deposits (whether interest-bearing or not) with the Bank of England to meet cash
ratio requirements and/or pay fees to the FSA calculated by reference to
liabilities used to fund the Multicurrency LIBOR Loan.

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

16


--------------------------------------------------------------------------------


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition (financial or otherwise), operations or prospects of the
Parent and its Subsidiaries (on a Consolidated basis), or (b) the ability of the
Obligors collectively to perform their obligations under the Credit Documents to
which they are parties, or (c) the rights and remedies of the Agent and the
Lenders under the Credit Documents.

“Material Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Parent whose gross revenues for the preceding twelve (12) months, calculated
as of June 30th and December 31st of each year, are greater than $200,000,000.

“Maximum Amount of Credit” is defined in Section 2.1.2.

“Maximum Rate” is defined in Section 3.2.7.

“Multicurrency Available Credit”  means the lesser of (i) $150,000,000 less (a)
the U.S. Dollar Equivalent of the aggregate outstanding balance of all
Multicurrency LIBOR Loans and (b) the U.S. Dollar Equivalent of the aggregate
Letter of Credit Exposure related to Letters of Credit issued in currencies
other than United States Dollars, and (ii) the Available Credit.

 

“Multicurrency LIBOR Loan” means any portion of the outstanding Revolving Credit
Loans by a Lender made in a Foreign Currency that bears interest with reference
to the LIBOR Base Rate for deposits in that Foreign Currency.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any ERISA Group Person is making or
accruing an obligation to make contributions, or has within any of the preceding
five (5) plan years made or accrued an obligation to make contributions.

“Net Cash Proceeds” means, with respect to any Asset Disposition or the issuance
of equity securities by any Person, the aggregate amount of cash received from
time to time (whether as initial consideration or through payment or disposition
of deferred consideration, as and when received in cash) by or on behalf of such
Person in connection with such transaction after deducting therefrom only
(without duplication) (a) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finders’ fees and other similar
fees and commissions, (b) the amount of taxes payable in connection with or as a
result of such transaction, (c) the amount of any Indebtedness secured by a Lien
on such asset that, by the terms of such transaction, is required to be repaid
upon such disposition (and any prepayment penalties or make-whole payments made
in connection therewith) and (d) other transaction costs customary and
reasonable for such transactions, in each case to the extent, but only to the
extent, that the amounts so deducted are properly attributable to such
transaction or to the asset that is the subject thereof and are, in the case of
clauses (a), (c) and (d), at the time of receipt of such cash, actually paid to
a Person that is not an Obligor and, in the case of clause (b), on the earlier
of the dates on which the tax return covering such taxes is filed or required to
be filed; provided, that (x) in the case of taxes that are deductible under
clause (b) but for the fact that at the time of receipt of such cash, such taxes
have not been actually paid or are not then payable, such Person may deduct an
amount (the “Reserved Tax Amount”) equal to the amount reserved in accordance
with GAAP as a reasonable estimate for such taxes, other than taxes for which
such Person is indemnified, provided, that at the time such taxes are paid, an
amount equal to the amount, if

17


--------------------------------------------------------------------------------


any, by which the Reserved Tax Amount exceeds the amount actually so paid, shall
constitute Net Cash Proceeds and (y) in the case of any cash reserved or held
back in connection with an Asset Disposition for purposes of securing payment of
related indemnity obligations, such Person may deduct an amount (the “Indemnity
Holdback”) equal to the amount reserved or held back for such purpose pursuant
to the documents governing such Asset Disposition and to the extent permitted or
required pursuant to GAAP, other than amounts for which such Person is
indemnified, provided, that at the time such indemnity obligations are paid or
the Indemnity Holdback is otherwise released, an amount equal to the amount, if
any, by which the Indemnity Holdback exceeds the amount, if any, actually paid
with respect to such indemnity obligations, shall constitute Net Cash Proceeds.

“Notes” means the Revolving Credit Notes and the Swing Line Note.

“Notice” is defined in Section 16.2.

“Notice of Authorized Representatives” is defined in Section 5.

“Notice of Revolving Credit Advance” is defined in Section 2.1.3.

“Obligation Currency” is defined in Section 21.1.

“Obligor” means any Borrower, any Guarantor and any other Person guaranteeing or
providing collateral for the Credit Obligations.

“OFAC” is defined in Section 9.1.2.

“Original Credit Agreement” means the Senior Unsecured Revolving Credit
Agreement dated as of September 29, 2006 by and among the Borrowers, the
Existing Lenders, and Wells Fargo, as agent, as an Existing Lender, as an
issuing bank, and in its capacity as arranger.

 

“Original Credit Facility” is defined in Recital A.

“Original Credit Documents” is defined in Recital B.

“OSHA” means the federal Occupational Health and Safety Act.

“Parent” means CH2M Hill Companies, Ltd., an Oregon corporation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiemployer Plan) and to which an ERISA Group
Person may have any liability including by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time within the
preceding five (5) years or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

“Percentage Interest” means with respect to any Lender, (a) at all times when no
Event of Default under Section 11.1.1 and no Bankruptcy Default exists, the
ratio of the respective Commitment of such Lender divided by the total
Commitments of all Lenders as from time to

18


--------------------------------------------------------------------------------


time in effect and reflected in the Register, and (b) at all other times, the
ratio of the respective amounts of the outstanding Credit Obligations (including
Letter of Credit Exposure) owing to such Lender in respect of extensions of
credit under Section 2 divided by the total outstanding Credit Obligations
(including Letter of Credit Exposure) owing to all Lenders.

“Permitted Acquisition” means an Acquisition that meets the following
conditions:

(a)                                  Such proposed Permitted Acquisition does
not cause the aggregate cash purchase price of all Acquisitions in any one (1)
calendar year to equal or exceed $100,000,000; provided that Required Lenders
will not unreasonably withhold their consent to additional Acquisitions and the
Agent shall receive at least ten (10) days’ prior written notice of any proposed
Permitted Acquisition for which the cash consideration exceeds $25,000,000;

(b)                                 Such proposed Permitted Acquisition shall
only involve assets or businesses comprising a business, or those assets of a
business, substantially of the type engaged in by the Borrowers as of the date
of this Agreement;

(c)                                  Such proposed Permitted Acquisition shall
be consensual and shall have been approved by the Target’s board of directors
(and stockholders to the extent required by Applicable Law);

(d)                                 No Default or Event of Default shall have
occurred and be continuing or shall result from the consummation of such
proposed Permitted Acquisition;

(e)                                  Prior to the closing of such proposed
Permitted Acquisition for which cash consideration exceeds $25,000,000, (i) the
Borrowers shall deliver to the Agent pro forma Consolidated financial statements
for the Parent and its Subsidiaries, including the Target, in form satisfactory
to the Agent, (ii) after giving effect to such proposed Permitted Acquisition
the Borrowers will be in compliance with the financial covenants set forth in
Sections 9.4, 9.5, and 9.6 on a pro forma basis, (iii) the Leverage Ratio, as
calculated as of the most recently ended fiscal quarter of the Parent, but after
giving pro forma effect to such proposed Permitted Acquisition, will not exceed
2.50 to 1.00, (iv) any secured Indebtedness assumed in such proposed Permitted
Acquisition is purchase money Indebtedness or Capitalized Leases secured only by
the assets of the Target acquired with the proceeds of such purchase money
Indebtedness or Capitalized Leases, and (v) the Borrowers shall deliver to the
Agent a certificate of a Financial Officer certifying as to the matters set
forth paragraph (d) above and in clauses (ii) through (iv) of this paragraph
(e);

(f)                                    The business and assets of the Target
shall be free of Liens, except Liens permitted in connection with Indebtedness
permitted to be assumed by paragraph (e) of this definition and Liens permitted
under Section 9.8; and

(g)                                 All necessary or appropriate third party and
government waivers and consents relating to the Permitted Acquisition have been
received.

19


--------------------------------------------------------------------------------


“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, business or government or any
Governmental Authority or political subdivision thereof.

“Plan” means all employee benefit plans within the meaning of Section 3(3) of
ERISA maintained or contributed to by each ERISA Group Person.

 

“Platform” is defined in Section 16.2.

“Project” means each contractual arrangement between a client and the Parent or
a Subsidiary for the performance of services (including design, engineering,
procurement, construction program management and any other services that the
Parent or a Subsidiary provides to its clients in the ordinary course of
business).

“RCRA” means the federal Resource Conservation and Recovery Act, 42 U.S.C.
§ 690, et seq.

“Refunded Swing Line Loan” is defined in Section 2.2.3.

“Register” is defined in Section 14.1.3.

“Replacement Lender” is defined in Section 3.5.7.

“Reportable Event” means an event that is reportable under Section 4043(c)(1),
(2), (3), (4), (5), (6), (7), (10), (11), (12) or (13) of ERISA and for which a
waiver is not available.

“Required Lenders” means, with respect to any approval, consent, modification,
waiver or other action to be taken by the Agent or the Lenders under the Credit
Documents which require action by Required Lenders, two (2) or more Lenders
owning together more than 50.1% of the Percentage Interests.

“Revolving Credit Loan” is defined in Section 2.1.1.

“Revolving Credit Notes” is defined in Section 2.1.4.

“Significant Subsidiary” means any direct or indirect Subsidiary of the Parent
(a) of which the Parent owns or controls 80% or more of the issued and
outstanding stock or other ownership interests and (b) which has total assets as
shown on its balance sheet, determined in accordance with GAAP, exceeding
$750,000.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair

20


--------------------------------------------------------------------------------


value of the assets of such Person is greater than the total amount of
liabilities including Contingent Obligations, of such Person, and (e) the
present saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and mature.  In computing the amount of Contingent
Obligations at any time under this definition, it is intended that such
liabilities are to be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Lien” is defined in Section 7.10.

“Subsidiary” means any subsidiary required by GAAP to be included in the
Consolidated financial reporting of the Parent (or other specified Person). 
References to the Subsidiaries of the Parent (or of any other other specified
Person, as the case may be) shall mean the Parent’s or such specified Person’s
direct or indirect Subsidiaries.

“Subsidiary Guarantee” means the Amended and Restated Subsidiary Guarantee
executed and delivered by each Material Subsidiary, as from time to time
amended, modified, supplemented and in effect, substantially identical to the
form of Subsidiary Guarantee attached as Exhibit 6.

“Swing Line Available Credit” means the lesser of (i) $25,000,000 less the
outstanding principal amount of all Swing Line Loans, and (ii) the Swing Line
Lender’s Percentage Interest of the Available Credit.

“Swing Line Lender” means Wells Fargo.

“Swing Line Loan” is defined in Section 2.2.1.

“Swing Line Note” is defined in Section 2.2.2.

“Synthetic Leases” means, collectively, the $53,000,000 Lease Transaction, the
$23,000,000 Lease Transaction and the 2005 Lease Transaction.

“Synthetic Lease Termination” means the termination of the each of the Synthetic
Leases by the Borrowers, and, in connection therewith, the payment in full all
outstanding obligations owing or otherwise payable under or in respect of each
of the Synthetic Leases and the sale of all real property subject to each of the
Synthetic Leases on an arms-length basis to a Person that is not an Affiliate of
a Borrower or a Subsidiary.

“Synthetic Lease Termination Effective Date” means the date that is three (3)
Banking Days after the date the Agent receives the Synthetic Lease Termination
Notice (including all reasonably requested supporting documentation); provided
that upon receipt of supporting documentation reasonably requested by the Agent
in connection with the Synthetic Lease Termination Notice, the Synthetic Lease
Termination Effective Date shall date back to the date the Agent receives the
Synthetic Lease Termination Notice.

“Synthetic Lease Termination Notice” means written notice from the Parent to the
Agent of the Synthetic Lease Termination, containing reasonable detail of the
terms of the Synthetic

21


--------------------------------------------------------------------------------


Lease Termination, and attaching all supporting documentation reasonably
requested by the Agent.

“Target” means any Person that the Parent or a Subsidiary proposes to acquire by
merger, stock purchase or by the purchase of all or substantially all of its
assets.

“Tax” means any present or future tax, levy, duty, impost, deduction,
withholding or other charge of whatever nature at any time required by any Legal
Requirement (a) to be paid by any Lender or (b) to be withheld or deducted from
any payment otherwise required hereby to be made to any Lender, in each case on
or with respect to its obligations hereunder, any Loan, any payment in respect
of the Credit Obligations or any Funding Liability not included in the
foregoing; provided, however, that the term “Tax” shall not include taxes
imposed upon or measured by the net income of such Lender (other than
withholding taxes).

“Total Commitment” means the aggregate amount of all Commitments.

“Total Funded Debt” means the sum of all Indebtedness of the Parent and its
Subsidiaries less (a) for any single Project, the aggregate face amount of all
issued and outstanding performance Letters of Credit with a face amount of less
than $5,000,000 and (b) for Projects that are cross-defaulted to one (1) or more
other Projects (“Cross-Defaulted Projects”), the aggregate face amount of all
issued and outstanding performance Letters of Credit with combined face amounts
of less than $5,000,000; to the extent that the aggregate face amount of such
Letters of Credit described in (a) and (b) is less than $100,000,000.  For the
purposes of computing Total Funded Debt, (i) the undrawn and available amount of
any performance Letter of Credit equal to or in excess of $5,000,000 and the
aggregate undrawn and available amount of any performance Letters of Credit
issued for any single Project or for any Cross-Defaulted Projects that together
equal or exceed $5,000,000 shall be included in Indebtedness; and (ii) on and
after the Synthetic Lease Termination Effective Date, this definition of “Total
Funded Debt” shall be amended to delete clauses (a) and (b) of the first
sentence and the second sentence.  Notwithstanding the foregoing, for purposes
of calculating the Leverage Ratio as of any date prior to the earlier to occur
of (i) June 30, 2008 or (ii) the Synthetic Lease Termination Effective Date, the
VECO Holdback shall be excluded from the calculation of Total Funded Debt.

[**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

[**] means the Acquisition by the Borrowers of substantially all of the assets
of [**], with a purchase price not to exceed an aggregate of [**], such purchase
price inclusive of all consideration paid in cash or other property to [**]
(with the value of such other property determined as of the closing date of the
[**] Acquisition) including [**].

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

“U.S. Dollar Equivalent” means, with respect to any currency at any date, (i)
the amount of such currency if such currency is United States Dollars or (ii)
the Equivalent Amount thereof if such currency is any Foreign Currency.

“United States Dollars” means lawful currency of the United States.

22


--------------------------------------------------------------------------------


“Unused Line Percentage” means a percentage per annum determined as set forth in
the column entitled “Unused Line Fee” in the following table, determined by the
Leverage Ratio for the preceding fiscal quarter of the Parent, provided that
from the Initial Closing Date until the first day of the month commencing after
the month in which the Agent receives the Parent’s financial statements for the
Parent’s fiscal quarter ended September 30, 2007, the Unused Line Percentage
shall be deemed to be 0.25%:

Leverage Ratio

 

Unused Line Fee

 

 

 

 

 

> 2.00 <3.00

 

0.25

%

> 1.50 <2.00

 

0.20

%

> 1.00 <1.50

 

0.15

%

<1.00

 

0.10

%

 

“VECO” means VECO Corporation, a Delaware corporation.

 

“VECO Acquisition” means the Acquisition by Borrowers of VECO and certain of its
subsidiaries, substantially as set forth in the VECO Letter of Intent, with a
purchase price not to exceed an aggregate of $450,000,000, such purchase price
to be inclusive of all consideration paid in cash or other property to the
selling stockholders in the VECO Acquisition (with the value of such other
property determined as of the closing date of the VECO Acquisition) including
the VECO Holdback, any seller notes, deferred purchase price, “earn-out” or
similar payments, any capital stock of any Borrower or any Subsidiary issued to
the sellers in the VECO Acquisition, and all assumed third party Indebtedness.

 

“VECO Acquisition Conditions” is defined in Section 8.3.

 

“VECO Holdback” means the “Holdback Amount” as defined in the VECO Letter of
Intent in the amount of $70,000,000, which amount is to be withheld from the
purchase price paid to the selling VECO stockholders for the VECO Acquisition in
order to serve as the exclusive, subject to certain exceptions, source of 
repayment of the selling VECO stockholders’ indemnity obligations under the VECO
Purchase Agreement.

 

“VECO Letter of Intent” means the letter of intent dated June 15, 2007, between
the Parent and VECO.

 

“VECO Purchase Agreement” means the definitive stock purchase agreement to be
entered into among Parent, VECO and each of VECO’s stockholders pursuant to
which the transactions contemplated by the VECO Letter of Intent, including the
VECO Acquisition, shall be consummated.

 

“Wells Fargo” means Wells Fargo Bank, National Association (or any successor
thereto).

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“2005 Lease Documents” means those documents listed on Exhibit 9.3.6C.

23


--------------------------------------------------------------------------------


“2005 Lease Obligations” means the Indebtedness of the Borrowers under the 2005
Lease Documents.

“2005 Lease Transaction” means the lease transaction entered into on or about
October 19, 2005, by the Borrowers and certain other parties pursuant to the
2005 Lease Documents, for the purpose of constructing, financing the
construction of, and leasing to CH2M HILL, INC. a new building for the Borrowers
in Douglas County, Colorado.

“$23,000,000 Lease Documents” means those documents listed on Exhibit 9.3.6B.

“$23,000,000 Lease Obligations” means the Indebtedness of the Borrowers under
the $23,000,000 Lease Documents.

“$23,000,000 Lease Transaction” means the lease transaction entered into on or
about March 28, 2002, by the Borrowers and certain other parties pursuant to the
$23,000,000 Lease Documents, for the purpose of constructing, financing the
construction of, and leasing to CH2M HILL, INC. a new headquarters building for
the Borrowers in Douglas County, Colorado.

“$53,000,000 Lease Documents” means those documents listed on Exhibit 9.3.6A.

“$53,000,000 Lease Obligations” means the Indebtedness of the Borrowers under
the $53,000,000 Lease Documents.

“$53,000,000 Lease Transaction” means the $53,000,000 lease transaction entered
into on or about July 2, 2001 by and among the Borrowers and certain other
parties pursuant to the $53,000,000 Lease Documents, for the purpose of
financing the construction of two (2) new headquarters buildings for the
Borrowers in Douglas County, Colorado.

2.                                       The Credits.  Schedule 2 sets forth all
outstanding amounts of principal Indebtedness in respect of Base Rate Loans,
LIBOR Loans, Swing Line Loans (each as defined in the Original Credit Agreement)
and all issued and undrawn, or drawn and unreimbursed, Letters of Credit (as
defined in the Original Credit Agreement) for each Existing Lender (the
“Aggregate Outstanding Principal Amount”).  Notwithstanding anything to the
contrary contained in the Original Credit Agreement, in order to effect the
restructuring of the Original Credit Facility as contemplated by this Agreement,
(i) all Loans (as defined in the Original Credit Agreement), whether Base Rate
Loans or LIBOR Loans, will be deemed Base Rate Loans or LIBOR Loans (as
applicable) on the Initial Closing Date in accordance with this Agreement,
including this Section 2, (ii) all “Letters of Credit” under and as defined in
the Original Credit Agreement shall be deemed Letters of Credit in accordance
with this Agreement, including this Section 2, and (iii) all accrued and unpaid
interest, including all accrued and unpaid interest on the Aggregate Outstanding
Principal Amount, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Original Credit Agreement with respect to the
Existing Credit Facility, including all accrued and unpaid unused line fees
under Section 3.3.1 of the Original Credit Agreement and letter of credit fees
under Section 3.3.2 of the Original Credit Agreement, all applicable breakage
fees under Section 3.2.4 of the Original Credit Agreement incurred in connection
with the termination of the Interest Periods in respect of all outstanding LIBOR
Loans on the Initial Closing Date, regardless of whether such date is the last
day of the applicable Interest Period, and all fees and expenses outstanding
under Section 12.1 or 12.2 and other similar costs and expenses, shall be due
and

24


--------------------------------------------------------------------------------


payable on the Initial Closing Date.  The rates of interest chargeable on Loans
outstanding as of the Initial Closing Date hereunder shall remain in effect
through the day immediately preceding the Initial Closing Date.  The Borrowers
covenant and agree that they shall not, and represent and warrant that they have
not, between the date of this Agreement and the Initial Closing Date, requested
any further Loans (including any Swing Line Loans) or requested the issuance of
any additional Letters of Credit under (and as such terms are defined in) the
Original Credit Agreement.

On the Initial Closing Date and the satisfaction of all conditions as set forth
in Section 8.1, each Existing Lender’s portion of the Aggregate Outstanding
Principal Amount shall be deemed to continue hereunder as a Base Rate Loan and
shall be applied to such Lender’s Commitment, comprising the applicable portion
of such Lender’s Commitment to be funded on the Initial Closing Date.  Such
continuing Base Rate Loans shall be subject to the same terms and conditions as
if such Loans were advanced initially as Base Rate Loans comprising Loans
hereunder.  Commencing with the Initial Closing Date, the rates of interest
chargeable on Loans outstanding as of the Initial Closing Date hereunder shall
be chargeable at the respective rates and shall be payable in the manner set
forth in Section 3.1.   Issued Letters of Credit undrawn or drawn but as yet
unreimbursed as of the Initial Closing Date shall be deemed to constitute
Letters of Credit issued hereunder in the same manner and subject to the same
terms and conditions as if such Letters of Credit were issued initially as
Letters of Credit pursuant to Section 2.4.1 and each Existing Lender’s purchase
of a participation in each such Letter of Credit pursuant to Section 2.4.4 of
the Original Credit Agreement shall be deemed automatically terminated and
immediately replaced thereupon by the purchase by each Lender of a participation
in each such Letter of Credit or any unreimbursed drawings on any such Letter of
Credit on a pro rata basis based on such Lender’s Percentage Interest, pursuant
to Section 2.4.4.

2.1                                                         Revolving Credit.


2.1.1                        REVOLVING CREDIT LOANS.  SUBJECT TO ALL TERMS AND
CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
EXISTS, FROM TIME TO TIME ON AND AFTER THE INITIAL CLOSING DATE AND PRIOR TO THE
FINAL MATURITY DATE, THE LENDERS AGREE, SEVERALLY IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS TO MAKE A REVOLVING CREDIT FACILITY AVAILABLE AS LOANS
(EACH, A “REVOLVING CREDIT LOAN” AND, COLLECTIVELY, THE “REVOLVING CREDIT
LOANS”) TO THE BORROWERS, JOINTLY AND SEVERALLY, IN UNITED STATES DOLLARS OR,
WITH RESPECT TO LIBOR LOANS, A FOREIGN CURRENCY, AS APPLICABLE, IN SUCH AMOUNTS
AS MAY BE REQUESTED BY THE PARENT IN ACCORDANCE WITH SECTION 2.1.3.  THE
REVOLVING CREDIT LOANS WILL CONSIST OF BASE RATE LOANS OR LIBOR LOANS.  THE
LENDERS WILL NOT MAKE A REVOLVING CREDIT LOAN TO THE EXTENT THAT THE AMOUNT OF
THE REQUESTED REVOLVING CREDIT LOAN EXCEEDS AVAILABLE CREDIT.  NO LENDER WILL
HAVE AN OBLIGATION TO MAKE A BASE RATE LOAN OR A LIBOR LOAN TO THE EXTENT THAT
THE AMOUNT OF SUCH REQUESTED BASE RATE LOAN OR LIBOR LOAN EXCEEDS THE LENDER’S
PERCENTAGE INTEREST MULTIPLIED BY AVAILABLE CREDIT OR TO THE EXTENT THAT MAKING
SUCH BASE RATE LOAN OR LIBOR LOAN WOULD CAUSE THE LENDER’S PERCENTAGE INTEREST
MULTIPLIED BY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS PLUS THE
LETTER OF CREDIT EXPOSURE TO EXCEED SUCH LENDER’S COMMITMENT.  THE LENDERS WILL
HAVE NO OBLIGATION TO MAKE A MULTICURRENCY LIBOR LOAN TO THE EXTENT THE AMOUNT
OF SUCH REQUESTED MULTICURRENCY LIBOR LOAN EXCEEDS THE MULTICURRENCY AVAILABLE
CREDIT.

25


--------------------------------------------------------------------------------



2.1.2                        MAXIMUM AMOUNT OF CREDIT.  THE TERM “MAXIMUM AMOUNT
OF CREDIT” MEANS $500,000,000, UNLESS THIS AMOUNT IS INCREASED OR REDUCED
PURSUANT TO SECTIONS 2.7, 2.8, 3.5, 4.2.1 OR 14, IN WHICH EVENT IT MEANS SUCH
HIGHER OR LOWER AMOUNT.  EACH REDUCTION OF THE MAXIMUM AMOUNT OF CREDIT SHALL
RATABLY REDUCE EACH LENDER’S COMMITMENT.


2.1.3                        BORROWING REQUESTS.  THE PARENT, ON BEHALF OF THE
APPLICABLE BORROWER, MAY FROM TIME TO TIME REQUEST A REVOLVING CREDIT LOAN UNDER
SECTION 2.1.1 BY PROVIDING TO THE AGENT A NOTICE (WHICH MAY BE GIVEN BY A
TELEPHONE CALL FROM AN AUTHORIZED REPRESENTATIVE RECEIVED BY A LENDING OFFICER
IF PROMPTLY CONFIRMED IN WRITING) (“NOTICE OF REVOLVING CREDIT ADVANCE”).  SUCH
NOTICE OF REVOLVING CREDIT ADVANCE MUST BE DELIVERED NOT LATER THAN 11:00 A.M.
(DENVER TIME) ON THE FIRST BANKING DAY (THIRD BANKING DAY IF ANY PORTION OF SUCH
REVOLVING CREDIT LOAN SHALL BE A DOLLAR LIBOR LOAN AND THE FOURTH BANKING DAY IF
ANY PORTION OF SUCH REVOLVING CREDIT LOAN SHALL BE A MULTICURRENCY LIBOR LOAN)
PRIOR TO THE REQUESTED CLOSING DATE FOR SUCH REVOLVING CREDIT LOAN.  THE NOTICE
MUST SPECIFY (A) THE AMOUNT OF THE REQUESTED REVOLVING CREDIT LOAN, (B) THE NAME
OF THE APPLICABLE BORROWER, (C) WHETHER THE REQUESTED REVOLVING CREDIT LOAN WILL
BE REQUESTED AS DOLLAR LIBOR LOANS, MULTICURRENCY LIBOR LOANS (AND THE
APPLICABLE FOREIGN CURRENCY) OR BASE RATE LOANS, (D) WITH RESPECT TO LIBOR
LOANS, THE INTEREST PERIOD, AND (E) THE REQUESTED CLOSING DATE THEREFOR (WHICH
WILL BE A BANKING DAY).  EACH REVOLVING CREDIT LOAN REQUESTED AS BASE RATE LOANS
WILL BE AT LEAST $1,000,000 AND AN INTEGRAL MULTIPLE OF $100,000.  EACH
REVOLVING CREDIT LOAN REQUESTED AS DOLLAR LIBOR LOANS WILL BE AT LEAST
$2,000,000 AND AN INTEGRAL MULTIPLE OF $500,000.  EACH REVOLVING CREDIT LOAN
REQUESTED AS MULTICURRENCY LIBOR LOANS WILL BE AT LEAST THE U.S. DOLLAR
EQUIVALENT OF $2,000,000 AND AN INTEGRAL MULTIPLE OF THE U.S. DOLLAR EQUIVALENT
OF $500,000.  UPON RECEIPT OF SUCH NOTICE OF REVOLVING CREDIT ADVANCE, THE AGENT
WILL PROMPTLY INFORM EACH OTHER LENDER (BY TELEPHONING OR OTHERWISE).  IN
CONNECTION WITH EACH REVOLVING CREDIT LOAN, THE PARENT WILL FURNISH TO THE AGENT
A CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT 8.2.1.


2.1.4                        REVOLVING CREDIT NOTES.  THE AGENT WILL KEEP A
RECORD OF THE REVOLVING CREDIT LOANS.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
REVOLVING CREDIT LOAN WILL BE DEEMED OWED TO EACH LENDER SEVERALLY IN ACCORDANCE
WITH SUCH LENDER’S PERCENTAGE INTEREST, AND ALL PAYMENTS WILL BE FOR THE ACCOUNT
OF EACH LENDER IN ACCORDANCE WITH ITS PERCENTAGE INTEREST.  ANY LENDER MAY
REQUEST THAT THE BORROWERS’ OBLIGATIONS TO REPAY REVOLVING CREDIT LOANS MADE BY
SUCH LENDER, TOGETHER WITH INTEREST THEREON AS PROVIDED HEREIN, BE EVIDENCED BY
A PROMISSORY NOTE IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE INTEREST IN THE
AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS MADE BY SUCH LENDER. 
IN SUCH EVENT, THE BORROWERS SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH
LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.1.4 (EACH, A “REVOLVING CREDIT NOTE”), WITH APPROPRIATE INSERTIONS AS
TO THE LENDER, THE DATE AND THE PRINCIPAL AMOUNT.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH REVOLVING CREDIT NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 14.1) BE REPRESENTED BY ONE OR
MORE REVOLVING CREDIT NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).

26


--------------------------------------------------------------------------------



2.1.5                        LENDER FUNDING AND DISBURSEMENT.  EACH LENDER WILL,
BEFORE 10:00 A.M. (DENVER TIME) ON THE CLOSING DATE OF EACH REVOLVING CREDIT
LOAN UNDER SECTION 2.1.1, MAKE AVAILABLE TO THE AGENT AT THE DENVER OFFICE (OR,
AT THE REQUEST OF THE AGENT, IN THE CASE OF A REVOLVING CREDIT LOAN REQUESTED AS
MULTICURRENCY LIBOR LOANS, AT SUCH BANK AS THE AGENT MAY DESIGNATE TO THE
LENDERS) BY DEPOSIT, IN UNITED STATES DOLLARS OR THE APPLICABLE FOREIGN
CURRENCY, IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS, SUCH LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN.  AFTER
THE AGENT’S RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 8, THE AGENT WILL PROMPTLY DISBURSE SUCH FUNDS
IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS IN THE APPLICABLE FOREIGN CURRENCY IN
THE CASE OF A REVOLVING CREDIT LOAN REQUESTED AS MULTICURRENCY LIBOR LOANS, AND
IN UNITED STATES DOLLARS IN THE CASE OF ALL OTHER REVOLVING CREDIT LOANS, TO THE
BORROWERS.  EACH REVOLVING CREDIT LOAN WILL BE MADE AT THE DENVER OFFICE BY
DEPOSITING THE AMOUNT THEREOF TO THE GENERAL ACCOUNT OF THE PARENT WITH THE
AGENT.


2.1.6                        CONTINUATIONS AND CONVERSIONS.  THE BORROWERS WILL
HAVE THE OPTION, ON ANY BANKING DAY, TO CONTINUE EXISTING LIBOR LOANS FOR A
SUBSEQUENT INTEREST PERIOD, TO CONVERT BASE RATE LOANS INTO LIBOR LOANS OR TO
CONVERT LIBOR LOANS INTO BASE RATE LOANS; PROVIDED, HOWEVER, THAT (I) LIBOR
LOANS MAY ONLY BE CONTINUED OR CONVERTED INTO BASE RATE LOANS ON THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD, (II) LIBOR LOANS MAY NOT BE CONTINUED NOR MAY
BASE RATE LOANS BE CONVERTED INTO LIBOR LOANS DURING THE EXISTENCE OF AN EVENT
OF DEFAULT, AND (III) ANY REQUEST TO CONTINUE OR CONVERT A LIBOR LOAN THAT FAILS
TO COMPLY WITH THE TERMS OF THIS AGREEMENT (INCLUDING THE MINIMUM AMOUNTS AND
THE TIME PERIODS IN SECTION 2.1.3 AND 3.2.1) AS IF SUCH LIBOR LOAN IS A NEW
LIBOR LOAN OR ANY FAILURE TO REQUEST A CONTINUATION OF A LIBOR LOAN AT THE END
OF AN INTEREST PERIOD SHALL CONSTITUTE A CONVERSION TO A BASE RATE LOAN ON THE
LAST DAY OF THE INTEREST PERIOD.  ALL CONTINUATIONS AND CONVERSIONS MUST BE MADE
UNIFORMLY AND RATABLY AMONG THE LENDERS.


2.1.7                        LENDERS’ OBLIGATIONS TO FUND.  UNLESS THE AGENT HAS
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY REVOLVING CREDIT LOAN
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE AGENT THE LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN, THE
AGENT MAY ASSUME THAT THE LENDER HAS MADE ITS PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN AVAILABLE TO THE AGENT
ON THE CLOSING DATE OF SUCH REVOLVING CREDIT LOAN IN ACCORDANCE WITH
SECTION 2.1.5, AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWERS A REVOLVING CREDIT LOAN IN A CORRESPONDING AMOUNT. 
IF AND TO THE EXTENT THAT A LENDER HAS NOT MADE ITS PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF A REVOLVING CREDIT LOAN AVAILABLE TO THE AGENT,
SUCH DEFAULTING LENDER AND THE BORROWERS SEVERALLY AGREE TO REPAY OR PAY TO THE
AGENT FORTHWITH UPON DEMAND THE CORRESPONDING AMOUNT AND TO PAY INTEREST
THEREON, FOR EACH DAY FROM THE APPLICABLE CLOSING DATE THE AMOUNT IS MADE
AVAILABLE TO THE BORROWERS UNTIL THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE
AGENT, AT (I) IN THE CASE OF THE BORROWERS, THE APPLICABLE RATE APPLICABLE AT
SUCH TIME UNDER SECTION 3.1 TO SUCH REVOLVING CREDIT LOAN, AND (II) IN THE CASE
OF THE DEFAULTING LENDER, THE FEDERAL FUNDS RATE FOR THE FIRST TWO (2) BANKING
DAYS AND THE BASE RATE THEREAFTER.  IN ADDITION TO OTHER RIGHTS AND REMEDIES
WHICH THE AGENT MAY HAVE UNDER THE IMMEDIATELY PRECEDING PROVISION OR OTHERWISE,
THE AGENT SHALL BE

27


--------------------------------------------------------------------------------



ENTITLED (I) TO WITHHOLD OR SETOFF AND TO APPLY IN SATISFACTION OF THE DEFAULTED
PAYMENT AND ANY RELATED INTEREST, ANY AMOUNTS OTHERWISE PAYABLE TO SUCH
DEFAULTING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT UNTIL SUCH
DEFAULTED PAYMENT AND RELATED INTEREST HAS BEEN PAID IN FULL AND SUCH DEFAULT NO
LONGER EXISTS AND (II) TO BRING AN ACTION OR SUIT AGAINST SUCH DEFAULTING LENDER
IN A COURT OF COMPETENT JURISDICTION TO RECOVER THE DEFAULTED AMOUNT AND ANY
RELATED INTEREST.  ANY AMOUNTS RECEIVED BY THE AGENT IN RESPECT OF A SUCH
DEFAULTING LENDER’S BASE RATE LOANS OR LIBOR LOANS SHALL NOT BE PAID TO SUCH
DEFAULTING LENDER AND SHALL BE HELD UNINVESTED BY THE AGENT AND EITHER APPLIED
AGAINST THE PURCHASE PRICE OF SUCH DEFAULTING LENDER’S INTEREST IN THE CREDIT
OBLIGATIONS UNDER SECTION 2.1.8 OR PAID TO SUCH DEFAULTING LENDER UPON THE
DEFAULT OF SUCH DEFAULTING LENDER BEING CURED.


2.1.8                        PURCHASE FROM DEFAULTING LENDER.  ANY LENDER THAT
IS NOT A DEFAULTING LENDER AS SET FORTH IN SECTION 2.1.7 SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, IN ITS SOLE DISCRETION, TO ACQUIRE ALL OF A DEFAULTING
LENDER’S INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE CREDIT DOCUMENTS, THE
PORTION OF THE CREDIT OBLIGATIONS AT THE TIME OWING TO SUCH DEFAULTING LENDER
AND THE NOTES HELD BY IT.  IF MORE THAN ONE (1) LENDER EXERCISES SUCH RIGHT,
EACH SUCH LENDER SHALL HAVE THE RIGHT TO ACQUIRE SUCH INTERESTS ON A PRO RATA
BASIS BASED ON ITS PERCENTAGE INTEREST.  UPON ANY SUCH PURCHASE, THE DEFAULTING
LENDER’S INTEREST IN THE CREDIT OBLIGATIONS AND ITS RIGHTS HEREUNDER (BUT NOT
ITS LIABILITY IN RESPECT THEREOF OR UNDER THE CREDIT DOCUMENTS OR THIS AGREEMENT
TO THE EXTENT THE SAME RELATE TO THE PERIOD PRIOR TO THE EFFECTIVE DATE OF THE
PURCHASE) SHALL TERMINATE ON THE DATE OF PURCHASE, AND THE DEFAULTING LENDER
SHALL PROMPTLY EXECUTE ALL DOCUMENTS REASONABLY REQUESTED TO SURRENDER AND
TRANSFER SUCH INTEREST TO THE PURCHASER THEREOF SUBJECT TO AND IN ACCORDANCE
WITH THE REQUIREMENTS SET FORTH IN SECTION 14, INCLUDING AN ASSIGNMENT AND
ACCEPTANCE IN FORM ACCEPTABLE TO THE AGENT.  THE PURCHASE PRICE FOR THE
DEFAULTING LENDER’S INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE CREDIT
DOCUMENTS, THE PORTION OF THE CREDIT OBLIGATIONS AT THE TIME OWING TO SUCH
DEFAULTING LENDER AND THE NOTES HELD BY IT, SHALL BE EQUAL TO THE AMOUNT OF THE
CREDIT OBLIGATIONS THEN OWED TO SUCH DEFAULTING LENDER.  THE PURCHASER SHALL PAY
SUCH PURCHASE PRICE TO THE DEFAULTING LENDER IN SAME DAY OR IMMEDIATELY
AVAILABLE FUNDS ON THE DATE OF SUCH PURCHASE (IT BEING UNDERSTOOD THAT ACCRUED
AND UNPAID INTEREST AND FEES MAY BE PAID PRO RATA TO THE PURCHASING LENDER AND
THE DEFAULTING LENDER BY THE AGENT AT A SUBSEQUENT DATE UPON RECEIPT OF PAYMENT
OF SUCH AMOUNTS FROM THE BORROWERS).  PRIOR TO PAYMENT OF SUCH PURCHASE PRICE TO
A DEFAULTING LENDER, THE AGENT SHALL APPLY AGAINST SUCH PURCHASE PRICE ANY
AMOUNTS RETAINED BY THE AGENT PURSUANT TO THE LAST SENTENCE OF SECTION 2.1.7. 
THE DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE AMOUNTS OWED TO IT BY THE
BORROWERS UNDER THE CREDIT DOCUMENTS WHICH ACCRUED PRIOR TO THE DATE OF THE
DEFAULT BY THE DEFAULTING LENDER, TO THE EXTENT THE SAME ARE RECEIVED BY THE
AGENT FROM OR ON BEHALF OF THE BORROWERS.  THERE SHALL BE NO RECOURSE AGAINST
ANY LENDER OR THE AGENT FOR THE PAYMENT OF SUCH SUMS EXCEPT TO THE EXTENT OF THE
RECEIPT OF PAYMENTS FROM ANY OTHER PARTY OR IN RESPECT OF THE CREDIT
OBLIGATIONS.  NO SUCH TERMINATION OF ANY DEFAULTING LENDER’S OBLIGATIONS
HEREUNDER AND THE PURCHASE OF SUCH DEFAULTING LENDER’S INTERESTS PURSUANT TO
THIS SECTION 2.1.8 WILL AFFECT (X) ANY LIABILITY OR OBLIGATION OF THE BORROWERS,
THE AGENT OR ANY OTHER LENDER TO SUCH DEFAULTING LENDER WHICH ACCRUED ON OR
PRIOR TO THE DATE OF SUCH PURCHASE, OR (Y) SUCH DEFAULTING LENDER’S RIGHTS
HEREUNDER IN RESPECT OF ANY SUCH LIABILITY OR OBLIGATION.  UPON

28


--------------------------------------------------------------------------------



THE EFFECTIVE DATE OF SUCH PURCHASE, SUCH DEFAULTING LENDER WILL CEASE TO BE A
“LENDER” HEREUNDER.


2.1.9                        LENDERS’ OBLIGATIONS SEVERAL.  THE OBLIGATION OF
EACH LENDER HEREUNDER IS SEVERAL.  THE FAILURE OF ANY LENDER TO MAKE AVAILABLE
ITS PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF ANY REVOLVING
CREDIT LOAN WILL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO DO
SO ON THE DATE REQUESTED, BUT NO LENDER WILL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER LENDER TO MAKE AVAILABLE ITS PERCENTAGE INTEREST OF THE AGGREGATE
PRINCIPAL AMOUNT OF ANY REVOLVING CREDIT LOAN TO BE FUNDED BY SUCH OTHER LENDER.

2.2 Swing Line.


2.2.1                        SWING LINE LOANS.  IN LIEU OF MAKING REVOLVING
CREDIT LOANS, THE SWING LINE LENDER MAY, IN ITS SOLE DISCRETION, ON THE TERMS
AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, MAKE AVAILABLE TO THE
BORROWERS, FROM TIME TO TIME UNTIL THE FINAL MATURITY DATE, A SHORT-TERM
REVOLVING LOAN (A “SWING LINE LOAN”).  THE SWING LINE LENDER WILL NOT MAKE A
SWING LINE LOAN TO THE EXTENT THAT THE AMOUNT OF SUCH REQUESTED SWING LINE LOAN
EXCEEDS THE SWING LINE AVAILABLE CREDIT.  UNTIL THE FINAL MATURITY DATE, THE
BORROWERS MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS
SECTION 2.2.1.  EACH SWING LINE LOAN WILL BE MADE, AT THE SWING LINE LENDER’S
DISCRETION, UPON WRITTEN OR TELEPHONIC NOTICE FROM THE PARENT TO THE LENDING
OFFICER OF THE SWING LINE LENDER ON THE DATE OF RECEIPT OF SUCH NOTICE IF SUCH
DAY IS A BANKING DAY AND IF SUCH NOTICE IS RECEIVED BEFORE 2:00 P.M. (DENVER
TIME), OR IF RECEIVED AFTER 2:00 P.M. (DENVER TIME), SUCH SWING LINE LOAN SHALL
BE MADE ON THE NEXT BANKING DAY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR THE OTHER CREDIT DOCUMENTS, EACH SWING LINE LOAN WILL CONSTITUTE A
BASE RATE LOAN DENOMINATED IN UNITED STATES DOLLARS.  THE BORROWERS SHALL REPAY
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH OUTSTANDING SWING LINE LOAN
ON THE EARLIER OF THE FINAL MATURITY DATE AND THE TENTH BANKING DAY AFTER SUCH
SWING LINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING CREDIT LOAN
IS MADE, THE BORROWERS SHALL REPAY ALL SWING LINE LOANS THEN OUTSTANDING (WHICH
REPAYMENT MAY BE MADE WITH PROCEEDS OF SUCH REVOLVING CREDIT LOAN AS PROVIDED IN
SECTION 2.2.3); PROVIDED FURTHER THAT THE BORROWERS MAY NOT USE THE PROCEEDS OF
A NEW SWING LINE LOAN TO REPAY ANY SWING LINE LOAN THEN OUTSTANDING.  EACH SWING
LINE LOAN WILL BE MADE AT THE DENVER OFFICE BY DEPOSITING THE AMOUNT THEREOF IN
UNITED STATES DOLLARS TO THE GENERAL ACCOUNT OF THE PARENT WITH THE AGENT.  IN
CONNECTION WITH EACH SWING LINE LOAN, BEFORE THE CLOSING DATE OF SUCH SWING LINE
LOAN, THE PARENT WILL FURNISH TO THE AGENT A CERTIFICATE IN SUBSTANTIALLY THE
FORM OF EXHIBIT 8.2.1.


2.2.2                        SWING LINE NOTE.  IF REQUESTED BY THE SWING LINE
LENDER, THE BORROWERS’ OBLIGATIONS TO REPAY THE SWING LINE LOANS, TOGETHER WITH
INTEREST THEREON AS PROVIDED HEREIN, WILL BE EVIDENCED BY A SINGLE MASTER
PROMISSORY NOTE, IN THE PRINCIPAL AMOUNT OF $25,000,000, IN SUBSTANTIALLY IN THE
FORM OF EXHIBIT 2.2.2 (THE “SWING LINE NOTE”), PAYABLE TO THE SWING LINE
LENDER.  IF REQUESTED BY THE SWING LINE LENDER, EACH BORROWER SHALL EXECUTE THE
SWING LINE NOTE AND DELIVER THE SAME TO THE AGENT ON BEHALF OF THE SWING LINE
LENDER.  THEREAFTER, THE SWING LINE LOANS EVIDENCED BY SUCH SWING LINE NOTE AND
INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 14.1) BE REPRESENTED BY THE SWING LINE NOTE IN SUCH FORM PAYABLE TO THE
ORDER OF

29


--------------------------------------------------------------------------------



THE SWING LINE LENDER (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH
PAYEE AND ITS REGISTERED ASSIGNS).  THE ENTIRE UNPAID PRINCIPAL BALANCE OF THE
REVOLVING CREDIT LOANS, THE SWING LINE LOANS (SUBJECT TO SECTION 2.2.1) AND ALL
OTHER NON-CONTINGENT CREDIT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN
FULL IN IMMEDIATELY AVAILABLE FUNDS ON THE FINAL MATURITY DATE IF NOT SOONER
PAID IN FULL.


2.2.3                        REFUNDING OF SWING LINE LOANS.  THE SWING LINE
LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION
MAY, ON BEHALF OF ANY BORROWER (AND EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES
THE SWING LINE LENDER TO SO ACT ON ITS BEHALF), REQUEST THAT EACH LENDER
(INCLUDING THE SWING LINE LENDER) MAKE A BASE RATE LOAN TO SUCH BORROWER IN AN
AMOUNT EQUAL TO SUCH LENDER’S PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH BORROWER’S SWING LINE LOAN(S) (THE “REFUNDED SWING LINE LOAN”)
OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN AND MATURING ON THE NEXT SUCCEEDING
BANKING DAY.  UNLESS A BANKRUPTCY DEFAULT EXISTS (IN WHICH EVENT THE PROCEDURES
OF SECTION 2.2.4 WILL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT
SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING CREDIT LOAN ARE THEN
SATISFIED, EACH LENDER WILL DISBURSE DIRECTLY TO THE AGENT, ITS PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN AS A
BASE RATE LOAN, PRIOR TO 12:00 NOON (DENVER TIME), IN IMMEDIATELY AVAILABLE
FUNDS ON SUCH NEXT SUCCEEDING BANKING DAY.  THE PROCEEDS OF SUCH BASE RATE LOANS
SHALL BE IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED TO REPAY THE
REFUNDED SWING LINE LOAN OF THE APPLICABLE BORROWER, AS REQUESTED BY THE SWING
LINE LENDER.


2.2.4                        PARTICIPATION IN SWING LINE LOANS.  IF, PRIOR TO
REFUNDING A SWING LINE LOAN WITH A REVOLVING CREDIT LOAN PURSUANT TO
SECTION 2.2.3, A BANKRUPTCY DEFAULT EXISTS, THEN EACH LENDER SHALL, ON THE DATE
SUCH REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE FOR THE BENEFIT OF THE
APPLICABLE BORROWER, PURCHASE FROM THE SWING LINE LENDER AN UNDIVIDED
PARTICIPATION INTEREST IN SUCH SWING LINE LOAN.  UPON REQUEST, EACH LENDER SHALL
PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION.


2.2.5                        LENDER’S FUNDING OBLIGATIONS.  EACH LENDER’S
OBLIGATION TO MAKE BASE RATE LOANS IN ACCORDANCE WITH SECTION 2.2.3 AND TO
PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 2.2.4 SHALL NOT BE
AFFECTED BY ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
SUCH LENDER MAY HAVE AGAINST THE AGENT, THE SWING LINE LENDER, ANY BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER.  IF ANY LENDER DOES NOT MAKE
AVAILABLE TO THE SWING LINE LENDER THE AMOUNT REQUIRED PURSUANT TO SECTION 2.2.3
OR SECTION 2.2.4, AS THE CASE MAY BE, THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH INTEREST THEREON
FOR EACH DAY FROM THE DATE OF NONPAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT
THE FEDERAL FUNDS RATE FOR THE FIRST TWO (2) BANKING DAYS AND AT THE BASE RATE
THEREAFTER.

2.3 Currency Equivalents for Multicurrency LIBOR Loans.


2.3.1                        CONVERSION RATE FOR MULTICURRENCY LIBOR LOANS.  THE
PRINCIPAL AMOUNT OF EACH REVOLVING CREDIT LOAN CONSISTING OF MULTICURRENCY LIBOR
LOANS WHICH IS DENOMINATED IN A FOREIGN CURRENCY (A) WILL BE CONVERTED INTO ITS
U.S. DOLLAR EQUIVALENT ON THE DATE OF THE FUNDING OF SUCH REVOLVING CREDIT LOAN
(THE “CONVERTED PRINCIPAL

30


--------------------------------------------------------------------------------



AMOUNT”), AND THE CONVERTED PRINCIPAL AMOUNT WILL BE ADDED TO THE PRINCIPAL
BALANCE OUTSTANDING UNDER THE REVOLVING CREDIT NOTES ON THE DATE OF THE FUNDING
OF SUCH REVOLVING CREDIT LOAN, AND (B) FROM AND AFTER ANY SUCH DATE, WILL BE
DEEMED TO REMAIN EQUIVALENT TO THE CONVERTED PRINCIPAL AMOUNT UNTIL THE END OF
THE APPLICABLE INTEREST PERIOD NOTWITHSTANDING ANY FLUCTUATION IN EXCHANGE RATES
OCCURRING THEREAFTER.


2.3.2                        REVALUATION.  IF AT THE EXPIRATION OF AN INTEREST
PERIOD FOR A REVOLVING CREDIT LOAN CONSISTING OF MULTICURRENCY LIBOR LOANS, SUCH
REVOLVING CREDIT LOAN WILL REMAIN DENOMINATED IN THE SAME FOREIGN CURRENCY FOR A
SUCCEEDING INTEREST PERIOD, THEN THE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT
LOAN WILL BE REVALUED BASED ON THE U.S. DOLLAR EQUIVALENT, AND A NEW CONVERTED
PRINCIPAL AMOUNT WILL BE CALCULATED, AS OF THE BANKING DAY PRECEDING THE NEXT
INTEREST PERIOD.

2.4 Letters of Credit.


2.4.1                        ISSUANCE OF LETTERS OF CREDIT.  SUBJECT TO ALL
TERMS AND CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT EXISTS, FROM TIME TO TIME ON AND AFTER THE INITIAL CLOSING DATE AND
PRIOR TO THE FINAL MATURITY DATE, EACH ISSUING BANK WILL ISSUE FOR THE ACCOUNT
OF THE BORROWERS STANDBY FINANCIAL, STANDBY PERFORMANCE AND COMMERCIAL LETTERS
OF CREDIT AND BANK UNDERTAKINGS DENOMINATED IN UNITED STATES DOLLARS OR IN A
CURRENCY OTHER THAN UNITED STATES DOLLARS IN ACCORDANCE WITH THIS AGREEMENT
(EACH, A “LETTER OF CREDIT” AND COLLECTIVELY, THE “LETTERS OF CREDIT”).  NO
ISSUING BANK WILL ISSUE A LETTER OF CREDIT TO THE EXTENT THAT THE FACE AMOUNT OF
SUCH REQUESTED LETTER OF CREDIT EXCEEDS THE LC AVAILABLE CREDIT, OR WITH RESPECT
TO LETTERS OF CREDIT ISSUED IN CURRENCIES OTHER THAN UNITED STATES DOLLARS, THE
MULTICURRENCY AVAILABLE CREDIT.


2.4.2                        REQUESTS FOR LETTERS OF CREDIT.  THE PARENT, ON
BEHALF OF THE APPLICABLE BORROWER, MAY FROM TIME TO TIME REQUEST A LETTER OF
CREDIT TO BE ISSUED (OR AMENDED, RENEWED OR EXTENDED) BY PROVIDING A NOTICE FROM
AN AUTHORIZED REPRESENTATIVE TO THE APPLICABLE ISSUING BANK AND THE AGENT WHICH
IS ACTUALLY RECEIVED BY BOTH NOT LESS THAN THREE (3) BANKING DAYS PRIOR TO THE
REQUESTED CLOSING DATE FOR SUCH LETTER OF CREDIT IF SUCH LETTER OF CREDIT IS TO
BE DENOMINATED IN UNITED STATES DOLLARS, AND FOUR (4) BANKING DAYS PRIOR TO THE
REQUESTED CLOSING DATE FOR SUCH LETTER OF CREDIT IF SUCH LETTER OF CREDIT IS TO
BE DENOMINATED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS, IN EACH CASE
SPECIFYING (A) THE AMOUNT OF THE REQUESTED LETTER OF CREDIT, (B) THE APPLICABLE
BORROWER, (C) THE BENEFICIARY THEREOF, (D) THE REQUESTED CLOSING DATE, (E) THE
APPLICABLE ISSUING BANK, (F) THE REQUESTED CURRENCY, IF NOT IN UNITED STATES
DOLLARS, (G) THE PRINCIPAL TERMS OF THE TEXT FOR SUCH LETTER OF CREDIT AND (H)
ANY OTHER INFORMATION REASONABLY REQUESTED BY THE APPLICABLE ISSUING BANK. 
FOLLOWING RECEIPT OF SUCH NOTICE, IF A CURRENCY OTHER THAN UNITED STATES DOLLARS
IS REQUESTED, THE AGENT SHALL CALCULATE ON THE CLOSING DATE THE U.S. DOLLAR
EQUIVALENT OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT AS OF THE CLOSING DATE,
AND SHALL PROMPTLY NOTIFY THE LENDERS OF THE AMOUNT THEREOF.  THE ISSUANCE OR
AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT BY AN ISSUING BANK
SHALL, IN ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN SECTION 8.2 (THE
SATISFACTION OF WHICH NO ISSUING BANK SHALL HAVE ANY DUTY TO ASCERTAIN), BE
SUBJECT TO THE CONDITION PRECEDENT THAT THE APPLICABLE ISSUING BANK SHALL HAVE
GIVEN THE AGENT WRITTEN NOTICE THAT THE PARENT HAS DELIVERED TO THE ISSUING BANK
AN EXECUTED LETTER OF CREDIT AGREEMENT ACCEPTABLE TO SUCH ISSUING BANK AND THAT
SUCH LETTER OF CREDIT IS SATISFACTORY TO SUCH ISSUING BANK OR THAT THE ISSUING
BANK

31


--------------------------------------------------------------------------------



HAS WAIVED SUCH REQUIREMENTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THIS AGREEMENT AND THE TERMS OF ANY LETTER OF CREDIT AGREEMENT, THE TERMS OF
THIS AGREEMENT SHALL CONTROL.  EACH LETTER OF CREDIT WILL BE ISSUED BY
FORWARDING IT TO THE APPLICABLE BORROWER OR TO SUCH OTHER PERSON AS DIRECTED IN
WRITING BY AN AUTHORIZED REPRESENTATIVE.  THE ISSUING BANK SHALL PROMPTLY
DELIVER A COPY OF EACH LETTER OF CREDIT TO THE AGENT.


2.4.3                        FORM AND EXPIRATION OF LETTERS OF CREDIT.  EACH
LETTER OF CREDIT ISSUED UNDER THIS SECTION 2.4 AND EACH DRAFT ACCEPTED OR PAID
UNDER SUCH A LETTER OF CREDIT WILL BE ISSUED, ACCEPTED OR PAID, AS THE CASE MAY
BE, BY THE APPLICABLE ISSUING BANK AT ITS PRINCIPAL OFFICE.  NO LETTER OF CREDIT
WILL PROVIDE FOR THE PAYMENT OF DRAFTS DRAWN THEREUNDER (AND NO DRAFT WILL BE
PAYABLE) AT A DATE WHICH IS LATER THAN THE FINAL MATURITY DATE.  EACH LETTER OF
CREDIT AND EACH DRAFT ACCEPTED UNDER A LETTER OF CREDIT WILL BE IN SUCH FORM AND
MINIMUM AMOUNT, AND WILL CONTAIN SUCH TERMS, AS THE APPLICABLE ISSUING BANK AND
THE APPLICABLE BORROWER MAY AGREE UPON AT THE TIME SUCH LETTER OF CREDIT IS
ISSUED, INCLUDING A REQUIREMENT OF NOT LESS THAN THREE (3) BANKING DAYS AFTER
PRESENTATION OF A DRAFT BEFORE PAYMENT MUST BE MADE THEREUNDER.


2.4.4                        LENDERS’ PARTICIPATION IN LETTERS OF CREDIT.  UPON
THE ISSUANCE OF ANY LETTER OF CREDIT (OR AN AMENDMENT OF A LETTER OF CREDIT
INCREASING THE AMOUNT THEREOF), A PARTICIPATION THEREIN, IN AN AMOUNT EQUAL TO
EACH LENDER’S PERCENTAGE INTEREST MULTIPLIED BY THE FACE AMOUNT OF SUCH LETTER
OF CREDIT (WHICH AMOUNT SHALL BE THE U.S. DOLLAR EQUIVALENT OF SUCH FACE AMOUNT,
IF THE LETTER OF CREDIT IS ISSUED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS
AND WHICH AMOUNT WILL CHANGE FROM TIME TO TIME AS THE U.S. DOLLAR EQUIVALENT OF
THE FACE AMOUNT OF SUCH LETTER OF CREDIT CHANGES), WILL AUTOMATICALLY BE DEEMED
GRANTED BY THE ISSUING BANK TO EACH LENDER ON THE DATE OF SUCH ISSUANCE AND THE
LENDERS WILL AUTOMATICALLY BE OBLIGATED, AS SET FORTH IN SECTION 2.4.6 AND
SECTION 13.5, TO REIMBURSE SUCH ISSUING BANK TO THE EXTENT OF THEIR RESPECTIVE
PERCENTAGE INTERESTS IN SUCH LETTER OF CREDIT FOR ALL OBLIGATIONS INCURRED BY
SUCH ISSUING BANK TO THIRD PARTIES IN RESPECT OF SUCH LETTER OF CREDIT NOT
REIMBURSED BY THE BORROWERS.  THE AGENT WILL SEND TO EACH LENDER A REPORT
REGARDING THE PARTICIPATIONS IN LETTERS OF CREDIT OUTSTANDING DURING EACH
MONTH.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS SECTION 2.4.4 IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR
A REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


2.4.5                        PRESENTATION.  UPON RECEIPT FROM THE BENEFICIARY OF
ANY LETTER OF CREDIT OF ANY DEMAND FOR PAYMENT UNDER SUCH LETTER OF CREDIT, THE
APPLICABLE ISSUING BANK SHALL NOTIFY THE AGENT BY TELEPHONE (CONFIRMED BY
FACSIMILE) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR
WILL MAKE A PAYMENT THEREUNDER.  THE AGENT SHALL PROMPTLY NOTIFY THE PARENT AND
EACH OTHER LENDER AS TO THE AMOUNT PAID OR TO BE PAID BY THE APPLICABLE ISSUING
BANK AS A RESULT OF SUCH DEMAND AND THE PROPOSED PAYMENT DATE.  IF THE LETTER OF
CREDIT WAS ISSUED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS, THE AGENT
SHALL INCLUDE IN SUCH NOTICE A CALCULATION OF THE ANTICIPATED U.S. DOLLAR
EQUIVALENT OF SUCH AMOUNT ON THE PROPOSED PAYMENT DATE.  THE RESPONSIBILITY OF
EACH ISSUING BANK

32


--------------------------------------------------------------------------------



TO THE BORROWERS AND EACH LENDER SHALL BE ONLY TO DETERMINE THAT THE DOCUMENTS
(INCLUDING EACH DEMAND FOR PAYMENT) DELIVERED UNDER EACH LETTER OF CREDIT IN
CONNECTION WITH SUCH PRESENTMENT SHALL BE IN CONFORMITY IN ALL MATERIAL RESPECTS
WITH SUCH LETTER OF CREDIT.  EXCEPT INSOFAR AS WRITTEN INSTRUCTIONS ACTUALLY
RECEIVED ARE GIVEN BY THE APPLICABLE BORROWER EXPRESSLY TO THE CONTRARY WITH
REGARD TO, AND PRIOR TO, THE ISSUING BANK’S ISSUANCE OF ANY LETTER OF CREDIT FOR
THE ACCOUNT OF THE APPLICABLE BORROWER AND SUCH CONTRARY INSTRUCTIONS ARE
REFLECTED IN SUCH LETTER OF CREDIT, THE ISSUING BANK MAY HONOR AS COMPLYING WITH
THE TERMS OF THE LETTER OF CREDIT AND WITH THIS AGREEMENT ANY DRAFTS OR OTHER
DOCUMENTS OTHERWISE IN ORDER SIGNED OR ISSUED BY AN ADMINISTRATOR, EXECUTOR,
CONSERVATOR, TRUSTEE IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR BENEFIT
OF CREDITORS, LIQUIDATOR, RECEIVER OR OTHER LEGAL REPRESENTATIVE OF THE PARTY
AUTHORIZED UNDER SUCH LETTER OF CREDIT TO DRAW OR ISSUE SUCH DRAFTS OR OTHER
DOCUMENTS.  EACH ISSUING BANK SHALL ENDEAVOR TO EXERCISE THE SAME CARE IN THE
ISSUANCE AND ADMINISTRATION OF THE LETTERS OF CREDIT ISSUED BY IT AS IT DOES
WITH RESPECT TO LETTERS OF CREDIT IN WHICH NO PARTICIPATIONS ARE GRANTED, IT
BEING UNDERSTOOD THAT IN THE ABSENCE OF ANY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY THE APPLICABLE ISSUING BANK, EACH LENDER SHALL BE UNCONDITIONALLY
AND IRREVOCABLY LIABLE WITHOUT REGARD TO THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT OR ANY CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE THE APPLICABLE
ISSUING BANK AS SET FORTH IN SECTION 2.4.6.  NO LENDER SHALL HEREBY BE PRECLUDED
FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES SUFFERED BY
SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (I) THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE APPLICABLE ISSUING BANK IN DETERMINING
WHETHER A REQUEST PRESENTED UNDER ANY LETTER OF CREDIT ISSUED BY IT COMPLIED
WITH THE TERMS OF SUCH LETTER OF CREDIT OR (II) THE APPLICABLE ISSUING BANK’S
FAILURE TO PAY UNDER ANY LETTER OF CREDIT ISSUED BY IT AFTER THE PRESENTATION TO
IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH LETTER
OF CREDIT.


2.4.6                        PAYMENT OF DRAFTS.  AT SUCH TIME AS THE APPLICABLE
ISSUING BANK MAKES ANY PAYMENT ON A DRAFT PRESENTED OR ACCEPTED UNDER A LETTER
OF CREDIT, THE BORROWERS SHALL, ON DEMAND, PAY TO THE AGENT THE AMOUNT OF SUCH
PAYMENT EITHER, AT THE BORROWER’S ELECTION, (A) THROUGH A REVOLVING CREDIT LOAN,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF A
REVOLVING CREDIT LOAN, AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS, OR
(B) IN IMMEDIATELY AVAILABLE FUNDS.  IF THE LETTER OF CREDIT WAS ISSUED IN A
CURRENCY OTHER THAN UNITED STATES DOLLARS, THE AGENT SHALL DETERMINE THE U.S.
DOLLAR EQUIVALENT OF SUCH AMOUNT ON THE PROPOSED PAYMENT DATE.  IF THE BORROWERS
FAIL TO NOTIFY THE AGENT OF THEIR ELECTION AS SET FORTH ABOVE ON THE DATE SUCH
DEMAND IS MADE, SUCH AMOUNT SHALL BE CONSIDERED A REVOLVING CREDIT LOAN UNDER
SECTION 2.1.1 AND PART OF THE LOANS AS IF THE BORROWERS HAD PAID IN FULL THE
AMOUNT REQUIRED WITH RESPECT TO THE LETTER OF CREDIT BY BORROWING SUCH AMOUNT
UNDER SECTION 2.1.1.  IN THAT EVENT, THE AGENT SHALL NOTIFY EACH LENDER THAT
SUCH LENDER IS TO MAKE A REVOLVING CREDIT LOAN TO THE BORROWERS (WHICH SHALL
CONSIST OF BASE RATE LOANS) IN AN AMOUNT EQUAL TO THE LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN; AND,
REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO
THE MAKING OF A REVOLVING CREDIT LOAN ARE THEN SATISFIED, EACH LENDER (OTHER
THAN THE APPLICABLE ISSUING BANK) WILL DISBURSE DIRECTLY TO THE APPLICABLE
ISSUING BANK, ITS PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
REVOLVING CREDIT LOAN, PRIOR TO 12:00 NOON (DENVER TIME), IN IMMEDIATELY
AVAILABLE FUNDS ON THE BANKING DAY NEXT SUCCEEDING THE DATE SUCH

33


--------------------------------------------------------------------------------



NOTICE IS GIVEN TO SUCH LENDER.  THE PROCEEDS OF SUCH REVOLVING CREDIT LOAN
SHALL BE APPLIED TO REPAY THE AMOUNT REQUIRED BY THE FIRST SENTENCE OF THIS
SECTION 2.4.6.  PROMPTLY FOLLOWING RECEIPT BY THE AGENT OF ANY PAYMENT FROM THE
BORROWERS PURSUANT TO THIS SECTION 2.4.6, THE AGENT SHALL DISTRIBUTE SUCH
PAYMENT TO THE APPLICABLE ISSUING BANK OR, TO THE EXTENT THE LENDERS HAVE MADE
PAYMENTS PURSUANT TO THIS SECTION 2.4.6 TO REIMBURSE THE APPLICABLE ISSUING
BANK, THEN TO SUCH LENDERS AND TO THE APPLICABLE ISSUING BANK AS THEIR INTERESTS
MAY APPEAR.  ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS SECTION 2.4.6 TO
REIMBURSE THE APPLICABLE ISSUING BANK (OTHER THAN THE FUNDING OF A REVOLVING
CREDIT LOAN AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT
RELIEVE THE BORROWERS OF THEIR OBLIGATION TO REIMBURSE THE APPLICABLE ISSUING
BANK.


2.4.7                        SUBROGATION.  UPON ANY PAYMENT BY THE APPLICABLE
ISSUING BANK UNDER ANY LETTER OF CREDIT AND UNTIL THE REIMBURSEMENT OF SUCH
ISSUING BANK BY THE BORROWERS WITH RESPECT TO SUCH PAYMENT, SUCH ISSUING BANK
WILL BE ENTITLED TO BE SUBROGATED TO, AND TO ACQUIRE AND RETAIN, THE RIGHTS
WHICH THE PERSON TO WHOM SUCH PAYMENT IS MADE MAY HAVE AGAINST THE BORROWERS,
ALL FOR THE BENEFIT OF THE LENDERS.  THE BORROWERS WILL TAKE SUCH ACTION AS THE
APPLICABLE ISSUING BANK MAY REASONABLY REQUEST, INCLUDING REQUIRING THE
BENEFICIARY OF ANY LETTER OF CREDIT TO EXECUTE SUCH DOCUMENTS AS THE APPLICABLE
ISSUING BANK MAY REASONABLY REQUEST, TO ASSURE AND CONFIRM TO SUCH ISSUING BANK
SUCH SUBROGATION AND SUCH RIGHTS, INCLUDING THE RIGHTS, IF ANY, OF THE
BENEFICIARY TO WHOM SUCH PAYMENT IS MADE IN ACCOUNTS RECEIVABLE, INVENTORY AND
OTHER PROPERTIES AND ASSETS OF ANY OBLIGOR.


2.4.8                        MODIFICATION, CONSENT, ETC.  IF THE BORROWERS
REQUEST OR CONSENT IN WRITING TO ANY MODIFICATION OR EXTENSION OF ANY LETTER OF
CREDIT, OR WAIVE ANY FAILURE OF ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT TO
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, AND IF THE APPLICABLE ISSUING
BANK CONSENTS THERETO, SUCH ISSUING BANK WILL BE ENTITLED TO RELY ON SUCH
REQUEST, CONSENT OR WAIVER.  THIS AGREEMENT WILL BE BINDING UPON THE BORROWERS
WITH RESPECT TO SUCH LETTER OF CREDIT AS SO MODIFIED OR EXTENDED, AND WITH
RESPECT TO ANY ACTION TAKEN OR OMITTED BY THE AGENT OR THE APPLICABLE ISSUING
BANK PURSUANT TO ANY SUCH REQUEST, CONSENT OR WAIVER.


2.4.9                        OBLIGATIONS ABSOLUTE.  THE BORROWERS’ OBLIGATIONS
UNDER THIS SECTION 2.4 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT
WHICH ANY BORROWER MAY HAVE OR HAVE HAD AGAINST ANY ISSUING BANK, ANY LENDER OR
ANY BENEFICIARY OF A LETTER OF CREDIT.  THE BORROWERS FURTHER AGREE WITH THE
ISSUING BANKS AND THE LENDERS THAT THE ISSUING BANKS AND THE LENDERS SHALL NOT
BE RESPONSIBLE FOR, AND THE REIMBURSEMENT OBLIGATIONS OF THE BORROWERS UNDER ANY
LETTER OF CREDIT SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR
GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS
SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED,
OR ANY DISPUTE BETWEEN OR AMONG ANY BORROWER, ANY BORROWER’S AFFILIATES, THE
BENEFICIARY OF ANY LETTER OF CREDIT OR ANY FINANCING INSTITUTION OR OTHER PARTY
TO WHOM ANY LETTER OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS OR DEFENSES
WHATSOEVER OF ANY BORROWER OR OF ANY BORROWER’S AFFILIATES AGAINST THE
BENEFICIARY OF ANY LETTER OF CREDIT OR ANY SUCH TRANSFEREE.  THE ISSUING BANKS
SHALL NOT BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN
TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE,

34


--------------------------------------------------------------------------------



HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT.  THE BORROWERS
AGREE THAT ANY ACTION TAKEN OR OMITTED BY ANY ISSUING BANK OR ANY LENDER UNDER
OR IN CONNECTION WITH EACH LETTER OF CREDIT AND THE RELATED DRAFTS AND
DOCUMENTS, IF DONE WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE
BINDING UPON EACH BORROWER AND SHALL NOT PUT ANY ISSUING BANK OR ANY LENDER
UNDER ANY LIABILITY TO ANY BORROWER.  NOTHING IN THIS SECTION 2.4.9 IS INTENDED
TO LIMIT THE RIGHT OF THE BORROWERS TO MAKE A CLAIM AGAINST ANY ISSUING BANK FOR
DAMAGES AS CONTEMPLATED BY THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.4.11.


2.4.10                  ACTIONS OF ISSUING BANKS.  EACH ISSUING BANK SHALL BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY LETTER OF
CREDIT, DRAFT, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT,
LETTER, CABLEGRAM, TELEGRAM, FACSIMILE, TELEX OR TELETYPE MESSAGE, STATEMENT,
ORDER OR OTHER DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE
BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND
STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED
BY SUCH ISSUING BANK.  EACH ISSUING BANK SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT UNLESS IT SHALL FIRST HAVE
RECEIVED SUCH ADVICE OR CONCURRENCE OF REQUIRED LENDERS AS IT REASONABLY DEEMS
APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY
THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY
IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. NOTWITHSTANDING
ANY OTHER PROVISION OF THIS SECTION 2.4, EACH ISSUING BANK SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT IN
ACCORDANCE WITH A REQUEST OF REQUIRED LENDERS, AND SUCH REQUEST AND ANY ACTION
TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON THE LENDERS AND
ANY FUTURE HOLDERS OF A PARTICIPATION IN ANY LETTER OF CREDIT.


2.4.11                  INDEMNIFICATION.  EACH LENDER SEVERALLY AGREES TO
INDEMNIFY EACH ISSUING BANK (TO THE EXTENT NOT PROMPTLY REIMBURSED BY THE
BORROWERS) TO THE EXTENT OF SUCH LENDER’S PERCENTAGE INTEREST FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH ISSUING
BANK BY REASON OF OR IN CONNECTION WITH THE ISSUANCE, EXECUTION AND DELIVERY OR
TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT OR ANY
ACTUAL OR PROPOSED USE OF ANY LETTER OF CREDIT, INCLUDING ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH ANY ISSUING BANK MAY INCUR BY
REASON OF OR IN CONNECTION WITH (A) THE FAILURE OF ANY OTHER LENDER TO FULFILL
OR COMPLY WITH ITS OBLIGATIONS TO ANY ISSUING BANK HEREUNDER (OTHER THAN ANY
OTHER LENDER’S OBLIGATION TO ADVANCE ITS PERCENTAGE INTEREST OF ANY REVOLVING
CREDIT LOAN UNDER SECTION 2.4.6 IN ORDER TO REIMBURSE THE APPLICABLE ISSUING
BANK IN RESPECT OF A PAYMENT MADE BY SUCH ISSUING BANK UPON A DRAFT PRESENTED
AND ACCEPTED UNDER A LETTER OF CREDIT) (BUT NOTHING HEREIN CONTAINED SHALL
AFFECT ANY RIGHTS THE BORROWERS MAY HAVE AGAINST ANY DEFAULTING LENDER) OR (B)
BY REASON OF OR ON ACCOUNT OF ANY ISSUING BANK ISSUING ANY LETTER OF CREDIT
WHICH SPECIFIES THAT THE TERM “BENEFICIARY” INCLUDED THEREIN INCLUDES ANY
SUCCESSOR BY OPERATION OF LAW OF THE NAMED BENEFICIARY, BUT WHICH LETTER OF
CREDIT DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH SUCCESSOR BENEFICIARY BE
ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY TO THE APPLICABLE
ISSUING BANK, EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY; PROVIDED
THAT THE BORROWERS SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, ANY ISSUING

35


--------------------------------------------------------------------------------



BANK OR THE AGENT FOR ANY CLAIMS, LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS, AND NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH CLAIMS, LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS, RESULTING FROM SUCH ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE ANY ISSUING BANK PROMPTLY UPON DEMAND FOR ITS PERCENTAGE INTEREST OF
ANY COSTS AND EXPENSES (INCLUDING REASONABLE FEES AND EXPENSES OF COUNSEL)
PAYABLE BY THE BORROWERS UNDER SECTIONS 12.1 OR 12.2 WITH RESPECT TO A LETTER OF
CREDIT ISSUED BY SUCH ISSUING BANK, TO THE EXTENT THAT SUCH ISSUING BANK IS NOT
PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES BY THE BORROWERS.  THE FAILURE
OF ANY LENDER TO REIMBURSE AN ISSUING BANK PROMPTLY UPON DEMAND FOR ITS
PERCENTAGE INTEREST OF ANY AMOUNT REQUIRED TO BE PAID BY THE LENDER TO SUCH
ISSUING BANK AS PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO REIMBURSE SUCH ISSUING BANK FOR ITS PERCENTAGE INTEREST
OF SUCH AMOUNT, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO REIMBURSE SUCH ISSUING BANK FOR SUCH OTHER LENDER’S PERCENTAGE
INTEREST OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF ANY LENDER HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER
CONTAINED IN THIS SECTION 2.4.11 WILL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL,
INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS.


2.4.12                  RIGHTS AS A LENDER OR AGENT.  IN ITS CAPACITY AS A
LENDER, THE AGENT AND EACH ISSUING BANK SHALL HAVE THE SAME RIGHTS AND
OBLIGATIONS AS ANY OTHER LENDER.  IN ITS CAPACITY AS THE AGENT, THE AGENT SHALL
HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF THE AGENT.

2.5 Application of Proceeds.


2.5.1                        LOANS.  THE BORROWERS WILL APPLY THE PROCEEDS OF
THE LOANS (A) TO FINANCE THE VECO ACQUISITION, INCLUDING THE REPAYMENT OF
EXISTING INDEBTEDNESS OF VECO AND ITS SUBSIDIARIES, (B) TO FINANCE THE [**], (C)
TO PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH THE CREDIT DOCUMENTS, THE
VECO ACQUISITION AND THE [**], AND (D) TO FUND WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES OF THE BORROWERS AND THEIR SUBSIDIARIES, INCLUDING OTHER
PERMITTED ACQUISITIONS.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.


2.5.2                        LETTERS OF CREDIT.  LETTERS OF CREDIT WILL BE
ISSUED ONLY FOR LAWFUL CORPORATE PURPOSES RELATED TO A BORROWER’S BUSINESS AS
THE PARENT HAS REQUESTED IN WRITING.


2.5.3                        SPECIFICALLY PROHIBITED APPLICATIONS.  THE
BORROWERS WILL NOT, DIRECTLY OR INDIRECTLY, APPLY ANY PART OF THE PROCEEDS OF
ANY EXTENSION OF CREDIT MADE PURSUANT TO THE CREDIT DOCUMENTS (A) TO PURCHASE OR
TO CARRY MARGIN STOCK OR (B) TO ANY TRANSACTION PROHIBITED BY LEGAL REQUIREMENTS
OR BY THE CREDIT DOCUMENTS.

2.6 Reserved.


2.7 INCREASE IN COMMITMENTS.


2.7.1                        REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO
DEFAULT OR EVENT OF DEFAULT, OR NO DEFAULT OR EVENT OF DEFAULT WOULD OCCUR AS A
RESULT OF SUCH INCREASE, UPON NOTICE TO THE AGENT FROM THE PARENT’S CHIEF
FINANCIAL OFFICER (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), THE BORROWERS MAY
FROM TIME TO TIME, REQUEST AN INCREASE IN THE TOTAL COMMITMENT IN EXCESS OF THE
INITIAL TOTAL COMMITMENTS OF $500,000,000 BY

36


--------------------------------------------------------------------------------



AN AGGREGATE AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING $250,000,000 (THE
“MAXIMUM INCREASE”); PROVIDED THAT (A) ANY SUCH REQUEST FOR AN INCREASE SHALL BE
IN A MINIMUM AMOUNT OF $50,000,000, (B) THE BORROWER MAY MAKE A MAXIMUM OF THREE
(3) SUCH REQUESTS AND (C) THAT THE AGGREGATE OF ALL SUCH REQUESTS DOES NOT
EXCEED $250,000,000.  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWERS (IN
CONSULTATION WITH THE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH
LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN (10)
BANKING DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.7, THE AGGREGATE
AMOUNT OF THE MAXIMUM INCREASE SHALL AUTOMATICALLY BE REDUCED TO $100,000,000
(INCLUSIVE OF ALL PRIOR INCREASES EFFECTED PURSUANT TO THIS SECTION 2.7) ON THE
EARLIER OF (A) JUNE 30, 2008, IF THE VECO ACQUISITION HAS NOT BEEN CONSUMMATED
BY SUCH DATE, AND (B) TEN (10) BANKING DAYS AFTER THE DATE THE PARENT, ON BEHALF
OF THE BORROWERS, DELIVERS WRITTEN NOTICE TO THE AGENT THAT THE VECO PURCHASE
AGREEMENT HAS BEEN TERMINATED WITHOUT THE VECO ACQUISITION HAVING BEEN
CONSUMMATED.  TO THE EXTENT THE AGGREGATE AMOUNT OF THE TOTAL COMMITMENTS HAS
BEEN INCREASED PRIOR TO SUCH DATE PURSUANT TO THIS SECTION 2.7 BY MORE THAN
$100,000,000, SUCH REDUCTION SHALL HAVE THE EFFECT OF REDUCING THE TOTAL
COMMITMENT BY THE AMOUNT THAT THE SUM OF SUCH PRIOR INCREASES OF THE TOTAL
COMMITMENT PURSUANT TO THIS SECTION 2.7 EXCEEDS $100,000,000 (WHICH REDUCTION OF
THE TOTAL COMMITMENT SHALL RATABLY REDUCE EACH LENDER’S COMMITMENT), AND THE
BORROWERS SHALL, IMMEDIATELY AFTER AND GIVING EFFECT TO SUCH REDUCTION, IF
NECESSARY, MAKE A PRINCIPAL PAYMENT TO THE AGENT FOR THE ACCOUNT OF THE LENDERS
AS REQUIRED BY SECTION 4.3.1.


2.7.2                        LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL
NOTIFY THE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO INCREASE
ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN, OR LESS
THAN ITS PERCENTAGE INTEREST OF SUCH REQUESTED INCREASE.  ANY LENDER NOT
RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE
ITS COMMITMENT.


2.7.3                        NOTIFICATION BY AGENT; ADDITIONAL LENDERS.  THE
AGENT SHALL NOTIFY THE BORROWERS AND EACH LENDER OF THE LENDERS’ RESPONSES TO
EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A REQUESTED INCREASE
AND SUBJECT TO THE APPROVAL OF THE AGENT (WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD), THE BORROWER MAY ALSO INVITE OTHER PERSONS TO BECOME
LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
THE AGENT AND ITS COUNSEL.


2.7.4                        EFFECTIVE DATE AND ALLOCATIONS.  IF THE TOTAL
COMMITMENT IS INCREASED IN ACCORDANCE WITH THIS SECTION 2.7.4, THE AGENT AND THE
BORROWERS SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE.  THE AGENT SHALL PROMPTLY NOTIFY THE
BORROWERS AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE
INCREASE EFFECTIVE DATE.


2.7.5                        CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A
CONDITION PRECEDENT TO SUCH INCREASE, THE BORROWERS SHALL (I) PAY TO THE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PERCENTAGE INTEREST, AN
INCREASE FEE IN AN AMOUNT DETERMINED BY THE AGENT FOLLOWING DELIVERY BY THE
BORROWERS OF THE INCREASE REQUEST, AND (II) DELIVER TO THE AGENT SUCH FULLY
EXECUTED AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY
THE AGENT IN CONNECTION WITH SUCH INCREASE, TOGETHER WITH A CERTIFICATE DATED

37


--------------------------------------------------------------------------------



AS OF THE INCREASE EFFECTIVE DATE SIGNED BY AN AUTHORIZED REPRESENTATIVE, (A)
CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY EACH BORROWER APPROVING OR
CONSENTING TO SUCH INCREASE, AND (B) CERTIFYING THAT, BEFORE AND AFTER GIVING
EFFECT TO SUCH INCREASE, (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE 10, OR OTHERWISE MADE BY OR ON BEHALF OF ANY OBLIGOR IN THE OTHER CREDIT
DOCUMENTS, ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE,
AND (II) NO DEFAULT OR EVENT OF DEFAULT EXISTS.  THE BORROWER SHALL PREPAY ANY
LOANS OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS
REQUIRED HEREUNDER) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING LOANS
RATABLE WITH ANY REVISED PERCENTAGE INTERESTS ARISING FROM ANY NON-RATABLE
INCREASE IN THE COMMITMENTS UNDER THIS SECTION 2.7.


2.7.6                        CONFLICTING PROVISIONS.  THIS SECTION 2.7 SHALL
SUPERSEDE ANY PROVISIONS IN SECTIONS 4.6 OR 17 TO THE CONTRARY.

2.8 Reduction in Commitments.  On the earlier of (a) June 30, 2008, if the VECO
Acquisition shall not have been consummated by such date, or (b) ten (10)
Banking Days after the date the Parent, on behalf of the Borrowers, delivers
written notice to the Agent that the VECO Purchase Agreement has been terminated
and the VECO Acquisition has not been consummated, the Maximum Amount of Credit
shall be immediately and automatically reduced to $300,000,000, and the
Borrowers shall, immediately after and giving effect to such reduction, if
necessary, make a principal payment to the Agent for the account of the Lenders
as required by Section 4.3.1

3.                                       Interest; LIBOR Pricing Options; Fees;
Changes in Circumstance; Yield Protection.

3.1 Interest.  The Loans will accrue and bear interest at a rate per annum which
will at all times equal the Applicable Rate.  Any Revolving Credit Loan
consisting of Multicurrency LIBOR Loans will have added to such Loan the MLA
Cost associated with such Loans.  Prior to any stated or accelerated maturity of
a Loan, the Borrowers will, on each Interest Payment Date applicable to Base
Rate Loans, pay the accrued and unpaid interest on all Base Rate Loans.  On each
Interest Payment Date applicable to a LIBOR Loan, or on any earlier termination
of any LIBOR Pricing Option applicable to such LIBOR Loan, the Borrowers will
pay the accrued and unpaid interest on the portion of such Loan which was
subject to the applicable LIBOR Pricing Option.  On the conversion of a LIBOR
Loan to a Base Rate Loan or the conversion of a Base Rate Loan to a LIBOR Loan,
the Borrowers will pay the accrued and unpaid interest on the portion of such
Loan which is being converted.  On the stated or any accelerated maturity of a
Loan, the Borrowers will pay all accrued and unpaid interest on such Loan,
including any accrued and unpaid interest on any portion of such Loan which is
subject to a LIBOR Pricing Option.  All payments of interest will be made in the
applicable Foreign Currency, in the case of Multicurrency LIBOR Loans, and in
United States Dollars, in the case of Base Rate Loans and Dollar LIBOR Loans, in
same day or immediately available funds, not later than 12:00 noon (Denver time)
on the due date to the Agent at the Denver Office for the account of each Lender
in accordance with such Lender’s Percentage Interest; provided, however, that at
the request of the Agent, payments of interest on Multicurrency LIBOR Loans will
be made in the applicable Foreign Currency in immediately available funds to
such account at such bank as the Agent may

38


--------------------------------------------------------------------------------


designate to the Parent, no later than 12:00 noon (local time in the place where
such bank is located) on the due date.

3.2 LIBOR Pricing Options.


3.2.1                        ELECTION OF LIBOR PRICING OPTIONS.  SUBJECT TO ALL
TERMS AND CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT EXISTS, THE BORROWERS MAY FROM TIME TO TIME, BY IRREVOCABLE NOTICE GIVEN
BY AN AUTHORIZED REPRESENTATIVE TO THE AGENT ACTUALLY RECEIVED NOT LESS THAN
THREE (3) BANKING DAYS PRIOR TO THE COMMENCEMENT OF THE INTEREST PERIOD SELECTED
IN SUCH NOTICE, ELECT TO HAVE SUCH PORTION OF THE REVOLVING CREDIT LOANS AS THE
PARENT MAY SPECIFY IN SUCH NOTICE ACCRUE AND BEAR INTEREST DURING THE INTEREST
PERIOD SO SELECTED AT THE APPLICABLE RATE COMPUTED ON THE BASIS OF THE LIBOR
RATE.  IN THE EVENT THE BORROWERS AT ANY TIME FAIL TO ELECT A LIBOR PRICING
OPTION UNDER THIS SECTION 3.2.1 FOR ANY PORTION OF THE REVOLVING CREDIT LOANS,
THEN SUCH PORTION OF THE REVOLVING CREDIT LOANS WILL ACCRUE AND BEAR INTEREST AT
THE APPLICABLE RATE COMPUTED ON THE BASIS OF THE BASE RATE.  NO ELECTION OF A
LIBOR PRICING OPTION WILL BECOME EFFECTIVE:

(A)          IF, PRIOR TO THE COMMENCEMENT OF ANY SUCH INTEREST PERIOD, THE
AGENT DETERMINES THAT (I) AS A RESULT OF THE ADOPTION OF OR CHANGE IN ANY LEGAL
REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF AFTER THE INITIAL
CLOSING DATE, THE ELECTING OR GRANTING OF THE LIBOR PRICING OPTION IN QUESTION
WOULD BE ILLEGAL, (II) LIBOR DEPOSITS IN AN AMOUNT COMPARABLE TO THE PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT LOANS AS TO WHICH SUCH LIBOR PRICING OPTION HAS
BEEN ELECTED AND WHICH HAVE A TERM CORRESPONDING TO THE PROPOSED INTEREST PERIOD
ARE NOT READILY AVAILABLE IN THE LONDON INTERBANK MARKET, (III) BY REASON OF
CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET, ADEQUATE AND REASONABLE
METHODS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH
DEPOSITS FOR THE PROPOSED INTEREST PERIOD, OR (IV) REVOLVING CREDIT LOANS CANNOT
BE MADE IN THE APPLICABLE FOREIGN CURRENCY; OR

(B)         IF ANY LENDER HAS ADVISED THE AGENT BY TELEPHONE OR OTHERWISE AT OR
PRIOR TO 11:00 A.M. (DENVER TIME) ON THE SECOND BANKING DAY PRIOR TO THE
COMMENCEMENT OF SUCH PROPOSED INTEREST PERIOD (AND HAS SUBSEQUENTLY CONFIRMED IN
WRITING) THAT, AFTER REASONABLE EFFORTS TO DETERMINE THE AVAILABILITY OF SUCH
LIBOR DEPOSITS, SUCH LENDER REASONABLY ANTICIPATES THAT LIBOR DEPOSITS IN AN
AMOUNT EQUAL TO THE PERCENTAGE INTEREST OF SUCH LENDER IN THE PORTION OF THE
REVOLVING CREDIT LOANS AS TO WHICH SUCH LIBOR PRICING OPTION HAS BEEN ELECTED
AND WHICH HAVE A TERM CORRESPONDING TO THE INTEREST PERIOD IN QUESTION WILL NOT
BE OFFERED IN THE LONDON INTERBANK MARKET TO SUCH LENDER AT A RATE OF INTEREST
THAT DOES NOT EXCEED THE ANTICIPATED LIBOR BASE RATE (UNLESS THE FOREGOING
RESULTS FROM A DETERIORATION SUBSEQUENT TO THE DATE HEREOF IN THE
CREDITWORTHINESS OF SUCH LENDER OR A CHANGE IN THE AVAILABILITY OF LIBOR MARKETS
TO SUCH LENDER PURSUANT TO LEGAL OR REGULATORY RESTRICTIONS).

If such notice is given pursuant to Section 3.2.2 in connection with (a) or (b)
above, (i) any LIBOR Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (ii) any Base Rate Loans that
were to have been

39


--------------------------------------------------------------------------------


converted on the first day of such Interest Period to, and LIBOR Loans that were
to have been continued as, LIBOR Loans shall be converted to or continued as
Base Rate Loans, and (iii) any outstanding LIBOR Loans shall be converted, on
the first day of such Interest Period, to Base Rate Loans.  Until such notice
has been withdrawn by the Agent, no further LIBOR Loans shall be made or
continued as such, nor shall the Borrowers have the right to convert Base Rate
Loans to LIBOR Loans.  If such notice is given in connection with any request
for a Multicurrency LIBOR Loan, the requested Revolving Credit Loan shall be
made in United States Dollars.


3.2.2                        NOTICE TO LENDERS AND BORROWERS.  THE AGENT WILL
PROMPTLY INFORM EACH LENDER (BY TELEPHONE OR OTHERWISE) OF EACH NOTICE RECEIVED
BY IT FROM THE PARENT PURSUANT TO SECTION 3.2.1 AND OF THE INTEREST PERIOD
SPECIFIED IN SUCH NOTICE.  UPON DETERMINATION BY THE AGENT OF THE LIBOR RATE FOR
SUCH INTEREST PERIOD OR IN THE EVENT SUCH ELECTION WILL NOT BECOME EFFECTIVE,
THE AGENT WILL PROMPTLY NOTIFY THE PARENT AND EACH LENDER (BY TELEPHONE OR
OTHERWISE) OF THE LIBOR RATE SO DETERMINED OR WHY SUCH ELECTION DID NOT BECOME
EFFECTIVE, AS THE CASE MAY BE.


3.2.3                        SELECTION OF INTEREST PERIODS FOR LIBOR LOANS. 
INTEREST PERIODS WILL BE SELECTED SO THAT:

(A)          NO MORE THAN EIGHTEEN (18) LIBOR PRICING OPTIONS WILL BE
OUTSTANDING AT ANY TIME; AND

(B)         NO MORE THAN FIVE (5) REVOLVING CREDIT LOANS CONSISTING OF
MULTICURRENCY LIBOR LOANS HAVING DIFFERENT INTEREST PERIODS WILL BE OUTSTANDING
AT ANY TIME.


3.2.4                        ADDITIONAL INTEREST.  IF ANY LIBOR LOAN IS REPAID,
OR ANY LIBOR PRICING OPTION IS TERMINATED FOR ANY REASON (INCLUDING ACCELERATION
OF MATURITY), ON A DATE WHICH IS PRIOR TO THE LAST BANKING DAY OF THE INTEREST
PERIOD APPLICABLE TO SUCH LIBOR PRICING OPTION, THE BORROWERS WILL PAY TO THE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE
INTEREST, IN ADDITION TO ANY INTEREST OTHERWISE PAYABLE HEREUNDER, AN AMOUNT
EQUAL TO THE PRESENT VALUE (CALCULATED IN ACCORDANCE WITH THIS SECTION 3.2.4) OF
INTEREST FOR THE UNEXPIRED PORTION OF SUCH INTEREST PERIOD ON THE PORTION OF ANY
REVOLVING CREDIT LOANS SO REPAID, OR AS TO WHICH A LIBOR PRICING OPTION WAS SO
TERMINATED, AT A PER ANNUM RATE EQUAL TO THE EXCESS, IF ANY, OF (A) THE RATE
APPLICABLE TO SUCH LIBOR PRICING OPTION MINUS (B) THE RATE OF INTEREST
OBTAINABLE BY THE AGENT UPON THE PURCHASE OF DEBT SECURITIES CUSTOMARILY ISSUED
BY THE TREASURY OF THE UNITED STATES WHICH HAVE A MATURITY DATE APPROXIMATING
THE LAST BANKING DAY OF SUCH INTEREST PERIOD.  THE PRESENT VALUE OF SUCH
ADDITIONAL INTEREST WILL BE CALCULATED BY DISCOUNTING THE AMOUNT OF SUCH
INTEREST FOR EACH DAY IN THE UNEXPIRED PORTION OF SUCH INTEREST PERIOD FROM SUCH
DAY TO THE DATE OF SUCH REPAYMENT OR TERMINATION AT A PER ANNUM INTEREST RATE
EQUAL TO THE INTEREST RATE DETERMINED PURSUANT TO CLAUSE (B) OF THE PRECEDING
SENTENCE, AND BY ADDING ALL SUCH AMOUNTS FOR ALL SUCH DAYS DURING SUCH PERIOD. 
THE DETERMINATION BY THE AGENT OF SUCH AMOUNT OF INTEREST WILL, IN THE ABSENCE
OF MANIFEST ERROR, BE CONCLUSIVE.  FOR PURPOSES OF THIS SECTION 3.2.4, IF ANY
PORTION OF ANY REVOLVING CREDIT LOAN WHICH WAS TO HAVE BEEN SUBJECT TO A LIBOR
PRICING OPTION IS NOT OUTSTANDING ON THE FIRST DAY OF THE INTEREST PERIOD
APPLICABLE TO SUCH LIBOR PRICING OPTION, OTHER THAN FOR REASONS

40


--------------------------------------------------------------------------------



DESCRIBED IN SECTIONS 3.2.1(A) AND 3.2.1(B) OR AS A DIRECT RESULT OF A LENDER’S
FAILURE TO MAKE ITS PORTION OF SUCH REVOLVING CREDIT LOAN, THE BORROWERS WILL BE
DEEMED TO HAVE TERMINATED SUCH LIBOR PRICING OPTION.


3.2.5                        VIOLATION OF LEGAL REQUIREMENTS.  IF THE ADOPTION
OF OR CHANGE IN ANY LEGAL REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION
THEREOF APPLICABLE TO ANY LENDER AFTER THE INITIAL CLOSING DATE PREVENTS ANY
LENDER FROM FUNDING OR MAINTAINING THROUGH THE PURCHASE OF DEPOSITS IN THE
LONDON INTERBANK MARKET ANY PORTION OF THE REVOLVING CREDIT LOANS SUBJECT TO A
LIBOR PRICING OPTION OR OTHERWISE FROM GIVING EFFECT TO SUCH LENDER’S
OBLIGATIONS AS CONTEMPLATED BY SECTION 3.2, (A) THE AGENT MAY BY NOTICE TO THE
BORROWERS TERMINATE ALL OF THE AFFECTED LIBOR PRICING OPTIONS, (B) THE PORTION
OF THE REVOLVING CREDIT LOANS SUBJECT TO SUCH TERMINATED LIBOR PRICING OPTIONS
SHALL IMMEDIATELY BEAR INTEREST THEREAFTER AT THE APPLICABLE RATE COMPUTED ON
THE BASIS OF THE BASE RATE, AND (C) THE BORROWERS SHALL MAKE ANY PAYMENT
REQUIRED BY SECTION 3.2.4.


3.2.6                        FUNDING PROCEDURE.  THE LENDERS MAY FUND ANY
PORTION OF THE REVOLVING CREDIT LOANS SUBJECT TO A LIBOR PRICING OPTION OUT OF
ANY FUNDS AVAILABLE TO THE LENDERS.  REGARDLESS OF THE SOURCE OF THE FUNDS
ACTUALLY USED BY ANY OF THE LENDERS TO FUND ANY PORTION OF THE REVOLVING CREDIT
LOANS SUBJECT TO A LIBOR PRICING OPTION, HOWEVER, ALL AMOUNTS PAYABLE HEREUNDER,
INCLUDING THE INTEREST RATE APPLICABLE TO ANY SUCH PORTION OF THE REVOLVING
CREDIT LOANS AND THE AMOUNTS PAYABLE UNDER SECTIONS 3.2.4 AND 3.5, WILL BE
COMPUTED AS IF EACH LENDER HAD ACTUALLY FUNDED SUCH LENDER’S PERCENTAGE INTEREST
IN SUCH PORTION OF THE REVOLVING CREDIT LOANS THROUGH THE PURCHASE OF DEPOSITS
IN SUCH AMOUNT OF THE TYPE BY WHICH THE LIBOR BASE RATE WAS DETERMINED, WITH A
MATURITY THE SAME AS THE APPLICABLE INTEREST PERIOD RELATING THERETO AND THROUGH
THE TRANSFER OF SUCH DEPOSITS FROM AN OFFICE OF THE LENDER HAVING THE SAME
LOCATION AS THE APPLICABLE LIBOR OFFICE TO ONE OF SUCH LENDER’S OFFICES IN THE
UNITED STATES.


3.2.7                        INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IF AT ANY TIME THE APPLICABLE RATE APPLICABLE TO ANY
LOAN, TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS
INTEREST ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL
EXCEED THE MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR,
CHARGED, TAKEN, RECEIVED OR RESERVED BY A LENDER IN ACCORDANCE WITH APPLICABLE
LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER, TOGETHER
WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE MAXIMUM
RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE BEEN
PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION 3.2 SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS RATE TO THE DATE OF REPAYMENT, SHALL
HAVE BEEN RECEIVED BY SUCH LENDER.

3.3 Fees.


3.3.1                        UNUSED LINE FEE.  THE BORROWERS SHALL PAY THE AGENT
FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE
COMMITMENTS, IN ARREARS ON THE LAST BANKING DAY OF EACH CALENDAR QUARTER, FOR
THE PERIOD FROM THE DATE OF THIS AGREEMENT TO THE FINAL MATURITY DATE, AN UNUSED
LINE FEE EQUAL TO THE UNUSED LINE PERCENTAGE OF THE

41


--------------------------------------------------------------------------------



AVERAGE AVAILABLE CREDIT, CALCULATED DAILY, WITHOUT TAKING INTO CONSIDERATION
ANY OUTSTANDING SWING LOAN, DURING SUCH CALENDAR QUARTER OR PORTION THEREOF. 
PAYMENT MAY, IN THE AGENT’S DISCRETION, BE MADE BY AUTOMATIC DEDUCTION FROM THE
PARENT’S GENERAL ACCOUNT WITH THE AGENT (AND THE PARENT HEREBY EXPRESSLY
AUTHORIZES EACH SUCH AUTOMATIC DEDUCTION), AND THE AGENT WILL NOTIFY THE PARENT
OF THE AMOUNT OF THE FEE.


3.3.2                        LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO
THE AGENT FOR THE BENEFIT OF THE LENDERS, IN ARREARS ON THE LAST BANKING DAY OF
EACH CALENDAR QUARTER, A LETTER OF CREDIT ISSUANCE FEE (WHICH SHALL BE
NON-REFUNDABLE EVEN IF ANY LETTER OF CREDIT IS TERMINATED OR CANCELED BEFORE ITS
STATED EXPIRATION DATE) EQUAL TO THE AVERAGE DAILY AMOUNT, DURING SUCH CALENDAR
QUARTER, OF THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT,
GIVING EFFECT TO ALL INCREASES AND DECREASES THEREOF PURSUANT TO THE TERMS OF
EACH SUCH LETTER OF CREDIT (THE “UNDRAWN AMOUNT”), MULTIPLIED BY THE APPLICABLE
LIBOR MARGIN PER ANNUM; PROVIDED, HOWEVER, THAT IF THE UNDRAWN AMOUNT OF A
LETTER OF CREDIT IS REDUCED DURING ANY QUARTER TO AN AMOUNT THAT EXCEEDS $0.00,
THE FEES PAYABLE FOR SUCH QUARTER SHALL BE PAYABLE AS IF SUCH REDUCTION HAD NOT
BEEN MADE AND THEREAFTER SUCH FEES SHALL BE REDUCED PRO RATA AS A RESULT OF SUCH
REDUCTION.  THE BORROWERS WILL PAY TO THE APPLICABLE ISSUING BANK, FOR ITS OWN
ACCOUNT, FEES UPON THE OCCURRENCE OF CERTAIN ACTIVITY WITH RESPECT TO ANY LETTER
OF CREDIT, INCLUDING THE TRANSFER, CANCELLATION OR AMENDMENT OF ANY LETTER OF
CREDIT, DETERMINED IN ACCORDANCE WITH SUCH ISSUING BANK’S STANDARD FEES AND
CHARGES THEN IN EFFECT.


3.3.3                        ADMINISTRATIVE FEES.  THE BORROWERS AGREE TO PAY TO
THE AGENT, FOR ITS OWN ACCOUNT, THE FEES IN ACCORDANCE WITH THE TERMS OF THE FEE
LETTER.

3.4 Computations of Interest and Fees.  For purposes of this Agreement, interest
(except interest on Multicurrency LIBOR Loans), commitment fees and Letter of
Credit fees (and any other amount expressed as interest or such fees) will be
computed on the basis of a 360-day year for actual days elapsed.  For purposes
of this Agreement, interest on Multicurrency LIBOR Loans will be computed on the
basis of a 365- or 366-day year for actual days elapsed.  Except as provided in
the definition of Interest Period with respect to LIBOR Loans, if any payment
required by this Agreement is due on a day that is not a Banking Day, such
payment will be made on the next succeeding Banking Day and such extension of
time will be included in the computation of interest and fees.

3.5 Changes in Circumstances; Yield Protection.


3.5.1                        RESERVE REQUIREMENTS, ETC.  IF THE ADOPTION OR
CHANGE IN ANY LEGAL REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF
APPLICABLE TO ANY LENDER, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY, IN EACH CASE MADE SUBSEQUENT TO THE INITIAL
CLOSING DATE, SHALL (A) IMPOSE, MODIFY, INCREASE OR DEEM APPLICABLE ANY
INSURANCE ASSESSMENT, RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST
ANY FUNDING LIABILITY OR THE LETTERS OF CREDIT, (B) IMPOSE, MODIFY, INCREASE OR
DEEM APPLICABLE ANY OTHER REQUIREMENT OR CONDITION WITH RESPECT TO ANY FUNDING
LIABILITY OR THE LETTERS OF CREDIT, OR (C) CHANGE THE BASIS OF TAXATION OF
FUNDING LIABILITIES OR PAYMENTS IN RESPECT OF ANY LETTER OF CREDIT (OTHER THAN
CHANGES IN THE RATE OF TAXES MEASURED BY THE OVERALL NET INCOME OF SUCH LENDER)
AND THE EFFECT OF ANY OF THE FOREGOING

42


--------------------------------------------------------------------------------



SHALL BE TO INCREASE THE COST TO ANY LENDER OF ISSUING, MAKING, FUNDING OR
MAINTAINING ITS RESPECTIVE PERCENTAGE INTEREST IN ANY PORTION OF THE REVOLVING
CREDIT LOANS SUBJECT TO A LIBOR PRICING OPTION OR ANY LETTER OF CREDIT, TO
REDUCE THE AMOUNTS RECEIVED OR RECEIVABLE BY SUCH LENDER UNDER THIS AGREEMENT OR
TO REQUIRE SUCH LENDER TO MAKE ANY PAYMENT OR FOREGO ANY AMOUNTS OTHERWISE
PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT (OTHER THAN ANY TAX OR ANY RESERVES
THAT ARE INCLUDED IN COMPUTING THE LIBOR RESERVE RATE), THEN SUCH LENDER MAY
CLAIM COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.


3.5.2                        ALL PAYMENTS OF THE CREDIT OBLIGATIONS WILL BE MADE
WITHOUT SET-OFF OR COUNTERCLAIM AND FREE AND CLEAR OF ANY DEDUCTIONS, INCLUDING
DEDUCTIONS FOR TAXES, UNLESS THE BORROWERS ARE REQUIRED BY LAW TO MAKE SUCH
DEDUCTIONS.  IF (A) ANY LENDER IS SUBJECT TO ANY TAX WITH RESPECT TO ANY PAYMENT
OF THE CREDIT OBLIGATIONS OR ITS OBLIGATIONS HEREUNDER, OR (B) THE BORROWERS ARE
REQUIRED TO WITHHOLD OR DEDUCT ANY TAX ON ANY PAYMENT ON THE CREDIT OBLIGATIONS,
THEN SUCH LENDER MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5. 
WHENEVER TAXES MUST BE WITHHELD BY THE BORROWERS WITH RESPECT TO ANY PAYMENTS OF
THE CREDIT OBLIGATIONS, THE BORROWERS WILL PROMPTLY FURNISH TO THE AGENT FOR THE
ACCOUNT OF THE APPLICABLE LENDER OFFICIAL RECEIPTS (TO THE EXTENT THAT THE
RELEVANT GOVERNMENTAL AUTHORITY DELIVERS SUCH RECEIPTS) EVIDENCING PAYMENT OF
ANY TAXES SO PAID.  IF THE BORROWERS FAIL TO PAY ANY SUCH TAXES WHEN DUE OR FAIL
TO REMIT TO THE AGENT FOR THE ACCOUNT OF THE APPLICABLE LENDER THE REQUIRED
RECEIPTS EVIDENCING PAYMENT OF ANY SUCH TAXES SO WITHHELD OR DEDUCTED, THE
BORROWERS SHALL INDEMNIFY THE AFFECTED LENDER FOR ANY INCREMENTAL TAXES AND
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY SUCH LENDER AS A RESULT OF ANY
SUCH FAILURE.  IF ANY LENDER RECEIVES A REFUND OF ANY TAXES FOR WHICH IT HAS
RECEIVED PAYMENT FROM THE BORROWERS UNDER THIS SECTION 3.5.2, SUCH LENDER SHALL
PROMPTLY PAY THE AMOUNT TO THE BORROWERS, TOGETHER WITH ANY INTEREST THEREON
ACTUALLY EARNED BY SUCH LENDER.  EACH LENDER AGREES THAT IT WILL DELIVER TO THE
PARENT AND THE AGENT, UPON THE REASONABLE REQUEST OF THE PARENT OR THE AGENT,
EITHER (I) A STATEMENT THAT IT IS INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OR A STATE THEREOF, OR (II) IF IT IS NOT SO INCORPORATED, TWO (2) DULY
COMPLETED COPIES OF THE APPLICABLE UNITED STATES INTERNAL REVENUE SERVICE FORMS,
CERTIFYING THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT
WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES.


3.5.3                        CAPITAL ADEQUACY.  IF ANY LENDER DETERMINES THAT
THE ADOPTION OR BECOMING EFFECTIVE OF, OR ANY CHANGE IN, OR ANY CHANGE BY ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY IN THE INTERPRETATION OR
ADMINISTRATION OF ANY LEGAL REQUIREMENT REGARDING CAPITAL ADEQUACY OF BANKS OR
BANK HOLDING COMPANIES, OR THE COMPLIANCE BY SUCH LENDER OR ITS PARENT
CORPORATION, WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER
OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH CENTRAL BANK OR GOVERNMENTAL
AUTHORITY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON THE
CAPITAL OF SUCH LENDER AND ITS AFFILIATES AS A CONSEQUENCE OF SUCH LENDER’S
COMMITMENT TO MAKE THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY, OR SUCH
LENDER’S MAINTENANCE OF THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY, TO A LEVEL
BELOW THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH COMPLIANCE (TAKING
INTO CONSIDERATION THE POLICIES OF SUCH LENDER AND ITS AFFILIATES WITH RESPECT
TO CAPITAL ADEQUACY IMMEDIATELY BEFORE SUCH COMPLIANCE AND ASSUMING THAT THE
CAPITAL OF SUCH LENDER AND ITS AFFILIATES

43


--------------------------------------------------------------------------------



WAS FULLY UTILIZED PRIOR TO SUCH COMPLIANCE) BY AN AMOUNT DEEMED BY SUCH LENDER
TO BE MATERIAL, THEN SUCH LENDER MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER
SECTION 3.5.5.


3.5.4                        REGULATORY CHANGE.  IF ANY LENDER DETERMINES THAT
(A) ANY CHANGE IN ANY LEGAL REQUIREMENT (INCLUDING ANY NEW LEGAL REQUIREMENT)
AFTER THE DATE HEREOF WILL DIRECTLY OR INDIRECTLY (I) REDUCE THE AMOUNT OF ANY
SUM RECEIVABLE BY SUCH LENDER WITH RESPECT TO THE LOANS OR THE LETTERS OF CREDIT
OR THE RETURN TO BE EARNED BY SUCH LENDER ON THE LOANS OR THE LETTERS OF CREDIT,
(II)  IMPOSE A COST ON SUCH LENDER OR ANY AFFILIATE OF SUCH LENDER THAT IS
ATTRIBUTABLE TO THE MAKING OR MAINTAINING OF, OR SUCH LENDER’S COMMITMENT TO
MAKE, ITS PORTION OF THE LOANS OR THE LETTERS OF CREDIT, OR (III) REQUIRE ANY
LENDER OR ANY AFFILIATE OF SUCH LENDER TO MAKE ANY PAYMENT ON, OR CALCULATED BY
REFERENCE TO, THE GROSS AMOUNT OF ANY AMOUNT RECEIVED BY SUCH LENDER UNDER ANY
CREDIT DOCUMENT (OTHER THAN TAXES OR INCOME OR FRANCHISE TAXES), AND (B) SUCH
INCREASED COST OR PAYMENT WILL NOT BE FULLY COMPENSATED FOR BY AN ADJUSTMENT IN
THE APPLICABLE RATE OR THE LETTER OF CREDIT FEES, THEN SUCH LENDER MAY CLAIM
COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.


3.5.5                        COMPENSATION CLAIM.  WITHIN FIFTEEN (15) DAYS AFTER
THE RECEIPT BY THE PARENT OF A CERTIFICATE FROM ANY LENDER SETTING FORTH WHY IT
IS CLAIMING COMPENSATION UNDER SECTION 3.5 AND COMPUTATIONS (IN REASONABLE
DETAIL) OF THE AMOUNT THEREOF AND A DESCRIPTION OF SUCH LENDER’S EFFORTS TO
MITIGATE SUCH AMOUNTS AS REQUIRED BY SECTION 3.5.6, THE BORROWERS WILL PAY TO
SUCH LENDER SUCH ADDITIONAL AMOUNTS AS SUCH LENDER SETS FORTH IN SUCH
CERTIFICATE AS SUFFICIENT FULLY TO COMPENSATE IT ON ACCOUNT OF THE FOREGOING
PROVISIONS OF SECTION 3.5 TOGETHER WITH INTEREST ON SUCH AMOUNT FROM THE
FIFTEENTH (15TH) DAY AFTER RECEIPT OF SUCH CERTIFICATE UNTIL PAYMENT IN FULL
THEREOF AT THE BASE RATE.  THE DETERMINATION BY SUCH LENDER OF THE AMOUNT TO BE
PAID TO IT AND THE BASIS FOR COMPUTATION WILL, IN THE ABSENCE OF MANIFEST ERROR,
BE CONCLUSIVE.  IN DETERMINING SUCH AMOUNT, SUCH LENDER MAY USE ANY REASONABLE
AVERAGING AND ATTRIBUTION METHODS.  THE BORROWERS WILL BE ENTITLED TO REPLACE
ANY SUCH LENDER IN ACCORDANCE WITH SECTION 3.5.7.


3.5.6                        MITIGATION.  EACH LENDER WILL TAKE SUCH
COMMERCIALLY REASONABLE STEPS AS IT MAY DETERMINE ARE NOT MATERIALLY
DISADVANTAGEOUS TO IT, INCLUDING CHANGING LENDING OFFICES TO THE EXTENT
FEASIBLE, IN ORDER TO REDUCE AMOUNTS OTHERWISE PAYABLE BY THE BORROWERS TO SUCH
LENDER PURSUANT TO SECTIONS 3.2.4 AND 3.5 OR TO MAKE LIBOR PRICING OPTIONS
AVAILABLE UNDER SECTIONS 3.2.1 AND 3.2.5.  IN ADDITION, THE BORROWERS WILL NOT
BE RESPONSIBLE FOR COSTS (A) UNDER SECTION 3.5, ARISING MORE THAN NINETY (90)
DAYS PRIOR TO RECEIPT BY THE PARENT OF THE CERTIFICATE FROM THE AFFECTED LENDER
PURSUANT TO SECTION 3.5.5 OR (B) UNDER SECTION 3.2.4, ARISING FROM THE
TERMINATION OF LIBOR PRICING OPTIONS MORE THAN NINETY (90) DAYS PRIOR TO THE
DEMAND BY THE AGENT FOR PAYMENT UNDER SECTION 3.2.4.


3.5.7                        REPLACEMENT OF LENDERS.  ON EACH OCCASION THAT A
LENDER EITHER MAKES A DEMAND FOR COMPENSATION PURSUANT TO SECTION 3.5.5 IN AN
AMOUNT IN EXCESS OF THE AMOUNT THAT THE BORROWERS WOULD HAVE HAD TO PAY PURSUANT
TO SUCH SECTION 3.5.5 IF SUCH LENDER’S COMMITMENT WERE HELD BY WELLS FARGO OR IS
UNABLE TO FUND OR MAINTAIN LIBOR LOANS PURSUANT TO SECTION 3.2.1, THE BORROWERS
MAY, UPON AT LEAST TEN (10) BANKING DAYS’ PRIOR WRITTEN NOTICE TO EACH OF SUCH
LENDER AND THE AGENT, IN WHOLE PERMANENTLY REPLACE THE

44


--------------------------------------------------------------------------------



COMMITMENT OF SUCH LENDER; PROVIDED, HOWEVER, THAT THE BORROWERS WILL REPLACE
SUCH COMMITMENT WITH THE COMMITMENT OF A COMMERCIAL BANK WHICH IS REASONABLY
SATISFACTORY TO THE REMAINING LENDERS (A “REPLACEMENT LENDER”).  SUCH
REPLACEMENT LENDER WILL UPON THE EFFECTIVE DATE OF REPLACEMENT PURCHASE THE
CREDIT OBLIGATIONS OWED TO SUCH REPLACED LENDER FOR THE AGGREGATE AMOUNT THEREOF
AND WILL THEREUPON FOR ALL PURPOSES BECOME A “LENDER” HEREUNDER.  SUCH NOTICE
FROM THE BORROWERS WILL SPECIFY AN EFFECTIVE DATE FOR THE REPLACEMENT OF SUCH
LENDER’S COMMITMENT, WHICH DATE WILL NOT BE EARLIER THAN THE TENTH DAY AFTER THE
DAY SUCH NOTICE IS GIVEN.  ON THE EFFECTIVE DATE OF ANY REPLACEMENT OF SUCH
LENDER’S COMMITMENT PURSUANT TO THIS SECTION 3.5.7, THE BORROWERS WILL PAY TO
THE AGENT FOR THE ACCOUNT OF SUCH LENDER (I) ANY AMOUNTS DUE TO SUCH LENDER TO
THE DATE OF SUCH REPLACEMENT, (II) ACCRUED INTEREST ON THE PRINCIPAL AMOUNT OF
OUTSTANDING BASE RATE LOANS AND LIBOR LOANS MADE BY SUCH LENDER TO THE DATE OF
SUCH REPLACEMENT, AND (III) THE AMOUNTS PAYABLE TO SUCH LENDER PURSUANT TO
SECTIONS 3.2.4 AND 3.5, AS APPLICABLE.  THE BORROWERS WILL BE LIABLE TO SUCH
REPLACED LENDER FOR COSTS THAT SUCH LENDER MAY SUSTAIN OR INCUR PURSUANT TO
SECTION 3.5.2 AS A DIRECT CONSEQUENCE OF REPAYMENT OF SUCH LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS.  UPON THE EFFECTIVE
DATE OF REPAYMENT OF ANY LENDER’S COMMITMENT PURSUANT TO THIS SECTION 3.5.7,
SUCH LENDER WILL CEASE TO BE A “LENDER” HEREUNDER.  NO SUCH TERMINATION OF ANY
SUCH LENDER’S COMMITMENT AND THE PURCHASE OF SUCH LENDER’S PERCENTAGE INTEREST
OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS PURSUANT TO THIS SECTION 3.5.7
WILL AFFECT (X) ANY LIABILITY OR OBLIGATION OF THE BORROWERS OR ANY OTHER LENDER
TO SUCH TERMINATED LENDER WHICH ACCRUED ON OR PRIOR TO THE DATE OF SUCH
TERMINATION, OR (Y) SUCH TERMINATED LENDER’S RIGHTS HEREUNDER IN RESPECT OF ANY
SUCH LIABILITY OR OBLIGATION.

4.                                       Payment.

4.1 Payment at Maturity.  On the Final Maturity Date or any accelerated maturity
of the Loans, the Borrowers will pay to the Agent for the account of the Lenders
an amount equal to the aggregate outstanding principal amount of the Loans then
due, together with all accrued and unpaid interest and fees with respect thereto
and all other Credit Obligations then outstanding.

4.2 Voluntary Reductions and Prepayments.


4.2.1                        VOLUNTARY PERMANENT REDUCTION OR TERMINATION.  THE
BORROWERS MAY, THROUGH THE PARENT’S CHIEF FINANCIAL OFFICER AND UPON AT LEAST
FIVE (5) BANKING DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, TERMINATE IN WHOLE OR
PERMANENTLY REDUCE IN PART, AS OF THE DATE SPECIFIED IN THE NOTICE, ANY THEN
UNUSED PORTION OF THE TOTAL COMMITMENT, PROVIDED THAT EACH PARTIAL REDUCTION
SHALL BE IN THE MINIMUM PRINCIPAL AMOUNT OF $2,000,000 (AND AN INTEGRAL MULTIPLE
OF $500,000).  ANY PARTIAL REDUCTION SHALL RATABLY REDUCE EACH LENDER’S
COMMITMENT.


4.2.2                        VOLUNTARY PREPAYMENTS.  THE BORROWERS MAY FROM TIME
TO TIME PREPAY ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS, TOGETHER WITH ACCRUED INTEREST THEREON, IN A MINIMUM AMOUNT OF (A) IN THE
CASE OF BASE RATE LOANS, $1,000,000 AND AN INTEGRAL MULTIPLE OF $100,000, OR
SUCH LESSER AMOUNT AS IS THEN OUTSTANDING, AND (B) IN THE CASE OF DOLLAR LIBOR
LOANS, $2,000,000 AND AN INTEGRAL MULTIPLE OF $500,000, OR SUCH LESSOR AMOUNT AS
IS THEN OUTSTANDING, OR IN THE CASE OF MULTICURRENCY LIBOR

45


--------------------------------------------------------------------------------



LOANS, THE U.S. DOLLAR EQUIVALENT THEREOF, IN EACH CASE, WITHOUT PREMIUM OR
PENALTY OF ANY TYPE (EXCEPT AS PROVIDED IN SECTION 3.2.4 WITH RESPECT TO THE
EARLY TERMINATION OF LIBOR PRICING OPTIONS).  THE PARENT WILL GIVE THE AGENT
PRIOR NOTICE OF THE BORROWERS’ INTENTION TO PREPAY A BASE RATE LOAN NOT LATER
THAN 11:00 A.M. (DENVER TIME) ON THE BANKING DAY ON WHICH THE BORROWERS INTEND
TO MAKE SUCH PREPAYMENT, AND PRIOR NOTICE OF THE BORROWERS’ INTENTION TO PREPAY
A LIBOR LOAN OTHER THAN A MULTICURRENCY LIBOR LOAN AT LEAST THREE (3) BANKING
DAYS PRIOR TO THE BANKING DAY ON WHICH THE BORROWERS INTEND TO MAKE SUCH
PREPAYMENT, AND PRIOR NOTICE OF THE BORROWERS’ INTENTION TO PREPAY A
MULTICURRENCY LIBOR LOAN AT LEAST FOUR (4) BANKING DAYS PRIOR TO THE BANKING DAY
ON WHICH THE BORROWERS INTENT TO MAKE SUCH PREPAYMENT, IN EACH CASE SPECIFYING
THE DATE OF PAYMENT, THE TOTAL AMOUNT OF THE BASE RATE LOAN OR LIBOR LOAN TO BE
PAID ON SUCH DATE AND THE AMOUNT OF INTEREST TO BE PAID WITH SUCH PREPAYMENT.


4.3         MANDATORY PREPAYMENTS.


4.3.1                        CERTAIN MANDATORY PREPAYMENTS.  IF AT ANY TIME THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS, PLUS THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL SWING LINE LOANS, PLUS THE LETTER
OF CREDIT EXPOSURE EXCEEDS THE MAXIMUM AMOUNT OF CREDIT, THE BORROWERS SHALL
IMMEDIATELY MAKE A PRINCIPAL PAYMENT TO THE AGENT FOR THE ACCOUNT OF THE LENDERS
IN AN AMOUNT SUFFICIENT TO REDUCE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
ALL REVOLVING CREDIT LOANS, PLUS THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
ALL SWING LINE LOANS, PLUS THE LETTER OF CREDIT EXPOSURE TO LESS THAN OR EQUAL
TO THE MAXIMUM AMOUNT OF CREDIT.  IF AT ANY TIME THE AGGREGATE OUTSTANDING
CONVERTED PRINCIPAL AMOUNT OR THE DOLLAR EQUIVALENT OF THE MULTICURRENCY LIBOR
LOANS PLUS THE LETTER OF CREDIT EXPOSURE RELATED TO LETTERS OF CREDIT ISSUED IN
CURRENCIES OTHER THAN UNITED STATES DOLLARS EXCEEDS $250,000,000, THE BORROWERS
SHALL IMMEDIATELY MAKE A PRINCIPAL PAYMENT TO THE AGENT FOR THE ACCOUNT OF THE
LENDERS, IN THE APPLICABLE CURRENCIES OTHER THAN UNITED STATES DOLLARS, IN AN
AMOUNT SUFFICIENT TO REDUCE THE CONVERTED PRINCIPAL AMOUNT AND THE U.S. DOLLAR
EQUIVALENT OF THE MULTICURRENCY LIBOR LOANS PLUS THE LETTER OF CREDIT EXPOSURE
RELATED TO LETTERS OF CREDIT ISSUED IN CURRENCIES OTHER THAN UNITED STATES
DOLLARS TO LESS THAN OR EQUAL TO $250,000,000.  IF AT ANY TIME THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOANS EXCEEDS $25,000,000, THE
BORROWERS SHALL IMMEDIATELY MAKE A PRINCIPAL PAYMENT TO THE AGENT FOR THE
ACCOUNT OF THE SWING LINE LENDER IN AN AMOUNT SUFFICIENT TO REDUCE THE SWING
LINE LOANS TO LESS THAN OR EQUAL TO $25,000,000.  IF AT ANY TIME THE LETTER OF
CREDIT EXPOSURE EXCEEDS THE MAXIMUM AMOUNT OF CREDIT, THE BORROWERS SHALL
IMMEDIATELY DEPOSIT WITH EACH APPLICABLE ISSUING BANK IN CASH OR CASH
EQUIVALENTS AN AMOUNT EQUAL TO 105% OF THE THEN LETTER OF CREDIT EXPOSURE
RELATED TO EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK.


4.3.2                        ISSUANCE OF EQUITY SECURITIES.  UPON ANY ISSUANCE
OR SALE OF EQUITY SECURITIES BY A BORROWER OR A GUARANTOR (OTHER THAN THOSE
EQUITY SECURITIES ISSUED (I) PURSUANT TO A BONUS OR INCENTIVE PROGRAM, (II) TO
ANOTHER BORROWER OR SUBSIDIARY THEREOF, (III) TO AN EMPLOYEE, DIRECTOR OR
CONSULTANT OF A BORROWER, SUBSIDIARY THEREOF OR AN AFFILIATE THEREOF OR (IV) TO
ANY BENEFIT PLANS ESTABLISHED FOR AN EMPLOYEE, DIRECTOR OR CONSULTANT OF A
BORROWER, SUBSIDIARY THEREOF OR AN AFFILIATE THEREOF ((I) THROUGH (IV),

46


--------------------------------------------------------------------------------



“EXCLUDED EQUITY”)), THE BORROWERS SHALL IMMEDIATELY PREPAY THE LOANS IN AN
AMOUNT EQUAL TO THE LESSER OF (A) THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS
AND (B) AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF SUCH ISSUANCE OR
SALE.


4.3.3                        ASSET DISPOSITIONS.  UPON RECEIPT OF NET CASH
PROCEEDS FROM ANY ASSET DISPOSITION, THE BORROWERS SHALL IMMEDIATELY PREPAY THE
LOANS IN AN AMOUNT EQUAL TO THE LESSER OF (A) THE OUTSTANDING PRINCIPAL AMOUNT
OF THE LOANS AND (B) AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF SUCH
ASSET DISPOSITION, TO THE EXTENT THAT SUCH NET CASH PROCEEDS, WHEN AGGREGATED
WITH THE NET CASH PROCEEDS OF ALL ASSET DISPOSITIONS CONSUMMATED DURING ANY
SINGLE FISCAL YEAR OF THE PARENT EXCEED $50,000,000; PROVIDED THAT THE NET CASH
PROCEEDS OF SUCH ASSET DISPOSITION SHALL NOT BE REQUIRED TO BE SO APPLIED IF
SUCH NET CASH PROCEEDS ARE REINVESTED IN NEW ASSETS IN SUCH BORROWER’S OR SUCH
GUARANTOR’S BUSINESS WITHIN 365 CALENDAR DAYS OF THE CONSUMMATION OF SUCH ASSET
DISPOSITION); PROVIDED FURTHER THAT TO THE EXTENT SUCH NET CASH PROCEEDS HAVE
NOT BEEN REINVESTED WITHIN SUCH 365 CALENDAR DAY PERIOD, THE BORROWERS SHALL,
IMMEDIATELY UPON THE EXPIRATION OF SUCH 365 CALENDAR DAY PERIOD, REINVEST SUCH
NET CASH PROCEEDS OR MAKE AN IMMEDIATE PREPAYMENT OF THE LOANS PURSUANT TO THIS
SECTION 4.3.3.  NOTWITHSTANDING THE FOREGOING, NO PREPAYMENT SHALL BE REQUIRED
PURSUANT TO THIS SECTION 4.3.3 IN CONNECTION WITH THE SYNTHETIC LEASE
TERMINATION.

4.4                                 Letters of Credit.  If, on the Final
Maturity Date or any accelerated maturity of the Credit Obligations, the Lenders
will be obligated in respect of a Letter of Credit or a draft accepted under a
Letter of Credit, the Borrowers will either:

(A)          PREPAY SUCH OBLIGATION BY DEPOSITING WITH THE APPLICABLE ISSUING
BANK AN AMOUNT OF CASH; OR

(B)         DELIVER TO THE APPLICABLE ISSUING BANK A STANDBY LETTER OF CREDIT
(DESIGNATING THE APPLICABLE ISSUING BANK AS BENEFICIARY AND ISSUED BY A BANK AND
ON TERMS REASONABLY ACCEPTABLE TO THE APPLICABLE ISSUING BANK); OR

(C)          DELIVER TO THE APPLICABLE ISSUING BANK SUCH OTHER COLLATERAL AS IS
ACCEPTABLE TO SUCH ISSUING BANK;

in each case in an amount equal to 105% of the Letter of Credit Exposure related
to each such Letter of Credit at such date.  The applicable Issuing Bank will
notify the Agent in writing promptly of the deposit of such cash or collateral
or the delivery of such standby letter of credit.  Upon the receipt of such
notice, each such Letter of Credit will automatically be deemed to no longer be
a Letter of Credit hereunder, the related reimbursement obligations shall cease
to be Credit Obligations, and all obligations of each Lender under this
Agreement with respect to each such Letter of Credit will automatically be
deemed to be released and terminated. Any such cash so deposited and the cash
proceeds of any draw under any letter of credit so furnished, including any
interest thereon, will be returned by the applicable Issuing Bank to the
Borrowers only when, and to the extent that, the amount of such cash held by the
applicable Issuing Bank exceeds 105% of the Letter of Credit Exposure related to
each such Letter of Credit at such time and all other Credit Obligations have
been paid in full.

47


--------------------------------------------------------------------------------


4.5                                 Reborrowing; Application of Payments, Etc.


4.5.1                        REBORROWING.  THE AMOUNTS OF THE REVOLVING CREDIT
LOANS OR SWING LINE LOANS PREPAID PURSUANT TO SECTION 4.2.2 MAY BE REBORROWED
FROM TIME TO TIME PRIOR TO THE FINAL MATURITY DATE IN ACCORDANCE WITH SECTION 2,
SUBJECT TO THE LIMITS SET FORTH THEREIN.


4.5.2                        ORDER OF APPLICATION.  ANY PREPAYMENT OF THE
REVOLVING CREDIT LOANS OR THE SWING LINE LOANS WILL BE APPLIED FIRST TO THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT LOANS OR SWING LINE LOANS
NOT THEN SUBJECT TO LIBOR PRICING OPTIONS, THEN THE BALANCE OF ANY SUCH
PREPAYMENT WILL BE APPLIED TO THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING
CREDIT LOANS THEN SUBJECT TO LIBOR PRICING OPTIONS, IN THE CHRONOLOGICAL ORDER
OF THE RESPECTIVE MATURITIES THEREOF (OR AS AN AUTHORIZED REPRESENTATIVE MAY
OTHERWISE SPECIFY IN WRITING), TOGETHER WITH ANY PAYMENTS REQUIRED BY
SECTION 3.2.4.  ANY SUCH PREPAYMENT MUST BE ACCOMPANIED BY ACCRUED AND UNPAID
INTEREST ON THE AMOUNT PREPAID.


4.5.3                        PRINCIPAL PAYMENTS.  ALL PAYMENTS OF PRINCIPAL
HEREUNDER WILL BE MADE TO THE AGENT AT THE DENVER OFFICE FOR THE ACCOUNT OF THE
LENDERS, IN THE APPLICABLE FOREIGN CURRENCY, IN THE CASE OF MULTICURRENCY LIBOR
LOANS, OR IN UNITED STATES DOLLARS, IN THE CASE OF BASE RATE LOANS AND DOLLAR
LIBOR LOANS, IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 12:00
NOON (DENVER TIME) ON THE DATE DUE; PROVIDED, HOWEVER, THAT AT THE REQUEST OF
THE AGENT, PAYMENTS OF PRINCIPAL ON MULTICURRENCY LIBOR LOANS WILL BE MADE IN
THE APPLICABLE FOREIGN CURRENCY IN IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT
AT SUCH BANK AS THE AGENT MAY DESIGNATE TO THE PARENT FROM TIME TO TIME, NO
LATER THAN 12:00 NOON LOCAL TIME IN THE PLACE WHERE SUCH BANK IS LOCATED ON THE
DUE DATE.

4.6                                 Sharing of Payments, Etc.  If any Lender
obtains at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) (a) on account of Credit
Obligations due and payable to such Lender hereunder and under the Revolving
Credit Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Credit Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Credit Obligations due
and payable to all Lenders hereunder and under the Revolving Credit Notes at
such time) of payments on account of the Credit Obligations due and payable to
all Lenders hereunder and under the Revolving Credit Notes at such time obtained
by all the Lenders at such time or (b) on account of Credit Obligations owing
(but not due and payable) to such Lender hereunder and under the Revolving
Credit Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Credit Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the Credit
Obligations owing (but not due and payable) to all Lenders hereunder and under
the Revolving Credit Notes at such time) of payments on account of the Credit
Obligations owing (but not due and payable) to all Lenders hereunder and under
the Revolving Credit Notes at such time obtained by all of the Lenders at such
time, such Lender will forthwith purchase from the other Lenders such
participations in the Credit Obligations due and payable or owing (but not due
and payable) to them, as the case may be, as will be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender will be rescinded and each such other Lender will repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid

48


--------------------------------------------------------------------------------


to all Lenders) of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such other
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 4.6 may, to the fullest extent permitted by law, exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

4.7 Records.  Each Lender is authorized but not required to record the date and
amount of each advance made by it hereunder, under its Note, as applicable, if
any, or under any other Credit Documents, the date and amount of each payment or
prepayment of principal and interest thereunder, and the resulting unpaid
principal balance thereof, as well as the amount of the Letters of Credit made
by such Lender as an Issuing Bank, in such Lender’s internal records, and any
such recordation shall be prima facie evidence of the accuracy of the
information so recorded; provided, however, that any Lender’s failure to so
record shall not limit or otherwise affect the Borrowers’ obligations hereunder
or thereunder or hereunder to repay the unpaid principal and interest
outstanding hereunder or thereunder or any amount owing with respect to Letters
of Credit, and, in all events, the principal amounts owing by the Borrowers
hereunder or thereunder and all amounts owing with respect to Letters of Credit
shall be the aggregate amount of all Loans made by the Lenders (less all
payments of principal thereof made by the Borrowers) and all reimbursement
obligations under all Letters of Credit.

5.                                       Appointment of the Parent; Authorized
Representatives.

In order to facilitate and ensure prompt and accurate communication between the
Borrowers and the Lenders, the Borrowers hereby appoint the Parent as the
Borrowers’ agent for purposes of communicating to and receiving communications
from the Agent and the Lenders.  On the Initial Closing Date, and from time to
time subsequent thereto at the Parent’s option, the Parent will deliver to the
Agent a written notice in the form of Exhibit 5, which designates by name each
Authorized Representative and includes each of their respective specimen
signatures (each, a “Notice of Authorized Representatives”).  The Agent will be
entitled to rely conclusively on the authority of each officer or employee
designated as an Authorized Representative in the most current Notice of
Authorized Representatives delivered by the Parent to request borrowings and
select interest rate options hereunder, and to give to the Agent such other
notices as are specified herein as being made through an Authorized
Representative, until such time as the Parent has delivered to the Agent, and
the Agent has actual receipt of, a new written Notice of Authorized
Representatives.  The Agent will have no duty or obligation to the Borrowers to
verify the authenticity of any signature appearing on any written notice from an
Authorized Representative or to verify the authenticity of any Person purporting
to be an Authorized Representative giving any telephone notice permitted hereby.

6.                                       Subsidiary Guarantors.

Subject to Section 8.3 as to VECO in connection with the consummation of the
VECO Acquisition, if a Subsidiary becomes a Material Subsidiary or if a new
Material Subsidiary is formed or acquired, directly or indirectly, by the
Parent, the Parent shall, within thirty (30) days after such event, do or cause
to be done such acts as may be reasonably be necessary or proper to

49


--------------------------------------------------------------------------------


cause such Material Subsidiary to be joined as and become a Guarantor under the
Subsidiary Guarantee and the other Credit Documents to which Material
Subsidiaries are parties for all purposes hereunder and thereunder, including
causing such Material Subsidiary to execute and deliver to the Agent a joinder
to the Subsidiary Guarantee pursuant to which such Material Subsidiary shall
guaranty, on a joint and several basis, the payment in full in cash of the
Credit Obligations on the terms and conditions set forth in the Subsidiary
Guarantee.  Notwithstanding the foregoing, and if any Subsidiary that has been a
Material Subsidiary ceases to be a Material Subsidiary for a period of twelve
(12) consecutive months and if no Event of Default has occurred and is
continuing, such Subsidiary shall be removed as a party to the Subsidiary
Guarantee.

7.                                       Relationship Among Borrowers.

7.1                                 JOINT AND SEVERAL LIABILITY.  EACH BORROWER
AGREES THAT IT IS LIABLE, JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER, FOR
THE PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT (INCLUDING
THE CREDIT OBLIGATIONS), AND THAT THE LENDERS AND THE AGENT CAN ENFORCE SUCH
OBLIGATIONS AGAINST ANY OR ALL BORROWERS, IN THE LENDERS’ OR THE AGENT’S SOLE
AND UNLIMITED DISCRETION.

7.2                                 Waivers of Defenses.  The obligations of the
Borrowers hereunder shall not be released, in whole or in part, by any action or
thing which might, but for this provision of this Agreement, be deemed a legal
or equitable discharge of a surety or guarantor, other than irrevocable payment
and performance in full of the Credit Obligations (except for contingent
indemnity and other contingent Credit Obligations not yet due and payable) at a
time after any obligation of the Lenders hereunder to make any Loans and of any
Issuing Bank to issue Letters of Credit shall have expired or been terminated
and all outstanding Letters of Credit shall have expired or the liability of the
Issuing Bank thereon shall have otherwise been discharged.  The purpose and
intent of this Agreement is that the Credit Obligations constitute the direct
and primary obligations of each Borrower and that the covenants, agreements and
all obligations of each Borrower hereunder be absolute, unconditional and
irrevocable.  Each Borrower shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage, deed of trust or security agreement
securing all or any part of the Credit Obligations, whether or not the liability
of any other Person for such deficiency is discharged pursuant to statute,
judicial decision or otherwise.  Except as otherwise expressly provided herein,
each Borrower hereby waives notice of acceptance of its joint and several
liability, notice of any and all Loans or Letters of Credit under this
Agreement, notice of occurrence of any Default or Event of Default (except to
the extent notice is expressly required to be given pursuant to the terms of
this Agreement or any of the other Credit Documents), or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
to be taken by the Agent or any Lender or under or in respect of any of the
Credit Obligations, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement
and the other Credit Documents.  Each Borrower hereby waives all defenses which
may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshaling of
assets of the Borrowers and any other entity or Person primarily or secondarily
liable with respect to any of the Credit Obligations, and all suretyship
defenses generally.  Each Borrower hereby assents to, and waives notice of, any
extension or

50


--------------------------------------------------------------------------------


postponement of the time for the payment, or place or manner for payment,
compromise, refinancing, consolidation or renewals of any of the Credit
Obligations of any other Obligor, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Agent or any Lender
at any time or times in respect of any default by any other Obligor in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement and the other Credit Documents of any other Obligor, any and all
other indulgences whatsoever by the Agent or any Lender in respect of any of the
Credit Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of such Credit
Obligations or the addition, substitution or release, in whole or in part, of
any other Obligor or any other Person primarily or secondarily liable for any
Credit Obligations.  Such Borrower further agrees that its Credit Obligations
shall not be released or discharged, in whole or in part, or otherwise affected
by the adequacy of any rights which the Agent or any Lender may have against any
collateral security or other means of obtaining repayment of any of the Credit
Obligations, the impairment of any collateral security securing the Credit
Obligations, including the failure to protect or preserve any rights which the
Agent or any Lender may have in such collateral security or the substitution,
exchange, surrender, release, loss or destruction of any such collateral
security, any other act or omission which might in any manner or to any extent
vary the risk of such Borrower, or otherwise operate as a release or discharge
of such Borrower, all of which may be done without notice to such Borrower;
provided, however, that the foregoing shall in no way be deemed to create
commercially unreasonable standards as to the Agent’s duties as secured party
under the Credit Documents (as such rights and duties are set forth therein).

7.3                                 Other Transactions.  The Lenders and the
Agent are expressly authorized to exchange, surrender or release with or without
consideration any or all collateral and security which may at any time be placed
with it by the Borrowers or by any other Person on behalf of the Borrowers, or
to forward or deliver any or all such collateral and security directly to the
Borrowers for collection and remittance or for credit.  No invalidity,
irregularity or unenforceability of any security for the Credit Obligations or
other recourse with respect thereto shall affect, impair or be a defense to the
Borrowers’ obligations under this Agreement. The liabilities of each Borrower
hereunder shall not be affected or impaired by any failure, delay, neglect or
omission on the part of any Lender or the Agent to realize upon any of the
Credit Obligations of any other Borrower to the Lenders or the Agent, or upon
any collateral or security for any or all of the  Credit Obligations, nor by the
taking by any Lender or the Agent of (or the failure to take) any guaranty or
guaranties to secure the Credit Obligations, nor by the taking by any Lender or
the Agent of (or the failure to take or the failure to perfect its security
interest in or other Lien on) collateral or security of any kind.  No act or
omission of any Lender or the Agent, whether or not such action or failure to
act varies or increases the risk of, or affects the rights or remedies of a
Borrower, shall affect or impair the obligations of the Borrowers hereunder.

7.4                                 Actions Not Required.  Each Borrower, to the
extent permitted by Applicable Law, hereby waives any and all right to cause a
marshaling of the assets of any other Borrower or any other action by any court
or other governmental body with respect thereto or to cause any Lender or the
Agent to proceed against any security for the Credit Obligations or any other
recourse which any Lender or the Agent may have with respect thereto and further
waives any and all requirements that any Lender or the Agent institute any
action or proceeding at law or in equity, or obtain any judgment, against any
other Borrower or any other Person, or with respect to any

51


--------------------------------------------------------------------------------


collateral security for the Credit Obligations, as a condition precedent to
making demand on or  bringing an action or obtaining and/or enforcing a judgment
against, such Borrower under this Agreement.

7.5                                 No Subrogation.  Notwithstanding any payment
or payments made by any Borrower hereunder or any setoff or application of funds
of any Borrower by any Lender or the Agent, such Borrower shall not be entitled
to exercise any rights to be subrogated to any of the rights of any Lender or
the Agent against any other Borrower, any Guarantor or any other guarantor or
any collateral security or guaranty or right of offset held by any Lender or the
Agent for the payment of the Credit Obligations, nor shall such Borrower seek or
be entitled to seek any contribution or reimbursement from any other Borrower or
any other guarantor in respect of payments made by such Borrower hereunder,
until all amounts owing to the Lenders and the Agent by the Borrowers on account
of the Credit Obligations are irrevocably paid in full.  If any amount shall be
paid to a Borrower on account of such subrogation rights at any time when all of
the Credit Obligations shall not have been irrevocably paid in full, such amount
shall be held by that Borrower in trust for the Lenders and the Agent,
segregated from other funds of that Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Agent in the exact form received by the
Borrower (duly indorsed by the Borrower to the Agent, if required), to be
applied against the Credit Obligations, whether matured or unmatured, in such
order as the Agent may determine.

7.6                                 Application of Payments.  Except as provided
in Section 4.5.2, any and all payments upon the Credit Obligations made by the
Borrowers or by any other Person, and/or the proceeds of any or all collateral
or security for any of the Credit Obligations, may be applied by the Lenders on
such items of the Credit Obligations as the Lenders may elect.

7.7                                 Recovery of Payment.  If any payment
received by the Lenders or the Agent and applied to the Credit Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including the bankruptcy, insolvency or reorganization of a Borrower or
any other obligor), the Credit Obligations to which such payment was applied
shall, to the extent permitted by Applicable Law, be deemed to have continued in
existence, notwithstanding such application, and each Borrower shall be jointly
and severally liable for such Credit Obligations as fully as if such application
had never been made.  References in this Agreement to amounts “irrevocably paid”
or to “irrevocable payment” refer to payments that cannot be set aside,
recovered, rescinded or required to be returned for any reason.

7.8                                 Borrowers’ Financial Condition.  Each
Borrower is familiar with the financial condition of the other Borrowers, and
each Borrower has executed and delivered this Agreement based on that Borrower’s
own judgment and not in reliance upon any statement or representation of the
Lenders or the Agent.  The Lenders and the Agent shall have no obligation to
provide any Borrower with any advice whatsoever or to inform any Borrower at any
time of any Lender’s actions, evaluations or conclusions on the financial
condition or any other matter concerning the Borrowers.

7.9                                 Bankruptcy of the Borrowers.  Each Borrower
expressly agrees that, to the extent permitted by Applicable Law, the
liabilities and obligations of that Borrower under this Agreement shall not in
any way be impaired or otherwise affected by the institution by or against any
other Borrower or any other Person of any bankruptcy, reorganization,
arrangement,

52


--------------------------------------------------------------------------------


insolvency or liquidation proceedings, or any other similar proceedings for
relief under any bankruptcy law or similar law for the relief of debtors and
that any discharge of any of the Credit Obligations pursuant to any such
bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of that Borrower under this
Agreement, and that upon the institution of any of the above actions, such
obligations shall be enforceable against that Borrower.

7.10                           Limitation; Insolvency Laws.  As used in this
Section 7.10: (a) the term “Applicable Insolvency Laws” means the laws of the
United States or of any state, province, nation or other governmental unit
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including 11 U. S. C. §547, §548, §550 and other “avoidance”
provisions of Title 11 of the United Stated Code) as applicable in any
proceeding in which the validity and/or enforceability of this Agreement against
any Borrower, or any Specified Lien is in issue; and (b) “Specified Lien” means
any Lien granted by any Borrower securing the Credit Obligations, in whole or in
part.  Notwithstanding any other provision of this Agreement, if, in any
proceeding, a court of competent jurisdiction determines that with respect to
any Borrower, this Agreement or any Specified Lien would, but for the operation
of this Section 7.10, be subject to avoidance and/or recovery or be
unenforceable by reason of Applicable Insolvency Laws, this Agreement and each
such Specified Lien shall be valid and enforceable against such Borrower, only
to the maximum extent that would not cause this Agreement or such Specified Lien
to be subject to avoidance, recovery or unenforceability.  To the extent that
any payment to, or realization by, the Lenders or the Agent on the Credit
Obligations exceeds the limitations of this Section 7.10 and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Agreement as limited
shall in all events remain in full force and effect and be fully enforceable
against such Borrower.  This Section 7.10 is intended solely to reserve the
rights of the Lenders and the Agent hereunder against each Borrower, in such
proceeding to the maximum extent permitted by Applicable Insolvency Laws and
neither the Borrowers, any Guarantor or any other guarantor of the Credit
Obligations nor any other Person shall have any right, claim or defense under
this Section 7.10 that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

7.11                           Contribution.  Each Borrower hereby agrees that,
to the extent that a Borrower shall have paid an amount hereunder to or on
behalf of the Lenders that is greater than the net value of the benefits
received, directly or indirectly, by such paying Borrower as a result of the
making of the Loans, the issuance of the Letters of Credit and other credit
accommodations extended hereunder or any of the other Credit Documents, such
paying Borrower shall be entitled to contribution from any Borrower that has not
paid its proportionate share, based on benefits received as a result of the
making of the Loans, of the Credit Obligations.  Any amount payable as a
contribution under this Section 7.11 shall be determined as of the date on which
the related payment or distribution is made by the Borrower seeking contribution
and each Borrower acknowledges that the right to contribution hereunder shall
constitute an asset of such Borrower to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 7.11 shall in no
respect limit the obligations and liabilities of any Borrower to the

53


--------------------------------------------------------------------------------


Lenders hereunder or under any other Credit Document, and each Borrower shall
remain jointly and severally liable for the full payment and performance of the
Credit Obligations.

8.                                       Conditions to Extending Credit.

8.1                                 Conditions on Initial Closing Date.  The
obligations of the Lenders to make any extension of credit pursuant to Section 2
shall be subject to the satisfaction, on or before the Initial Closing Date, of
the conditions set forth in this Section 8.1, as well as the further conditions
in Section 8.2.


8.1.1                        EXECUTED CREDIT DOCUMENTS.  THE BORROWERS SHALL
HAVE DULY EXECUTED AND DELIVERED TO THE AGENT (I) THIS AGREEMENT, (II) A
REVOLVING CREDIT NOTE FOR EACH LENDER REQUESTING A REVOLVING CREDIT NOTE
PURSUANT TO SECTION 2.1.4, (III) A SWING LINE NOTE FOR THE SWING LINE LENDER IF
REQUESTED BY THE SWING LINE LENDER PURSUANT TO SECTION 2.2.2, AND (IV) ALL OTHER
CREDIT DOCUMENTS, EACH IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE AGENT.


8.1.2                        LEGAL OPINION.  ON THE INITIAL CLOSING DATE, THE
LENDERS SHALL HAVE RECEIVED FROM COUNSEL FOR THE BORROWERS, COUNSEL’S OPINION
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS, WHICH
OPINION SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.


8.1.3                        SUBSIDIARY GUARANTEE.  EACH MATERIAL SUBSIDIARY,
OTHER THAN A BORROWER, SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED TO THE
AGENT THE SUBSIDIARY GUARANTEE IN SUBSTANTIALLY THE FORM OF EXHIBIT 6.


8.1.4                        DUE DILIGENCE.  THE AGENT SHALL BE REASONABLY
SATISFIED WITH THE RESULTS OF ITS DUE DILIGENCE REVIEW OF THE BORROWERS AND EACH
OF THE OBLIGORS, INCLUDING THREE (3) YEAR FINANCIAL PROJECTIONS AND CORPORATE
LEGAL STRUCTURE.


8.1.5                        PROPER PROCEEDINGS.  THIS AGREEMENT, EACH OTHER
CREDIT DOCUMENT TO WHICH ANY OBLIGOR IS A PARTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL HAVE BEEN AUTHORIZED BY ALL NECESSARY
CORPORATE OR OTHER PROCEEDINGS, AS DETERMINED BY THE AGENT.  ALL NECESSARY
CONSENTS, APPROVALS AND AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY OR
ADMINISTRATIVE AGENCY OR ANY OTHER PERSON OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER CREDIT DOCUMENT TO WHICH ANY OBLIGOR IS A PARTY SHALL
HAVE BEEN OBTAINED AND SHALL BE IN FULL FORCE AND EFFECT, AS DETERMINED BY THE
AGENT.


8.1.6                        GENERAL.  ALL LEGAL AND CORPORATE PROCEEDINGS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, TO
THE EXTENT CONSUMMATED ON OR PRIOR TO THE INITIAL CLOSING DATE, THE VECO
ACQUISITION AND THE [**]) SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE
AGENT AND THE AGENT SHALL HAVE RECEIVED COPIES OF ALL DOCUMENTS, INCLUDING
CERTIFIED COPIES OF THE CHARTER AND BYLAWS OF EACH OBLIGOR, RECORDS OF CORPORATE
PROCEEDINGS, CERTIFICATES AS TO SIGNATURES AND INCUMBENCY OF OFFICERS AND
OPINIONS OF COUNSEL, WHICH THE AGENT MAY HAVE REASONABLY REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE CERTIFIED BY PROPER CORPORATE
OR GOVERNMENTAL AUTHORITIES.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

54


--------------------------------------------------------------------------------



8.1.7                        PAYMENT OF FEES.  PAYMENT OF THE FEES TO THE AGENT
AND THE LENDERS DUE IN ACCORDANCE WITH SECTION 3.3 AND THE TERMS OF THE FEE
LETTER THROUGH THE INITIAL CLOSING DATE AND EXPENSES INCURRED BY THE AGENT AND
THE LENDERS THROUGH SUCH DATE AND REQUIRED TO BE PAID BY THE BORROWERS UNDER
SECTION 12, INCLUDING ALL LEGAL EXPENSES INCURRED THROUGH THE DATE HEREOF.


8.1.8                        NO MATERIAL ADVERSE EFFECT.  NO EVENT OR
CIRCUMSTANCE WHICH COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED SINCE DECEMBER 31, 2006, EXCLUDING THE POTENTIAL
EFFECT OF THE VECO ACQUISITION AND THE [**] TO THE EXTENT SUCH ACQUISITIONS HAVE
NOT BEEN CONSUMMATED ON OR BEFORE THE INITIAL CLOSING DATE.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.


8.1.9                        VECO LETTER OF INTENT.  THE VECO LETTER OF INTENT
OR (IF THE VECO PURCHASE AGREEMENT SHALL HAVE BEEN EXECUTED AND SHALL BY ITS
TERMS SUPERSEDE THE VECO LETTER OF INTENT, THE VECO PURCHASE AGREEMENT) SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND THE LENDERS; PROVIDED THAT
THE FORM OF VECO LETTER OF INTENT AS IN EFFECT ON THE DATE HEREOF IS DEEMED TO
BE SATISFACTORY TO THE AGENT AND THE LENDERS.

8.2                                 Conditions to Each Extension of Credit.  The
obligations of the Lenders to make any extension of credit pursuant to Section 2
shall be subject to the satisfaction, on or before the Closing Date for such
extension of credit, of the following conditions:


8.2.1                        OFFICER’S CERTIFICATE.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 10 SHALL BE TRUE AND CORRECT ON AND AS OF SUCH
CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT AS TO ANY REPRESENTATION OR WARRANTY WHICH REFERS TO A SPECIFIC
EARLIER DATE); NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST ON SUCH CLOSING DATE
PRIOR TO OR IMMEDIATELY AFTER GIVING EFFECT TO THE REQUESTED EXTENSION OF
CREDIT; NO EVENT OR CIRCUMSTANCE WHICH COULD BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE DECEMBER 31, 2006; AND THE
PARENT SHALL HAVE FURNISHED TO THE AGENT, ON THE CLOSING DATE, A CERTIFICATE TO
THESE EFFECTS, IN SUBSTANTIALLY THE FORM OF EXHIBIT 8.2.1 IF A REVOLVING CREDIT
LOAN, A SWING LINE LOAN OR A LETTER OF CREDIT IS REQUESTED, IN EACH CASE SIGNED
BY A FINANCIAL OFFICER.


8.2.2                        LEGALITY, ETC.  THE MAKING OF THE REQUESTED
EXTENSION OF CREDIT SHALL NOT (A) SUBJECT ANY LENDER TO ANY PENALTY OR SPECIAL
TAX (OTHER THAN A TAX FOR WHICH THE BORROWERS ARE REQUIRED TO REIMBURSE THE
LENDERS UNDER SECTION 3.5.2), OR (B) BE PROHIBITED BY ANY LEGAL REQUIREMENT.

8.3                                 VECO Acquisition Conditions.  The obligation
of the Lenders to make an extension of credit pursuant to Section 2 for the
purpose of financing a portion of the purchase price of the VECO Acquisition or
to refinance existing Indebtedness of VECO and its Subsidiaries shall be subject
to the satisfaction, on or before the consummation date of the VECO Acquisition,
of each condition set forth in this Section 8.3, as well as the further
conditions in Section 8.2 (all such conditions, collectively, the “VECO
Acquisition Conditions”).


8.3.1                        APPROVALS.  ALL NECESSARY OR APPROPRIATE CONSENTS,
WAIVERS, APPROVALS AND AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY,
ADMINISTRATIVE AGENCY OR ANY OTHER PERSON

55


--------------------------------------------------------------------------------



OF THE VECO ACQUISITION SHALL HAVE BEEN OBTAINED AND SHALL BE IN FULL FORCE AND
EFFECT (OR ANY APPLICABLE WAITING PERIODS, INCLUDING UNDER THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976 OR SIMILAR FOREIGN STATUTES, SHALL HAVE
EXPIRED), AS DETERMINED BY THE AGENT.


8.3.2                        PURCHASE DOCUMENTS; CONSUMMATION OF VECO
ACQUISITION IN COMPLIANCE WITH APPLICABLE LAWS.  THE VECO PURCHASE AGREEMENT AND
THE TERMS AND CONDITIONS THEREOF SHALL BE SUBSTANTIALLY THE SAME IN ALL MATERIAL
RESPECTS TO THOSE SET FORTH IN THE VECO LETTER OF INTENT, AND ALL OTHER MATERIAL
AGREEMENTS AND DOCUMENTS CONTEMPLATED THEREBY EFFECTING THE CONSUMMATION OF THE
VECO ACQUISITION SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
AGENT; AND THE VECO ACQUISITION SHALL BE CONSUMMATED IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, WITH APPLICABLE LAWS.


8.3.3                        NO LITIGATION.  NO LITIGATION, AT LAW OR IN EQUITY,
OR ANY PROCEEDING BEFORE ANY COURT, BOARD OR OTHER GOVERNMENTAL OR
ADMINISTRATIVE AGENCY (INCLUDING ANY GOVERNMENTAL AUTHORITY) OR ANY ARBITRATOR
SHALL BE PENDING OR OVERTLY THREATENED AGAINST OR AFFECTING ANY OBLIGOR, VECO,
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WHICH SEEKS TO ENJOIN OR OTHERWISE
QUESTIONS THE VALIDITY OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE VECO
PURCHASE AGREEMENT (INCLUDING THE VECO ACQUISITION) OR BY THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT TO WHICH ANY OBLIGOR IS A PARTY.


8.3.4                        VECO MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH
ON EXHIBIT 8.3.4, NO EVENT OR CIRCUMSTANCE HAS OCCURRED SINCE MARCH 31, 2007
THAT COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IN THE
AGENT’S OR IN REQUIRED LENDERS’ REASONABLE OPINION, ON (A) THE BUSINESS, ASSETS,
CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS OR PROSPECTS OF VECO AND ITS
SUBSIDIARIES (ON A CONSOLIDATED BASIS, TO THE EXTENT SUCH SUBSIDIARIES OF VECO
ARE TO BE ACQUIRED IN THE VECO ACQUISITION), OR (B) THE ABILITY OF THE BORROWERS
AND ITS SUBSIDIARIES, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE VECO
ACQUISITION, TO OPERATE IN ACCORDANCE WITH THE FINANCIAL PROJECTIONS PREVIOUSLY
DELIVERED BY THE BORROWERS TO THE AGENT, OR TO COMPLY WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 9.4, 9.5, AND 9.6.


8.3.5                        PURCHASE PRICE.  THE PURCHASE PRICE FOR THE VECO
ACQUISITION SHALL NOT EXCEED AN AGGREGATE OF $450,000,000, AND SUCH LIMITATION
SHALL BE INCLUSIVE OF ALL CONSIDERATION PAID IN CASH OR OTHER PROPERTY TO THE
SELLERS IN THE VECO ACQUISITION (WITH THE VALUE OF SUCH OTHER PROPERTY
DETERMINED AS OF THE CLOSING DATE OF THE VECO ACQUISITION), INCLUDING THE VECO
HOLDBACK, ANY SELLER NOTES, “EARN-OUT” OR SIMILAR PAYMENTS, ANY CAPITAL STOCK OF
ANY BORROWER OR ANY SUBSIDIARY ISSUED TO THE SELLERS IN THE VECO ACQUISITION,
AND ALL ASSUMED THIRD PARTY INDEBTEDNESS.


8.3.6                        MATERIAL SUBSIDIARIES.  IF ANY PERSON TO BE
ACQUIRED IN THE VECO ACQUISITION WOULD, UPON CONSUMMATION OF THE VECO
ACQUISITION, QUALIFY AS A MATERIAL SUBSIDIARY, THEN CONCURRENTLY WITH THE
CONSUMMATION OF THE VECO ACQUISITION, THE PARENT SHALL, NOTWITHSTANDING THE
PROVISIONS OF SECTION 6, CAUSE SUCH MATERIAL SUBSIDIARY TO EXECUTE AND DELIVER
TO THE AGENT AND THE LENDERS A JOINDER TO THE SUBSIDIARY GUARANTEE AND SUCH
FURTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND DO OR CAUSE TO BE DONE SUCH
FURTHER ACTS AS MAY REASONABLY BE NECESSARY OR PROPER TO CAUSE SUCH MATERIAL
SUBSIDIARY TO BE JOINED AS AND BECOME A GUARANTOR UNDER SUCH SUBSIDIARY
GUARANTEE AND THE OTHER

56


--------------------------------------------------------------------------------



CREDIT DOCUMENTS TO WHICH MATERIAL SUBSIDIARIES ARE PARTIES FOR ALL PURPOSES
HEREUNDER AND THEREUNDER.

9.                                       Covenants.  The Borrowers covenant
that, until all of the Credit Obligations have been paid in full and until the
Lenders’ commitments to extend credit under this Agreement and any other Credit
Document have been irrevocably terminated, the Borrowers will comply with the
following provisions:


9.1                         CONDUCT OF BUSINESS, ETC.


9.1.1                        TYPES OF BUSINESS.  EACH BORROWER AND ITS
SUBSIDIARIES WILL ENGAGE ONLY IN THE TYPES OF BUSINESS ACTIVITIES IN WHICH THE
BORROWERS AND THEIR SUBSIDIARIES ENGAGE AS OF THE DATE OF THIS AGREEMENT OR
BUSINESS ACTIVITIES REASONABLY INCIDENTAL THERETO.


9.1.2                        STATUTORY COMPLIANCE.  EACH BORROWER WILL, AND WILL
CAUSE ITS SUBSIDIARIES TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS, UNLESS FAILURE TO COMPLY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  EACH
BORROWER WILL (A) ENSURE, AND CAUSE EACH OF ITS SUBSIDIARIES TO ENSURE, THAT NO
STOCKHOLDER (OTHER THAN ANY STOCKHOLDER OF THE PARENT THAT IS, DIRECTLY OR
INDIRECTLY, THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER
THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL
OWNERSHIP” OF ALL SHARES THAT ANY SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER
SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), OF
LESS THAN FIVE PERCENT (5.0%) OF THE VOTING POWER OF THE VOTING STOCK OF THE
PARENT ON A FULLY-DILUTED BASIS, AFTER GIVING EFFECT TO THE CONVERSION AND
EXERCISE OF ALL OUTSTANDING WARRANTS, OPTIONS AND OTHER SECURITIES OF THE PARENT
(WHETHER OR NOT SUCH SECURITIES ARE THEN CURRENTLY CONVERTIBLE OR EXERCISABLE)),
SHALL BE LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSON LIST OR
OTHER SIMILAR LISTS MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”),
THE DEPARTMENT OF THE TREASURY OR INCLUDED IN ANY EXECUTIVE ORDERS, (II) NOT USE
OR PERMIT THE USE OF THE PROCEEDS OF THE LOANS OR ANY OTHER FINANCIAL
ACCOMMODATION HEREUNDER FROM ANY LENDER TO VIOLATE ANY OF THE FOREIGN ASSET
CONTROL REGULATIONS OF OFAC OR OTHER APPLICABLE LAW, (III) COMPLY, AND CAUSE
EACH OF ITS SUBSIDIARIES TO COMPLY, WITH ALL APPLICABLE BANK SECRECY ACT LAWS
AND REGULATIONS, AS AMENDED FROM TIME TO TIME, AND (IV) OTHERWISE COMPLY WITH
THE USA PATRIOT ACT AS REQUIRED BY FEDERAL LAW AND THE AGENT’S POLICIES AND
PRACTICES.

9.2                                 Insurance.  Each Borrower will maintain with
financially sound and reputable insurers insurance against liability for
hazards, risks and liability to persons and property, including product
liability and environmental risk insurance, to the extent, in amounts and with
deductibles at least as favorable as those generally maintained by businesses of
similar size engaged in similar activities; provided, however, that it may
effect workers’ compensation insurance or similar insurance with respect to
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction or by meeting the self-insurance
requirements of such state or jurisdiction, and will cause each Subsidiary to
maintain such insurance unless the Subsidiary’s failure to maintain the
insurance would not have a Material Adverse Effect.

57


--------------------------------------------------------------------------------


9.3                                 Financial Statements and Other Reporting.


9.3.1                        DATE OF ANNUAL FINANCIAL STATEMENTS.  THE ANNUAL
CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT WILL BE DATED AS OF DECEMBER 31
IN EACH YEAR.


9.3.2                        ANNUAL FINANCIAL STATEMENTS.  THE PARENT WILL
FURNISH TO THE AGENT, ON BEHALF OF THE LENDERS, AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 105 DAYS AFTER THE END OF EACH FISCAL YEAR, THE CONSOLIDATED
BALANCE SHEET AND STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOW (IN
REASONABLE DETAIL) OF THE PARENT AND ITS SUBSIDIARIES AS AT THE END OF SUCH
FISCAL YEAR, SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
PREVIOUS FISCAL YEAR (PROVIDED THAT SO LONG AS THE PARENT IS A REPORTING COMPANY
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, IT MAY SATISFY THIS
REQUIREMENT BY FURNISHING TO THE AGENT, ON BEHALF OF THE LENDERS, COPIES OF ITS
ANNUAL REPORT ON FORM 10-K OR SUCCESSOR FORM AND ALL EXHIBITS THERETO),
ACCOMPANIED BY:

(A)          REPORTS OF KPMG LLP (OR, IF THEY CEASE TO BE AUDITORS OF THE PARENT
AND ITS SUBSIDIARIES, OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING REASONABLY SATISFACTORY TO REQUIRED LENDERS) (THE
“AUDITORS”) STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE PARENT AS AT
THE END OF AND FOR SUCH FISCAL YEAR, AND WITHOUT AN EXPLANATORY PARAGRAPH FOR A
GOING CONCERN UNCERTAINTY, TOGETHER WITH (I) A CERTIFICATE OF THE AUDITORS TO
THE AGENT AND THE LENDERS STATING THAT IN THE COURSE OF THE REGULAR AUDIT OF THE
BUSINESS OF THE PARENT AND ITS SUBSIDIARIES, WHICH AUDIT WAS CONDUCTED BY SUCH
AUDITORS IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS, SUCH AUDITORS
OBTAINED NO KNOWLEDGE THAT A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, OR IF, IN THE OPINION OF SUCH AUDITORS, A DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF,
AND (II) A SCHEDULE IN FORM SATISFACTORY TO THE AGENT OF THE COMPUTATIONS USED
BY SUCH AUDITORS IN DETERMINING, AS OF THE END OF SUCH FISCAL YEAR, COMPLIANCE
WITH THE COVENANTS CONTAINED IN SECTIONS 9.4, 9.5, AND 9.6;

(B)         A CERTIFICATE OF THE PARENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT 9.3.2, SIGNED BY A FINANCIAL OFFICER TO THE EFFECT THAT THE FINANCIAL
OFFICER HAS CAUSED THIS AGREEMENT TO BE REVIEWED AND HAS NO KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT, OR IF SUCH FINANCIAL OFFICER HAS SUCH KNOWLEDGE,
SPECIFYING SUCH DEFAULT OR EVENT OF DEFAULT AND THE NATURE THEREOF, AND WHAT
ACTION THE BORROWERS HAVE TAKEN, ARE TAKING OR PROPOSE TO TAKE WITH RESPECT
THERETO, TOGETHER WITH A SCHEDULE, IN FORM SATISFACTORY TO THE AGENT, OF THE
COMPUTATIONS USED BY THE PARENT IN DETERMINING COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTIONS 9.4, 9.5, AND 9.6; AND

(C)          TOGETHER WITH THE CERTIFICATE REFERRED TO IN CLAUSE (B) ABOVE, AN
INTERNALLY PREPARED LIST OF EACH BORROWER, EACH GUARANTOR AND EACH OTHER
SUBSIDIARY OF THE PARENT AS LISTED IN THE PARENT’S MOST RECENT ANNUAL REPORT ON
FORM 10-K FILED WITH THE SEC (OR, IF PARENT IS NO LONGER A REPORTING COMPANY
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, A LIST OF SUBSIDIARIES
APPROVED BY AGENT), ALONG WITH EACH SUCH PERSON’S GROSS REVENUE FOR THE FOUR (4)
FISCAL QUARTERS THEN ENDED.

58


--------------------------------------------------------------------------------



9.3.3                        QUARTERLY FINANCIAL STATEMENTS.  THE PARENT WILL
FURNISH TO THE AGENT, ON BEHALF OF THE LENDERS, AS SOON AS AVAILABLE AND, IN ANY
EVENT, WITHIN 55 DAYS AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL
QUARTERS OF THE PARENT, THE INTERNALLY PREPARED CONSOLIDATED BALANCE SHEET AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOW OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER, ALL IN COMPARATIVE FORM
(PROVIDED THAT SO LONG AS THE PARENT IS A REPORTING COMPANY UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, IT MAY SATISFY THIS REQUIREMENT BY FURNISHING
TO THE LENDERS COPIES OF ITS QUARTERLY REPORTS ON FORM 10-Q OR SUCCESSOR FORM
AND ALL EXHIBITS THERETO, ACCOMPANIED BY A CERTIFICATE OF THE PARENT SIGNED BY A
FINANCIAL OFFICER TO THE AGENT, FOR THE BENEFIT OF THE LENDERS, STATING THAT
SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO
NORMAL YEAR-END ADJUSTMENTS) APPLIED ON A BASIS CONSISTENT WITH THE PARENT’S
MOST RECENT AUDITED FINANCIAL STATEMENTS AND FAIRLY PRESENT, IN ALL MATERIAL
RESPECTS, THE CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE
PARENT AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER AND THAT SUCH
FINANCIAL OFFICER HAS CAUSED THIS AGREEMENT TO BE REVIEWED AND HAS NO KNOWLEDGE
OF ANY DEFAULT OR EVENT OF DEFAULT, OR IF SUCH FINANCIAL OFFICER HAS SUCH
KNOWLEDGE, SPECIFYING SUCH DEFAULT OR EVENT OF DEFAULT AND THE NATURE THEREOF
AND WHAT ACTION THE BORROWERS HAVE TAKEN, ARE TAKING OR PROPOSE TO TAKE WITH
RESPECT THERETO, TOGETHER WITH A SCHEDULE IN FORM SATISFACTORY TO THE AGENT, OF
THE COMPUTATIONS BY THE PARENT IN DETERMINING COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTIONS 9.4, 9.5 AND 9.6.


9.3.4                        PROJECTIONS.  THE PARENT WILL FURNISH TO THE AGENT,
ON BEHALF OF THE LENDERS, AS SOON AS AVAILABLE AND, IN ANY EVENT WITHIN 105 DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, PROJECTIONS OF CONSOLIDATED
FINANCIAL STATEMENTS FOR THE PARENT AND ITS SUBSIDIARIES FOR THE NEXT FISCAL
YEAR, IN A FORM AND IN SUFFICIENT DETAIL ACCEPTABLE TO THE AGENT.


9.3.5                        NOTICE OF LITIGATION, DEFAULTS, ETC.  THE BORROWERS
WILL PROMPTLY FURNISH TO THE AGENT, ON BEHALF OF THE LENDERS, NOTICE OF ANY
LITIGATION OR ANY ADMINISTRATIVE OR ARBITRATION PROCEEDING (A) WHICH CREATES A
MATERIAL RISK OF RESULTING, AFTER GIVING EFFECT TO ANY APPLICABLE INSURANCE, IN
THE PAYMENT BY ANY OBLIGOR OF MORE THAN $10,000,000 (PRIOR TO THE SYNTHETIC
LEASE TERMINATION EFFECTIVE DATE) OR $25,000,000 (AFTER THE SYNTHETIC LEASE
TERMINATION EFFECTIVE DATE), OR (B) WHICH HAS, OR CREATES A MATERIAL RISK OF
HAVING, A MATERIAL ADVERSE EFFECT.  PROMPTLY UPON ACQUIRING KNOWLEDGE THEREOF,
THE BORROWERS WILL NOTIFY THE AGENT, ON BEHALF OF THE LENDERS, OF THE EXISTENCE
OF ANY DEFAULT OR EVENT OF DEFAULT OR EVENT WHICH CREATES A MATERIAL RISK OF A
MATERIAL ADVERSE EFFECT, SPECIFYING THE NATURE THEREOF AND WHAT ACTION THE
BORROWERS HAVE TAKEN, ARE TAKING OR PROPOSE TO TAKE WITH RESPECT THERETO.


9.3.6                        AMENDMENTS.  THE BORROWERS SHALL PROVIDE TO THE
AGENT AN ELECTRONIC COPY OF EACH AMENDMENT TO ANY OF THE $53,000,000 LEASE
DOCUMENTS, THE $23,000,000 LEASE DOCUMENTS OR THE 2005 LEASE DOCUMENTS PROMPTLY
AFTER EXECUTION THEREOF; PROVIDED THAT ON THE SYNTHETIC LEASE TERMINATION
EFFECTIVE DATE, THIS SECTION 9.3.6 WILL AUTOMATICALLY WITHOUT FURTHER ACTION OF
THE PARTIES HERETO BE DEEMED TO BE AMENDED TO DELETE THIS SECTION 9.3.6 IN ITS
ENTIRETY AND REPLACE IT WITH THE WORD “RESERVED.”


9.3.7                        FOREIGN INDEBTEDNESS.  WITHIN FIVE (5) DAYS AFTER
THE EXECUTION OF ANY DOCUMENTS EVIDENCING FOREIGN INDEBTEDNESS INVOLVING
COMMITMENTS TO INCUR

59


--------------------------------------------------------------------------------



INDEBTEDNESS IN EXCESS OF AN AGGREGATE AMOUNT OF THE U.S. DOLLAR EQUIVALENT OF
$10,000,000, THE PARENT WILL DELIVER A COMPLETE, FULLY EXECUTED COPY OF SUCH
DOCUMENTS TO THE AGENT.


9.3.8                        OTHER INFORMATION.  THE PARENT WILL MAINTAIN
ACCURATE BOOKS, ACCOUNTS AND RECORDS OF THE FINANCIAL AFFAIRS OF THE PARENT AND
ITS SUBSIDIARIES SUFFICIENT TO PERMIT THE PREPARATION OF FINANCIAL STATEMENTS
THEREFROM IN ACCORDANCE WITH GAAP AND WILL PREPARE ALL FINANCIAL STATEMENTS
REQUIRED HEREUNDER IN ACCORDANCE WITH GAAP AND IN COMPLIANCE WITH THE
REGULATIONS OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION THEREOF.  THE
PARENT WILL PROVIDE COPIES TO THE AGENT, ON BEHALF OF THE LENDERS, PROMPTLY
AFTER THE SENDING, MAKING AVAILABLE OR FILING OF ALL REPORTS AND FINANCIAL
STATEMENTS WHICH THE PARENT SENDS OR MAKES AVAILABLE TO ITS STOCKHOLDERS, AND
ALL REGISTRATION STATEMENTS AND AMENDMENTS THERETO, AND ALL REPORTS ON FORM 8-K
OR ANY SIMILAR FORM HEREAFTER IN USE WHICH THE PARENT FILES WITH THE SECURITIES
AND EXCHANGE COMMISSION.  FROM TIME TO TIME AT REASONABLE INTERVALS UPON THE
REQUEST OF ANY AUTHORIZED OFFICER OF THE AGENT OR ANY LENDER, EACH BORROWER AND
ITS SUBSIDIARIES WILL FURNISH TO THE AGENT, ON BEHALF OF THE LENDERS, SUCH OTHER
INFORMATION REGARDING THE BUSINESS, ASSETS, FINANCIAL CONDITION, INCOME OR
PROSPECTS OF THE BORROWERS AND THEIR SUBSIDIARIES AS SUCH OFFICER MAY REASONABLY
REQUEST, INCLUDING COPIES OF ALL TAX RETURNS, LICENSES, AGREEMENTS, LEASES AND
INSTRUMENTS TO WHICH ANY BORROWER OR ITS SUBSIDIARIES IS A PARTY.  AUTHORIZED
OFFICERS AND REPRESENTATIVES OF THE AGENT AND EACH LENDER WILL HAVE THE RIGHT
DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE AND AT REASONABLE INTERVALS
TO VISIT THE PRINCIPAL EXECUTIVE OFFICE OF ANY BORROWER OR ITS SUBSIDIARIES, TO
DISCUSS THE AFFAIRS, FINANCES, AND ACCOUNTS OF EACH BORROWER AND ITS
SUBSIDIARIES WITH THE RESPECTIVE OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS OF
EACH BORROWER AND ITS SUBSIDIARIES (AND BY THIS PROVISION EACH BORROWER AND ITS
SUBSIDIARIES AUTHORIZE SAID ACCOUNTANTS TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF SUCH BORROWER AND ITS SUBSIDIARIES), EXAMINE THE BOOKS AND RECORDS
OF EACH BORROWER AND ITS SUBSIDIARIES, TO MAKE COPIES AND NOTES THEREFROM FOR
THE PURPOSE OF ASCERTAINING COMPLIANCE WITH OR OBTAINING ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, PROVIDED THAT IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SUCH VISIT AND INSPECTION SHALL BE AT THE EXPENSE OF
THE BORROWERS.


9.3.9                        VECO FINANCIAL INFORMATION.  THE PARENT WILL
FURNISH TO THE AGENT AND EACH LENDER AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN NOVEMBER 1, 2007, THE CONSOLIDATED BALANCE SHEET AND STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOW OF VECO AND ITS SUBSIDIARIES (IN
REASONABLE DETAIL) AS AT THE END OF THE FISCAL YEARS OF VECO ENDED MARCH 31,
2005, MARCH 31, 2006, AND MARCH 31, 2007, SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR, ACCOMPANIED BY REPORTS OF
KPMG LLP STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP AND FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF VECO AS AT THE END OF AND FOR
EACH SUCH FISCAL YEAR.

9.4                                 Consolidated Net Worth.  Consolidated Net
Worth will at all times exceed the sum of (a)$342,330,548, plus (b) 50% of
Consolidated Net Income calculated cumulatively for each subsequent fiscal
quarter commencing with the fiscal quarter ending September 30, 2007, excluding
any fiscal quarters in which Consolidated Net Income is negative, plus (c) 100%
of the

60


--------------------------------------------------------------------------------


Net Cash Proceeds received in connection with the issuance or sale by any
Borrower or Guarantor of equity securities (other than Excluded Equity).

9.5                                 Fixed Charge Coverage Ratio.  The Parent
will not permit the Fixed Charge Coverage Ratio, measured as of the last day of
each fiscal quarter, to be less than 1.50 to 1.00.

9.6                                 Leverage Ratio.  The Parent will not permit
the Leverage Ratio, measured as of the last day of each fiscal quarter, to be
more than 3.00 to 1.00.

9.7                                 Indebtedness.  No Borrower will, nor will
any Borrower permit any of its Subsidiaries to, create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness (or become
contractually committed to do so), except the following:


9.7.1                        INDEBTEDNESS IN RESPECT OF THE CREDIT OBLIGATIONS;


9.7.2                        INDEBTEDNESS OUTSTANDING AND LINES OF CREDIT
AVAILABLE ON THE DATE HEREOF AND DESCRIBED IN EXHIBIT 9.7, AND ALL RENEWALS AND
EXTENSIONS THEREOF NOT IN EXCESS OF THE AMOUNT THEREOF OUTSTANDING AS SET FORTH
ON SUCH EXHIBIT 9.7, TOGETHER WITH ALL PREPAYMENT FEES, PENALTIES AND EXPENSES
IN RESPECT OF SUCH INDEBTEDNESS, IMMEDIATELY PRIOR TO SUCH RENEWAL OR EXTENSION;


9.7.3                        KEY EMPLOYEE NOTES;


9.7.4                        CONTINGENT OBLIGATIONS WITH RESPECT TO (A)
PERFORMANCE GUARANTEES AND SURETY BONDS INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND OF A TYPE AND AMOUNT CONSISTENT WITH PAST PRACTICES OF THE
BORROWERS AND THEIR SUBSIDIARIES AND (B) THE SALE OF ACCOUNTS RECEIVABLE AS
PERMITTED UNDER SECTION 9.16.4;


9.7.5                        INTERCOMPANY LOANS MADE BY AND BETWEEN THE PARENT
AND ITS SUBSIDIARIES AND BY AND BETWEEN SUBSIDIARIES IN CONNECTION WITH THE
INTERNAL CASH MANAGEMENT SYSTEM MAINTAINED BY THE PARENT AND ITS SUBSIDIARIES
SUBSTANTIALLY AS IN EFFECT ON THE DATE OF THIS AGREEMENT, OR GUARANTEES BY THE
PARENT OF INDEBTEDNESS OF SUBSIDIARIES TO THE EXTENT NECESSARY TO SUPPORT THE
NORMAL OPERATING ACTIVITIES OF SUCH SUBSIDIARIES;


9.7.6                        INDEBTEDNESS OF THE PARENT RESULTING FROM THE
PRIVATE PLACEMENT OF LONG-TERM SENIOR UNSECURED NOTES; PROVIDED, HOWEVER, THE
PARENT WILL BE REQUIRED TO PROVIDE EVIDENCE SATISFACTORY TO REQUIRED LENDERS
THAT, ON A PRO FORMA BASIS AFTER THE ISSUANCE OF THE SENIOR UNSECURED NOTES, NO
DEFAULT OR EVENT OF DEFAULT WILL EXIST AND THAT THE BORROWERS WOULD REMAIN IN
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 9.4, 9.5 AND 9.6 UPON THE
OCCURRENCE OF AN ADDITIONAL $1.00 OF INDEBTEDNESS;


9.7.7                        INDEBTEDNESS IN RESPECT OF ACCOUNTS PAYABLE AND
ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH IN THE
AGGREGATE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT;


9.7.8                        INDEBTEDNESS ARISING FROM JUDGMENTS THAT DO NOT
CAUSE AN EVENT OF DEFAULT;

61


--------------------------------------------------------------------------------



9.7.9                        INDEBTEDNESS OF ANY SUBSIDIARY WHICH BECOMES A
SIGNIFICANT SUBSIDIARY AFTER THE DATE OF THIS AGREEMENT TO THE EXTENT THAT SUCH
INDEBTEDNESS IS OUTSTANDING OR IS AVAILABLE UNDER A LINE OF CREDIT AS OF THE
DATE SUCH SUBSIDIARY BECOMES A SIGNIFICANT SUBSIDIARY, AND ALL RENEWALS AND
EXTENSIONS THEREOF NOT IN EXCESS OF THE AMOUNT THEREOF OUTSTANDING, TOGETHER
WITH ALL PREPAYMENT FEES, PENALTIES AND EXPENSES IN RESPECT OF SUCH
INDEBTEDNESS, IMMEDIATELY PRIOR TO SUCH RENEWAL OR EXTENSION;


9.7.10                  INDEBTEDNESS ASSUMED IN CONNECTION WITH PERMITTED
ACQUISITIONS TO THE EXTENT PERMITTED IN THE DEFINITION OF PERMITTED
ACQUISITIONS;


9.7.11                  INDEBTEDNESS OF THE BORROWERS IN RESPECT OF THE
$53,000,000 LEASE TRANSACTION, THE $23,000,000 LEASE TRANSACTION AND THE 2005
LEASE TRANSACTION; PROVIDED THAT ON THE SYNTHETIC LEASE TERMINATION EFFECTIVE
DATE, THIS SECTION 9.7.11 WILL AUTOMATICALLY WITHOUT FURTHER ACTION OF THE
PARTIES HERETO BE DEEMED TO BE AMENDED TO DELETE THIS SECTION 9.7.11 IN ITS
ENTIRETY AND REPLACE IT WITH THE WORD “RESERVED”;


9.7.12                  EARNOUTS INCURRED IN CONNECTION WITH PERMITTED
ACQUISITIONS;


9.7.13                  INDEBTEDNESS AND ALL COMMITMENTS TO INCUR INDEBTEDNESS
INCURRED BY FOREIGN BORROWERS OR FOREIGN SUBSIDIARIES IN CURRENCIES OTHER THAN
UNITED STATES DOLLARS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE U.S. DOLLAR
EQUIVALENT OF $50,000,000 AT ANY ONE TIME, INCLUDING GUARANTEES OF FOREIGN
INDEBTEDNESS BY A BORROWER OR SUBSIDIARY (“FOREIGN INDEBTEDNESS”), SO LONG AS
(A) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WILL OCCUR AS A RESULT
OF OR IMMEDIATELY FOLLOWING THE INCURRENCE OF SUCH FOREIGN INDEBTEDNESS, (B)
SUCH FOREIGN INDEBTEDNESS IS PARI PASSU OR JUNIOR IN RIGHT OF PAYMENT TO THE
INDEBTEDNESS IN RESPECT OF THE CREDIT OBLIGATIONS AND THE FINANCIAL COVENANTS
RELATED TO SUCH FOREIGN INDEBTEDNESS ARE NO MORE RESTRICTIVE THAN THOSE SET
FORTH IN SECTIONS 9.4, 9.5, AND 9.6 AND (C) PRIOR TO THE CLOSING OF ANY
TRANSACTION WITH RESPECT TO SUCH FOREIGN INDEBTEDNESS INVOLVING COMMITMENTS TO
INCUR INDEBTEDNESS IN EXCESS OF AN AGGREGATE AMOUNT OF THE U.S. DOLLAR
EQUIVALENT OF $10,000,000, THE PARENT HAS DELIVERED TO THE AGENT DRAFTS OF THE
DOCUMENTS RELATED TO SUCH TRANSACTION SUBSTANTIALLY SIMILAR TO THE FINAL
DOCUMENTS EVIDENCING SUCH FOREIGN INDEBTEDNESS;


9.7.14                  INDEBTEDNESS OF A BORROWER OR A SUBSIDIARY INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS (EXCLUDING REAL PROPERTY), INCLUDING OBLIGATIONS UNDER CAPITALIZED LEASES
AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH
ASSETS, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS;
PROVIDED THAT (A) SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN NINETY (90)
DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY
THIS SECTION 9.7.14 SHALL NOT EXCEED $100,000,000 AT ANY TIME OUTSTANDING;


9.7.15                  INDEBTEDNESS WITH RESPECT TO HEDGING AGREEMENTS
PERMITTED UNDER SECTION 9.29;


9.7.16                  INDEBTEDNESS OF A BORROWER OR A SUBSIDIARY SECURED ONLY
BY A MORTGAGE OR DEED OF TRUST ON REAL PROPERTY OWNED BY SUCH BORROWER OR
SUBSIDIARY IN THE AGGREGATE

62


--------------------------------------------------------------------------------



PRINCIPAL AMOUNT FOR ALL SUCH MORTGAGE FINANCINGS OF THE BORROWERS AND THEIR
SUBSIDIARIES NOT TO EXCEED $50,000,000 OUTSTANDING AT ANY TIME; AND


9.7.17                  OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
IN EXCESS OF $50,000,000.

9.8                                 Liens.  No Borrower will, nor will any
Borrower permit any of its Significant Subsidiaries to, create, incur or enter
into, or suffer to be created or incurred or to exist, any Lien that secures
Indebtedness or taxes (or become contractually committed to do so), except the
following:


9.8.1                        LIENS THAT SECURE THE CREDIT OBLIGATIONS;


9.8.2                        LIENS TO SECURE TAXES, ASSESSMENTS AND OTHER
GOVERNMENTAL CHARGES, TO THE EXTENT THAT PAYMENT THEREOF WILL NOT AT THE TIME BE
REQUIRED OR WILL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS WITH
APPROPRIATE RESERVES BEING TAKEN THEREAFTER;


9.8.3                        LIENS SECURING INDEBTEDNESS PERMITTED BY
SECTIONS 9.7.2, 9.7.9, 9.7.11, 9.7.13 AND 9.7.16; PROVIDED THAT INDEBTEDNESS
PERMITTED BY SECTION 9.7.13 MAY BE SECURED ONLY BY LIENS ON ASSETS LOCATED
OUTSIDE OF THE UNITED STATES AND OWNED BY THE FOREIGN BORROWER OR FOREIGN
SUBSIDIARY INCURRING SUCH INDEBTEDNESS;


9.8.4                        LIENS IN EFFECT ON THE DATE HEREOF AND DESCRIBED IN
THE PARENT’S CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDING
JUNE 30, 2007, PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO ANY PROPERTY OTHER
THAN: (A) PROPERTY SUBJECT TO SUCH LIEN ON THE DATE OF THIS AGREEMENT; (B)
AFTER-ACQUIRED PROPERTY TO THE EXTENT SUCH LIEN INCLUDES A GRANT OF A SECURITY
INTEREST IN SUCH AFTER-ACQUIRED PROPERTY; AND (C) PRODUCTS, PROCEEDS, RENTS AND
PROFITS OF SUCH PROPERTY TO THE EXTENT SUCH LIEN INCLUDES A GRANT OF A SECURITY
INTEREST IN SUCH PRODUCTS, PROCEEDS RENTS AND PROFITS;


9.8.5                        LIENS IN RESPECT OF PROPERTY IMPOSED BY LAW ARISING
IN THE ORDINARY COURSE OF BUSINESS SUCH AS MATERIALMEN’S, MECHANICS,
WAREHOUSEMEN’S, CARRIER, LANDLORD’S AND OTHER NONCONSENSUAL STATUTORY LIENS
WHICH ARE NOT YET DUE AND PAYABLE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES DETERMINED IN ACCORDANCE
WITH GAAP HAVE BEEN ESTABLISHED (AND AS TO WHICH PROPERTY SUBJECT TO ANY SUCH
LIEN IS NOT YET SUBJECT TO FORECLOSURE, SALE OR LOSS ON ACCOUNT THEREOF);


9.8.6                        PLEDGES OR DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS TO SECURE PAYMENT OF WORKERS COMPENSATION INSURANCE, UNEMPLOYMENT
INSURANCE, PENSION OR SOCIAL SECURITY PROGRAMS;


9.8.7                        EASEMENTS, RIGHTS OF WAY, RESTRICTIONS (INCLUDING
ZONING RESTRICTIONS, MATTERS OF PLAT, MINOR DEFECTS OR IRREGULARITIES IN TITLE)
AND OTHER SIMILAR CHARGES OR ENCUMBRANCES NOT, IN ANY MATERIAL RESPECT,
IMPAIRING THE USE OF THE ENCUMBERED PROPERTY FOR ITS INTENDED PURPOSES;


9.8.8                        JUDGMENT LIENS THAT WOULD NOT CONSTITUTE AN EVENT
OF DEFAULT;

63


--------------------------------------------------------------------------------



9.8.9                        LIENS ARISING BY VIRTUE OF ANY STATUTORY OR COMMON
LAW PROVISIONS RELATING TO BANKER’S LIENS, RIGHTS OF SETOFF OR SIMILAR RIGHTS AS
TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A CREDITOR DEPOSITORY
INSTITUTION;


9.8.10                  LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED
OR IMPROVED BY A BORROWER OR A SUBSIDIARY; PROVIDED THAT (A) SUCH SECURITY
INTERESTS SECURE INDEBTEDNESS PERMITTED BY SECTION 9.7.14, (B) SUCH SECURITY
INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN
NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION
OR IMPROVEMENT, (C) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE
COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND
(D) SUCH LIENS SHALL NOT APPLY TO ANY PROPERTY OR ASSETS OF A BORROWER OR A
SUBSIDIARY OTHER THAN SUCH FIXED OR CAPITAL ASSETS ACQUIRED, THE PROCEEDS
THEREOF, AND, WITH RESPECT TO A CAPITALIZED LEASE, RELATED DOCUMENTS, GENERAL
INTANGIBLES, LEASE CONTRACTS, LEASEHOLD INTERESTS AND RECORDS, IN EACH CASE SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT IS THEN IN EXISTENCE AND NONE WOULD EXIST
IMMEDIATELY AFTER SUCH ACQUISITION, CONSTRUCTION OR IMPROVEMENT; AND


9.8.11                  LIENS ASSUMED IN CONNECTION WITH (A) THE [**] (TO THE
EXTENT PERMITTED BY SECTION 9.17.8), (B) THE VECO ACQUISITION (TO THE EXTENT
PERMITTED BY SECTION 9.17.9) AND (C) (TO THE EXTENT PERMITTED UNDER THE
DEFINITION OF PERMITTED ACQUISITIONS).

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

9.9                                 Transactions with Affiliates.  No Borrower
will, nor will any Borrower permit any of its Subsidiaries to, enter into any
transaction, directly or indirectly, with or for any Affiliate of a Borrower
(other than another Borrower or any Subsidiary) except (a) on a basis no more
favorable to such Affiliate than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of Borrower or (b) any transaction
involving assets that are not material to the business and operations of the
Borrowers or the Subsidiaries involved in such transaction.

9.10                           Environmental Laws.


9.10.1                  COMPLIANCE WITH LAW AND PERMITS.  EACH BORROWER WILL,
AND WILL CAUSE ITS SUBSIDIARIES TO, USE AND OPERATE ALL OF ITS FACILITIES AND
PROPERTIES IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, KEEP ALL
NECESSARY PERMITS, APPROVALS, CERTIFICATES, LICENSES AND OTHER AUTHORIZATIONS
REQUIRED BY ENVIRONMENTAL LAWS IN EFFECT AND REMAIN IN COMPLIANCE THEREWITH, AND
HANDLE ALL HAZARDOUS MATERIALS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, UNLESS FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


9.10.2                  NOTICE OF CLAIMS, ETC.  EACH BORROWER WILL IMMEDIATELY
NOTIFY THE AGENT, AND PROVIDE COPIES UPON RECEIPT, OF ALL WRITTEN MATERIAL
CLAIMS, COMPLAINTS, NOTICES OR INQUIRIES FROM ANY PERSON RELATING TO THE USE OR
CONDITION OF THE FACILITIES AND PROPERTIES OF ANY BORROWER OR SUBSIDIARY OR
NON-COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS, FAILURE OF THE BORROWER OR
ANY SUBSIDIARY TO KEEP ALL NECESSARY PERMITS, APPROVALS, CERTIFICATES, LICENSES
AND OTHER AUTHORIZATIONS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS IN EFFECT AND
REMAIN IN COMPLIANCE THEREWITH, OR FAILURE TO HANDLE ALL HAZARDOUS MATERIALS IN
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  THE BORROWERS WILL PROMPTLY
CURE AND HAVE DISMISSED WITH PREJUDICE TO THE SATISFACTION OF THE AGENT ANY
ACTIONS AND

64


--------------------------------------------------------------------------------



PROCEEDINGS RELATING TO COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS BY ANY
BORROWER, AND THE BORROWERS WILL CAUSE EACH SUBSIDIARY TO CURE AND HAVE
DISMISSED WITH PREJUDICE TO THE SATISFACTION OF THE AGENT ANY ACTIONS AND
PROCEEDINGS RELATING TO COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS BY ANY
SUCH SUBSIDIARY, UNLESS, IN EACH CASE, THE BORROWER’S OR THE SUBSIDIARY’S
FAILURE TO CURE AND HAVE DISMISSED SUCH ACTIONS AND PROCEEDINGS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.

9.11                           Payment of Taxes, Etc.  Each Borrower will, and
will cause each of its Subsidiaries to (unless a failure by the Borrower or the
Subsidiary would not have a Material Adverse Effect), to file all tax returns
required to be filed in any jurisdiction and pay and discharge, before the same
becomes delinquent, (i) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or any property subject to any
such Lien becomes subject to foreclosure, sale or loss on account thereof, no
payment will be required if such tax, assessment, charge, levy or claim is being
contested in good faith and by proper proceedings for which adequate reserves
determined in accordance with GAAP have been established.

9.12                           Preservation of Existence, Etc..  Each Borrower
will, and will cause each of its Subsidiaries to (unless a failure by the
Borrower or the Subsidiary would not have a Material Adverse Effect), preserve
and maintain its existence, legal structure, state of incorporation, legal name,
rights (charter and statutory), permits, licenses, approvals, privileges and
franchises; provided, however, that (A) a Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 9.15, and (B) a
Borrower and any of its Subsidiaries may change its legal name so long as the
Agent is given prompt notice of such change, and such change will not otherwise
have any Material Adverse Effect.

9.13                           Compliance with Terms of Leaseholds.  Each
Borrower will, and will cause each of its Subsidiaries to, make all payments and
otherwise perform all obligations in respect of all leases of real property to
which it is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or canceled, unless the failure to do so would not have a Material
Adverse Effect.

9.14                           [Reserved].

9.15                           Mergers, Etc.  No Borrower will (a) merge into or
consolidate with any Person or permit any Person to merge into it, (b)
consolidate, reorganize or recapitalize, or (c) permit any of its Significant
Subsidiaries to consolidate, reorganize or recapitalize, except in each case in
connection with (i) Investments permitted under Section 9.17.6, (ii) mergers
among the Borrowers and their Subsidiaries provided that a Borrower is the
surviving entity or such surviving entity becomes a Borrower, and (iii) mergers
among Subsidiaries of the Borrowers.

9.16                           Sales, Etc. of Assets.  No Borrower will, nor
will any Borrower permit any of its Material Subsidiaries to consummate any
Asset Disposition, except:


9.16.1                  THE SALE OR OTHER DISPOSITION OF OBSOLETE, WORN OUT OR
MATERIALLY DAMAGED OR DEFECTIVE PROPERTY OR EQUIPMENT IN THE ORDINARY COURSE OF
BUSINESS;

65


--------------------------------------------------------------------------------



9.16.2                  ASSET DISPOSITIONS IN CONNECTION WITH THE SYNTHETIC
LEASE TERMINATION;


9.16.3                  THE $53,000,000 LEASE TRANSACTION, THE $23,000,000 LEASE
TRANSACTION AND THE 2005 LEASE TRANSACTION; PROVIDED THAT ON THE SYNTHETIC LEASE
TERMINATION EFFECTIVE DATE, THIS SECTION 9.16.3 WILL AUTOMATICALLY WITHOUT
FURTHER ACTION OF THE PARTIES HERETO BE DEEMED TO BE AMENDED TO DELETE THIS
SECTION 9.16.3 IN ITS ENTIRETY AND REPLACE IT WITH THE WORD “RESERVED”;


9.16.4                  THE SALE OF ACCOUNTS RECEIVABLE OWED BY THE UNITED
STATES OF AMERICA OR ANY STATE, LOCAL OR MUNICIPAL GOVERNMENT, OR ANY
DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF, TO A BORROWER OR A SUBSIDIARY
WHICH ARE GENERATED BY OR RELATED TO SERVICES PROJECTS FOR GOVERNMENTAL
DEPARTMENTS, AGENCIES OR INSTRUMENTALITIES, SO LONG AS (A)(I) SUCH BORROWER OR
SUBSIDIARY DOES NOT INCUR ANY CONTINGENT OBLIGATIONS RELATED TO SUCH SALE OR
(II) IF SUCH BORROWER OR SUBSIDIARY DOES INCUR CONTINGENT OBLIGATIONS RELATED TO
SUCH SALE, SUCH CONTINGENT OBLIGATIONS DO NOT EXCEED $20,000,000 IN THE
AGGREGATE AT ANY ONE TIME FOR ALL BORROWERS AND SUBSIDIARIES AND (B) THE TERMS
AND CONDITIONS OF SUCH SALE ARE REASONABLY ACCEPTABLE TO THE AGENT; AND


9.16.5                  THE SALE OR OTHER DISPOSITION OF ASSETS OF A BORROWER OR
A SUBSIDIARY IN AN AGGREGATE AMOUNT FOR ALL SUCH SALES OF THE BORROWERS AND
THEIR SUBSIDIARIES NOT TO EXCEED $50,000,000 IN ANY FISCAL YEAR OF THE PARENT,
PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT SHALL BE IN EXISTENCE OR OTHERWISE
RESULT FROM ANY SUCH SALE OR OTHER DISPOSITION.

9.17                           Investments.  No Borrower will, and no Borrower
will permit any of its Subsidiaries to, to make or hold any Investment in any
Person other than:


9.17.1                  INVESTMENTS IN ANOTHER OBLIGOR;


9.17.2                  CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS
PURSUANT TO THE PARENT’S USUAL AND CUSTOMARY CASH MANAGEMENT POLICIES AND
PROCEDURES;


9.17.3                  INVESTMENTS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
EXHIBIT 9.17;


9.17.4                  INVESTMENTS PERMITTED BY SECTION 9.7;


9.17.5                  INVESTMENTS IN THE NATURE OF JOINT VENTURES OR
SUBSIDIARIES IN THE ORDINARY COURSE OF THEIR BUSINESS AND IN A MANNER CONSISTENT
WITH THEIR PAST PRACTICES;


9.17.6                  PERMITTED ACQUISITIONS;


9.17.7                  INVESTMENTS IN THE FORM OF HEDGING AGREEMENTS PERMITTED
UNDER SECTION 9.29;


9.17.8                  THE [**], SUBJECT TO AND CONDITIONED UPON THE PRIOR
SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN PARAGRAPHS (B) THROUGH (G)
OF THE DEFINITION OF “PERMITTED ACQUISITION” (PROVIDED THAT FOR SUCH PURPOSE,
THE TERM [**] SHALL BE DEEMED SUBSTITUTED FOR THE TERM “PERMITTED ACQUISITION”
IN EACH PLACE SUCH LATTER TERM APPEARS IN EACH SUCH PARAGRAPH); AND

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

66


--------------------------------------------------------------------------------



9.17.9                  THE VECO ACQUISITION (SUBJECT TO AND CONDITIONED UPON
(I) THE PRIOR SATISFACTION OF EACH VECO ACQUISITION CONDITION AND THE CONDITIONS
SET FORTH IN PARAGRAPHS (B) THROUGH (D) AND (G) OF THE DEFINITION OF “PERMITTED
ACQUISITION” (PROVIDED THAT FOR SUCH PURPOSE, THE TERM “VECO ACQUISITION” SHALL
BE DEEMED SUBSTITUTED FOR THE TERM “PERMITTED ACQUISITION” IN EACH PLACE SUCH
LATTER TERM APPEARS IN EACH SUCH PARAGRAPH) AND (II) BORROWERS SHALL HAVE
DELIVERED TO THE AGENT A CERTIFICATE OF A FINANCIAL OFFICER CERTIFYING ONLY AS
TO THE MATTERS SET FORTH PARAGRAPH (D) OF THE DEFINITION OF “PERMITTED
ACQUISITION”).

9.18                           Distributions, Etc..  No Borrower will purchase,
redeem, retire, defease or otherwise acquire for value any of its ownership
interests or any warrants, rights or options to acquire such ownership
interests, now or hereafter outstanding, return any capital to its stockholders,
partners or members, as such, declare or make any Distribution (including any
Distribution of cash or other assets, certificated or uncertificated ownership
interests, warrants, rights, options, obligations or securities), or permit any
of its Subsidiaries to make any Distributions or to purchase, redeem, retire,
defease or otherwise acquire for value any ownership interests of a Borrower or
any Subsidiary of a Borrower or any warrants, rights or options to acquire such
ownership interests; provided, however, that (i) any Borrower or Subsidiary may
make a Distribution to another Borrower or Subsidiary; (ii) any Subsidiary may
make a Distribution to its stockholders, members, partners and other equity
holders on a pro rata basis; (iii) the Parent may repurchase its common stock in
accordance with the stock repurchase provisions set forth in the Parent’s Bylaws
as those Bylaws are in effect as of the date of this Agreement; and (iv) the
Parent may repurchase its common stock on the internal market to balance the
supply and demand for common stock between buyers and sellers.

9.19                           Limits on Capital Expenditures.  No Borrower
will, and no Borrower will permit any of its Subsidiaries to, make any Capital
Expenditures that would cause the aggregate of all such Capital Expenditures
made by the Borrowers and their Subsidiaries in any fiscal year to exceed three
percent (3.00%) of the Borrowers’ Consolidated annual revenues for the prior
fiscal year, as determined in accordance with GAAP.

9.20                           Charter and Bylaws Amendments; Resolutions.  No
Borrower will amend, or permit any of its Subsidiaries to amend, its Charter or
Bylaws in any way that would have a Material Adverse Effect.  Each Borrower will
give the Agent written notice of any rescission or modification of its
resolutions delivered to the Agent pursuant to Section 8.1.6.

9.21                           Prepayments, Etc. of Indebtedness.  No Borrower
will, and no Borrower will permit any of its Subsidiaries to, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness (including the $23,000,000 Lease Obligations, the
$53,000,000 Lease Obligations and the 2005 Lease Obligations), (a) if such
prepayment would, on a pro forma basis, cause a Default or Event of Default
hereunder; and (b) if such prepayment exceeds $15,000,000, without first
providing the Agent with a written certification from a Financial Officer
describing the amount and date of such proposed prepayment and stating that such
prepayment will not, on a pro forma basis, cause a Default or Event of Default
hereunder; provided that on the Synthetic Lease Termination Effective Date, this
Section 9.21 will automatically without further action of the parties hereto be
deemed to be amended to delete (x) the parenthetical in the third and fourth
lines hereof and (y) clause (b) herein; and provided further that the provisions
of this Section 9.21 will not apply to (i) the

67


--------------------------------------------------------------------------------


prepayment of the Loans in accordance with the terms of this Agreement, (ii) the
prepayment of obligations under the Borrowers’ internal cash management system
substantially similar to the system in effect on the date of this Agreement or
(iii) the Synthetic Lease Termination.

9.22                           Preservation of Rights and Properties.  Each
Borrower will, and will cause each of its Subsidiaries to (unless a failure by
such Subsidiary would not have a Material Adverse Effect), maintain and preserve
the existence of the Borrowers and their Subsidiaries and all material public
rights, privileges and franchises now enjoyed, and conduct its business in an
orderly, efficient and customary manner.

9.23                           Payment of Obligations.  Each Borrower will, and
will cause its Subsidiaries to (unless a failure by a Borrower or a Subsidiary
would not have a Material Adverse Effect), pay all material obligations at
maturity, except such as may be contested in good faith or as to which a bona
fide dispute may exist.

9.24                           Maintenance of Properties.  Each Borrower will,
and will cause its Subsidiaries to, maintain its properties in good repair,
working order and condition and from time to time make repairs, renewals,
replacements, additions and improvements thereto, except to the extent failure
to maintain such properties would not have a Material Adverse Effect.  Each
Borrower will, and will cause its Subsidiaries to (unless a failure by a
Borrower or a Subsidiary would not have a Material Adverse Effect), comply at
all times in all material respects with the provisions of all material licenses,
leases and other material agreements to which it is a party so as to prevent any
loss or forfeiture thereof or thereunder unless compliance therewith is being at
the time contested in good faith by appropriate proceedings.

9.25                           ERISA.  As soon as possible and in any event
within thirty (30) days after any Borrower knows or has reason to know that any
ERISA Event  with respect to any Plan has occurred, the Borrowers will deliver
to the Agent a statement of the Parent’s Financial Officer setting forth details
as to such ERISA Event and the action which it proposes to take with respect
thereto, together with a copy of the notice of such ERISA Event to the PBGC.  As
soon as possible and in any event within thirty (30) days after receipt thereof
by any Borrower or, to the extent a Borrower has knowledge thereof, by any ERISA
Group Person, the Borrowers will deliver to the Agent copies of each notice from
the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer a Plan.  As soon as possible and in any event within
thirty (30) days after receipt thereof by any Borrower or, to the extent a
Borrower has knowledge thereof, by any ERISA Group Person from the sponsor of a
Multiemployer Plan, copies of each notice concerning (i) the imposition of
withdrawal liability by any such Multiemployer Plan, (ii) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan, or (iii) the amount of liability incurred, or that may be incurred, by
such Borrower or ERISA Group Person in connection with any event described in
clause (i) or (ii).

68


--------------------------------------------------------------------------------


9.26                           Ownership of the Borrowers.  The Parent, or a
direct Material Subsidiary of the Parent, will at all times own at least 80% of
the outstanding equity of each Borrower (other than the Parent).

9.27                           Pari Passu.  The Credit Obligations of the
Borrowers shall at all times rank at least pari passu with all other
Indebtedness of the Borrowers, except to the extent permitted by Section 9.8 and
as set forth in Section 9.28.

9.28                           Lease Transactions.  The Indebtedness in respect
of the $53,000,000 Lease Documents, the $23,000,000 Lease Documents and the 2005
Lease Documents are and shall at all times be pari passu or junior in right of
payment to the Indebtedness in respect of the Credit Obligations (except with
respect to Liens permitted by Section 9.8).  The financial covenants set forth
in the Synthetic Lease Documents on the Initial Closing Date are, and at all
times shall be, no more restrictive than those set forth in Sections 9.4, 9.5,
and 9.6.  Notwithstanding the foregoing, on the Synthetic Lease Termination
Effective Date, this Section 9.28 will automatically without further action of
the parties hereto be deemed to be amended to delete this Section 9.28 in its
entirety and replace it with the word “Reserved.”

9.29                           Hedging Agreements.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to, enter into any Hedging
Agreement, except Hedging Agreements (a) the liabilities under which are
unsecured and (b) which are entered into not for speculative purposes but to
hedge or mitigate risks to which a Borrower or any Subsidiary has actual
exposure (other than those in respect of the capital stock of a Borrower or any
of a Borrower’s Subsidiaries).

10.                                 Representations and Warranties.  In order to
induce the Lenders to extend credit to the Borrowers hereunder, each Borrower
jointly and severally represents and warrants as follows:

10.1                           Organization and Business.


10.1.1                  LEGAL STATUS.  EACH BORROWER IS A DULY ORGANIZED AND
VALIDLY EXISTING CORPORATION, IN GOOD STANDING (EXCEPT IN JURISDICTIONS THAT DO
NOT RECOGNIZE GOOD STANDING) UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
ORGANIZED, WITH ALL POWER AND AUTHORITY, CORPORATE OR OTHERWISE, NECESSARY TO
(A) ENTER INTO AND PERFORM THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT TO
WHICH IT IS PARTY, AND (B) OWN ITS PROPERTIES AND CARRY ON THE BUSINESS NOW
CONDUCTED OR PROPOSED TO BE CONDUCTED BY IT.  CERTIFIED COPIES OF THE CHARTERS
AND BYLAWS OF EACH BORROWER HAVE BEEN PREVIOUSLY DELIVERED TO THE AGENT AND ARE
CORRECT AND COMPLETE.


10.1.2                  MATERIAL SUBSIDIARIES.  EACH MATERIAL SUBSIDIARY IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (EXCEPT IN JURISDICTIONS THAT
DO NOT RECOGNIZE GOOD STANDING) UNDER THE LAWS OF THE JURISDICTION IN WHICH IT
IS ORGANIZED, WITH ALL POWER AND AUTHORITY, CORPORATE OR OTHERWISE, NECESSARY TO
(A) ENTER INTO AND PERFORM EACH CREDIT DOCUMENT TO WHICH IT IS PARTY, AND
(B) OWN ITS PROPERTIES AND CARRY ON THE BUSINESS NOW CONDUCTED OR PROPOSED TO BE
CONDUCTED BY IT.  CERTIFIED COPIES OF THE CHARTER AND BYLAWS OF EACH MATERIAL
SUBSIDIARY HAVE BEEN PREVIOUSLY DELIVERED TO THE AGENT AND ARE CORRECT AND
COMPLETE.  EXHIBIT 10.1, AS FROM TIME TO TIME HEREAFTER SUPPLEMENTED, SETS
FORTH, AS OF THE LATER OF THE DATE HEREOF OR THE END OF THE MOST RECENT FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS ARE REQUIRED TO BE FURNISHED IN
ACCORDANCE WITH SECTION 9.3, THE NAME, ADDRESS

69


--------------------------------------------------------------------------------



OF THE CHIEF EXECUTIVE OFFICE, AND JURISDICTION OF ORGANIZATION OF EACH MATERIAL
SUBSIDIARY.  EACH BORROWER, OTHER THAN THE PARENT, IS A MATERIAL SUBSIDIARY,
AND, SUBJECT TO COMPLIANCE WITH SECTION 6, NONE OF THE OTHER SUBSIDIARIES ARE
MATERIAL SUBSIDIARIES.


10.1.3                  QUALIFICATION.  EACH BORROWER AND EACH MATERIAL
SUBSIDIARY IS DULY AND LEGALLY QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION
OR OTHER ENTITY AND IS IN GOOD STANDING (EXCEPT IN JURISDICTIONS THAT DO NOT
RECOGNIZE GOOD STANDING) IN EACH STATE OR JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED AND IS DULY AUTHORIZED, QUALIFIED AND LICENSED UNDER
ALL LAWS, REGULATIONS, ORDINANCES OR ORDERS OF PUBLIC AUTHORITIES, OR OTHERWISE,
TO CARRY ON ITS BUSINESS IN THE PLACES AND IN THE MANNER IN WHICH IT IS
CONDUCTED, EXCEPT FOR FAILURES TO BE SO QUALIFIED, AUTHORIZED OR LICENSED WOULD
NOT IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.

10.2                           Financial Statements and Other Information.  The
Borrowers have previously furnished to the Agent and each Lender copies of the
Consolidated financial statements of the Parent as at December 31, 2006.  Such
financial statements were prepared in accordance with GAAP and fairly present,
in all material respects, the Consolidated financial position of the Parent at
the date thereof.

10.3                           No Material Adverse Effect.  Since December 31,
2006, no event has occurred which can be reasonably expected to have a Material
Adverse Effect.  Since December 31, 2006, (a) neither the Parent nor any of its
Subsidiaries has incurred any obligations, contingent or non-contingent
liabilities, long-term leases or unusual forward or long-term commitments (other
than the Credit Obligations) which, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by the Parent or any of its
Subsidiaries or has become binding upon the Parent’s or any of its Subsidiaries’
assets and no law or regulation applicable to the Parent or any of its
Subsidiaries has been adopted which has had or could reasonably be expected to
have a Material Adverse Effect, and (c) neither the Parent nor any of its
Subsidiaries is in default and, to the best of the Borrowers’ knowledge, no
third party is in default, under any material contract, lease or agreement,
which alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

10.4                           Operations in Conformity with Law, Etc.  The
operations of each Borrower and its Subsidiaries as now conducted or proposed to
be conducted are not in violation of, nor is any Borrower or its Subsidiaries in
default under, any Applicable Law, except for such violations and defaults as do
not and will not, in the aggregate, result, or create a material risk of a
Material Adverse Effect.  The Borrowers have received no notice of any such
violation or default and have no knowledge of any basis on which the operations
of the Borrowers or their Subsidiaries, as now conducted and as currently
proposed to be conducted after the date hereof, would be held to violate or to
give rise to any such violation or default.

10.5                           Litigation.  No litigation, at law or in equity,
or any proceeding before any court, board or other governmental or
administrative agency (including any Governmental Authority) or any arbitrator
is pending or, to the knowledge of the Borrowers, threatened which involves any
material risk of any final judgment, order or liability which, after giving
effect to any applicable insurance, has resulted, or creates a material risk of
resulting, in any Material Adverse Effect or which seeks to enjoin the
consummation, or which questions the validity, of any of the

70


--------------------------------------------------------------------------------


transactions contemplated by this Agreement (including the VECO Acquisition or
the [**]) or any other Credit Document.  No judgment, decree or order of any
court, board or other governmental or administrative agency (including any
Governmental Authority) or any arbitrator has been issued against or binds any
Borrower or any Subsidiary which has resulted, or creates a material risk of
resulting, in any Material Adverse Effect.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

10.6                           Authorization and Enforceability.  Each Obligor
has taken all corporate action required to execute, deliver and perform this
Agreement and each other Credit Document to which it is party.  No consent of
stockholders of any Obligor is necessary in order to authorize the execution,
delivery or performance of this Agreement or any other Credit Document to which
any Obligor is party.  Each of this Agreement and each other Credit Document
constitutes the legal, valid and binding obligation of each Obligor party
thereto and is enforceable against such Obligor in accordance with its terms,
except as enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and (ii) general principles of equity.

10.7                           No Legal Obstacle to Agreements.


10.7.1                  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT, NOR THE MAKING OF ANY BORROWINGS HEREUNDER, NOR THE
GUARANTEEING OF THE CREDIT OBLIGATIONS, NOR THE CONSUMMATION OF ANY TRANSACTION
REFERRED TO IN OR CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE VECO ACQUISITION
OR THE [**]) OR ANY OTHER CREDIT DOCUMENT, NOR THE FULFILLMENT OF THE TERMS
HEREOF OR THEREOF OR OF ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, HAS CONSTITUTED OR RESULTED IN OR SHALL
CONSTITUTE OR RESULT IN:

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

(A)          ANY BREACH OR TERMINATION OF THE PROVISIONS OF ANY AGREEMENT,
INSTRUMENT, DEED OR LEASE TO WHICH ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER
OBLIGOR IS A PARTY OR BY WHICH IT IS BOUND, OR OF THE CHARTER OR BYLAWS OF ANY
BORROWER, ANY SUBSIDIARY OR ANY OTHER OBLIGOR;

(B)         THE VIOLATION OF ANY LAW, STATUTE, JUDGMENT, DECREE OR GOVERNMENTAL
ORDER, RULE OR REGULATION APPLICABLE TO ANY BORROWER, ANY SUBSIDIARY OR ANY
OTHER OBLIGOR;

(C)          THE CREATION UNDER ANY AGREEMENT, INSTRUMENT, DEED OR LEASE OF ANY
LIEN UPON ANY OF THE ASSETS OF ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER
OBLIGOR; OR

(D)         ANY REDEMPTION, RETIREMENT OR OTHER REPURCHASE OBLIGATION OF ANY
BORROWER, ANY SUBSIDIARY OR ANY OTHER OBLIGOR UNDER ANY CHARTER, BYLAW,
AGREEMENT, INSTRUMENT, DEED OR LEASE.


10.7.2                  NO APPROVAL, AUTHORIZATION OR OTHER ACTION BY, OR
DECLARATION TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY, OTHER THAN THE
SECURITIES AND EXCHANGE COMMISSION, ADMINISTRATIVE AUTHORITY OR ANY OTHER PERSON
IS REQUIRED TO BE OBTAINED OR MADE BY ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER
OBLIGOR IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE TRANSACTIONS

71


--------------------------------------------------------------------------------



CONTEMPLATED HEREBY OR THEREBY, THE MAKING OF ANY BORROWING HEREUNDER OR THE
GUARANTEEING OF THE CREDIT OBLIGATIONS.

10.8                           Tax Returns.  Each Borrower (and, to the extent
failure to do so would have a Material Adverse Effect, each of its Subsidiaries)
has filed all material tax and information returns which are required to be
filed by it and has paid, or made adequate provision for the payment of, all
taxes which have or may become due pursuant to such returns or to any assessment
received by it, other than taxes and assessments being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP.

10.9                           Environmental Regulations.


10.9.1                  ENVIRONMENTAL COMPLIANCE.  EXCEPT AS SET FORTH ON
EXHIBIT 10.9, EACH BORROWER AND ITS SUBSIDIARIES IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE CLEAN AIR ACT, THE FEDERAL WATER POLLUTION CONTROL
ACT, THE MARINE PROTECTION RESEARCH AND SANCTUARIES ACT, RCRA, CERCLA AND EACH
OTHER APPLICABLE ENVIRONMENTAL LAW IN EFFECT IN ANY JURISDICTION IN WHICH ANY
PROPERTIES OF ANY BORROWER OR ANY SUBSIDIARY ARE LOCATED OR WHERE ANY OF THEM
CONDUCTS ITS BUSINESS, AND WITH ALL APPLICABLE PUBLISHED RULES AND REGULATIONS
(AND APPLICABLE STANDARDS AND REQUIREMENTS) OF THE FEDERAL ENVIRONMENTAL
PROTECTION AGENCY AND OF ANY SIMILAR AGENCIES IN STATES OR FOREIGN COUNTRIES IN
WHICH ANY BORROWER OR ITS SUBSIDIARIES CONDUCTS ITS BUSINESS OTHER THAN THOSE
WHICH IN THE AGGREGATE HAVE NOT RESULTED, AND DO NOT CREATE A MATERIAL RISK OF
RESULTING, IN A MATERIAL ADVERSE EFFECT.


10.9.2                  ENVIRONMENTAL LITIGATION.  EXCEPT AS SET FORTH ON
EXHIBIT 10.9, NO SUIT, CLAIM, ACTION OR PROCEEDING OF WHICH ANY BORROWER OR ANY
SUBSIDIARY HAS BEEN GIVEN NOTICE OR OTHERWISE HAS KNOWLEDGE IS NOW PENDING
BEFORE ANY COURT, GOVERNMENTAL AUTHORITY OR BOARD OR OTHER FORUM, OR TO ANY
BORROWER’S OR ANY SUBSIDIARY’S KNOWLEDGE, THREATENED BY ANY PERSON (NOR TO THE
KNOWLEDGE OF EACH BORROWER AND EACH SUBSIDIARY, DOES ANY FACTUAL BASIS EXIST
THEREFOR) FOR, AND NEITHER ANY BORROWER NOR ANY SUBSIDIARY HAS RECEIVED WRITTEN
CORRESPONDENCE FROM ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO, EXCEPT TO THE
EXTENT ANY OF THE FOLLOWING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT:

(A)          NONCOMPLIANCE BY ANY BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW;

(B)         PERSONAL INJURY, WRONGFUL DEATH OR OTHER TORTIOUS CONDUCT RELATING
TO MATERIALS, COMMODITIES OR PRODUCTS USED, GENERATED, SOLD, TRANSFERRED OR
MANUFACTURED BY ANY BORROWER OR ANY SUBSIDIARY (INCLUDING PRODUCTS MADE OF,
CONTAINING OR INCORPORATING ASBESTOS, LEAD OR OTHER HAZARDOUS MATERIALS,
COMMODITIES OR TOXIC SUBSTANCES); OR

(C)          THE RELEASE INTO THE ENVIRONMENT BY ANY BORROWER OR ANY SUBSIDIARY
OF ANY HAZARDOUS MATERIAL GENERATED BY A BORROWER OR ANY SUBSIDIARY WHETHER OR
NOT OCCURRING AT OR ON A SITE OWNED, LEASED OR OPERATED BY ANY BORROWER OR ANY
SUBSIDIARY.

72


--------------------------------------------------------------------------------


10.10                     Plans.  Each Plan (other than a Multiemployer Plan)
and, to the knowledge of each Borrower and its Subsidiaries, each Multiemployer
Plan is in material compliance with the applicable provisions of ERISA, the
Code, and all other applicable statutes, governmental rules and regulations,
including the filing of reports required under the Code or ERISA.  Each Pension
Plan is set forth in Exhibit 10.10.  With respect to each Pension Plan other
than a Multiemployer Plan, and to the knowledge of the Borrowers and their
Subsidiaries, with respect to each Multiemployer Plan, no ERISA Event has
occurred and is continuing with respect to any Pension Plan subject to Title IV
of ERISA, where a Material Adverse Effect could reasonably be expected to occur
as a result.  Except as otherwise listed on Exhibit 10.10, no Pension Plan other
than a Multiemployer Plan has any Insufficiency, and no ERISA Group Person has
any contingent liability with respect to any postretirement medical or health
benefits under a Plan other than liability for continuation coverage described
in Part 6 of Title I of ERISA.  No prohibited transaction under ERISA or the
Code has occurred and is continuing with respect to any Plan.  Each ERISA Group
Person has made all contributions required to be made by them to any Plan when
due.

10.11                     Consents or Approvals.  No consent or approval of any
trustee, issuer or holder of any Indebtedness or obligations of any Borrower or
its Subsidiaries, and no consent, permission, authorization, order or license of
any Governmental Authority, is necessary in connection with the execution and
delivery of the Credit Documents or any transaction contemplated by the Credit
Documents, in each case other than those that have been obtained and are in
effect.

10.12                     No Liens.  Each Borrower and each Significant
Subsidiary owns its property free and clear of Liens, except Liens permitted by
Section 9.8.

10.13                     Business Authorizations.  Each Borrower and each
Material Subsidiary possesses all patents, patent rights or licenses,
trademarks, trademark rights, trade names or trade name rights and copyrights
required to conduct its business in all material respects as now conducted
without material conflict with the rights or privileges of others.

10.14                     Disclosure.  Neither this Agreement nor any other
Credit Document to be furnished to the Agent and the Lenders by or on behalf of
any Borrower or any of its Subsidiaries in connection with the transactions
contemplated hereby or by such Credit Document, nor any documentation required
to be delivered pursuant to Section 9.3, contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

10.15                     Solvency.  Each Borrower is Solvent, and, after
consummation of the transactions contemplated by this Agreement, will be
Solvent.

10.16                     Investment Company Act.  No Borrower is a company
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

10.17                     Public Utility Holding Company Act.  No Borrower nor
any Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended.

73


--------------------------------------------------------------------------------


11.                                 Defaults.

11.1                           Events of Default.  The following events are
referred to as “Events of Default”:


11.1.1                  PAYMENT.  THE BORROWERS FAIL TO MAKE ANY PAYMENT IN
RESPECT OF:  (A) PRINCIPAL, INTEREST OR ANY FEE ON OR IN RESPECT OF ANY OF THE
CREDIT OBLIGATIONS AS THE SAME BECOMES DUE AND PAYABLE, WHETHER AT MATURITY OR
BY ACCELERATION OR OTHERWISE, AND SUCH FAILURE CONTINUES FOR A PERIOD OF THREE
(3) BANKING DAYS, OR (B) ANY CREDIT OBLIGATION WITH RESPECT TO PAYMENTS MADE BY
ANY ISSUING BANK UNDER ANY LETTER OF CREDIT OR ANY DRAFT DRAWN THEREUNDER WITHIN
THREE (3) BANKING DAYS AFTER DEMAND THEREFOR BY THE ISSUING BANK.


11.1.2                  SPECIFIED COVENANTS.  ANY BORROWER FAILS TO PERFORM OR
OBSERVE ANY OF THE PROVISIONS OF SECTIONS 2.5, 9.3.9, 9.4 THROUGH 9.6, 9.12,
9.15 THROUGH 9.21, OR 9.25 THROUGH 9.27, OR A MATERIAL SUBSIDIARY FAILS TO
PERFORM OR OBSERVE ANY OF THE PROVISIONS OF SECTION 2.1 OF ITS SUBSIDIARY
GUARANTEE.


11.1.3                  OTHER COVENANTS.  ANY OBLIGOR FAILS TO PERFORM OR
OBSERVE ANY COVENANT, AGREEMENT OR PROVISION TO BE PERFORMED OR OBSERVED BY IT
UNDER THIS AGREEMENT (OTHER THAN THOSE SET FORTH IN SECTIONS 11.1.1 AND 11.1.2),
THE SUBSIDIARY GUARANTEE (OTHER THAN THOSE SET FORTH IN SECTION 11.1.2), OR ANY
OTHER CREDIT DOCUMENT TO WHICH SUCH OBLIGOR IS A PARTY, AND SUCH FAILURE IS NOT
CURED TO THE WRITTEN SATISFACTION OF REQUIRED LENDERS WITHIN THIRTY (30) DAYS
AFTER NOTICE THEREOF BY THE AGENT TO THE PARENT.


11.1.4                  REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR
WARRANTY OF OR WITH RESPECT TO ANY OBLIGOR MADE TO THE LENDERS OR THE AGENT IN,
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, THE SUBSIDIARY GUARANTEE OR
ANY OTHER CREDIT DOCUMENT TO WHICH ANY OBLIGOR IS A PARTY IS MATERIALLY FALSE ON
THE DATE AS OF WHICH IT WAS MADE.


11.1.5                  CROSS DEFAULT, ETC.

(A)          ANY BORROWER OR ANY SUBSIDIARY FAILS TO MAKE ANY PAYMENT WHEN DUE
(AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIODS) IN RESPECT OF ANY
INDEBTEDNESS (OTHER THAN THE CREDIT OBLIGATIONS) OUTSTANDING IN AN AGGREGATE
AMOUNT OF PRINCIPAL (WHETHER OR NOT DUE) AND ACCRUED INTEREST EXCEEDING
$5,000,000 (PROVIDED THAT ON THE SYNTHETIC LEASE TERMINATION EFFECTIVE DATE,
THIS CLAUSE (A) WILL AUTOMATICALLY WITHOUT FURTHER ACTION OF THE PARTIES HERETO
BE DEEMED TO BE AMENDED TO DELETE THE AMOUNT OF “$5,000,000” AND INSERT IN ITS
PLACE THE AMOUNT OF “$25,000,000);

(B)         ANY BORROWER OR ANY SUBSIDIARY FAILS TO PERFORM OR OBSERVE THE TERMS
OF ANY AGREEMENT OR INSTRUMENT RELATING TO SUCH INDEBTEDNESS AND SUCH FAILURE
CONTINUES, WITHOUT HAVING BEEN DULY CURED, WAIVED OR CONSENTED TO, BEYOND THE
PERIOD OF GRACE, IF ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT, AND SUCH
FAILURE PERMITS THE ACCELERATION OF SUCH INDEBTEDNESS;

74


--------------------------------------------------------------------------------


(C)          ALL OR ANY PART OF SUCH INDEBTEDNESS IS ACCELERATED OR BECOMES DUE
OR PAYABLE PRIOR TO ITS STATED MATURITY (EXCEPT WITH RESPECT TO VOLUNTARY
PREPAYMENTS THEREOF) FOR ANY REASON WHATSOEVER; OR

(D)         ANY LIEN ON ANY PROPERTY OF ANY BORROWER OR ANY SUBSIDIARY SECURING
ANY SUCH INDEBTEDNESS IS ENFORCED BY FORECLOSURE OR SIMILAR ACTION.


11.1.6                  FINAL JUDGMENT.  ANY ONE OR MORE FINAL JUDGMENTS, ORDERS
OR DECREES FOR THE PAYMENT OF MONEY IN EXCESS OF $10,000,000 (WHETHER SINGLY OR
IN THE AGGREGATE) TO THE EXTENT NOT COVERED BY INSURANCE IS RENDERED AGAINST ANY
BORROWER OR ANY MATERIAL SUBSIDIARY AND THE BORROWERS AND THE MATERIAL
SUBSIDIARIES DO NOT DISCHARGE THE SAME OR PROVIDE FOR ITS DISCHARGE IN
ACCORDANCE WITH ITS TERMS, OR PROCURE A STAY OF EXECUTION THEREOF PENDING
APPEAL, WITHIN FORTY-FIVE (45) DAYS AFTER THE DATE OF ENTRY THEREOF; OR ANY
EXECUTION OR ATTACHMENT SHALL BE ISSUED WHEREBY ANY SUBSTANTIAL PART OF THE
PROPERTY OF ANY BORROWER OR ANY MATERIAL SUBSIDIARY SHALL BE TAKEN OR ATTEMPTED
TO BE TAKEN AND THE SAME SHALL NOT HAVE BEEN VACATED OR STAYED WITHIN FORTY-FIVE
(45) DAYS AFTER THE ISSUANCE THEREOF (PROVIDED THAT ON THE SYNTHETIC LEASE
TERMINATION EFFECTIVE DATE, THIS SECTION 11.1.6 WILL AUTOMATICALLY WITHOUT
FURTHER ACTION OF THE PARTIES HERETO BE DEEMED TO BE AMENDED TO DELETE THE
AMOUNT OF “$10,000,000” AND INSERT IN ITS PLACE THE AMOUNT OF “$25,000,000).


11.1.7                  CHANGE OF CONTROL.  A CHANGE OF CONTROL OCCURS.


11.1.8                  ENFORCEABILITY, ETC.  ANY CREDIT DOCUMENT, INCLUDING THE
SUBSIDIARY GUARANTEE, CEASES FOR ANY REASON (OTHER THAN THE SCHEDULED
TERMINATION THEREOF IN ACCORDANCE WITH ITS TERMS) TO BE IN FULL FORCE AND EFFECT
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS; OR ANY PARTY TO ANY CREDIT
DOCUMENT SHALL SO ASSERT IN A JUDICIAL OR SIMILAR PROCEEDING; OR ANY OBLIGOR
SHALL REVOKE THE SUBSIDIARY GUARANTEE OR OTHER CREDIT DOCUMENT TO WHICH SUCH
OBLIGOR IS A PARTY OR SHALL DENY ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER;
OR ANY SECURITY INTERESTS HEREAFTER CREATED BY THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND
PRIORITY PURPORTED TO BE CREATED THEREBY.


11.1.9                  ERISA EVENTS.

(A)          ANY ERISA EVENT IF AS A RESULT OF SUCH ERISA EVENT (I) AN ERISA
GROUP PERSON WOULD BE REQUIRED TO MAKE A CONTRIBUTION TO A PENSION PLAN OR WOULD
INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN IN EXCESS OF $10,000,000;
OR (II) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) (OR, EFFECTIVE JANUARY 1,
2008, SECTION 303(K)) OF ERISA OR THE ASSETS OF AN ERISA GROUP PERSON ARE
ENCUMBERED PURSUANT TO SECTION 412 OF THE CODE OR SECTION 306 (OR, EFFECTIVE
JANUARY 1, 2008, SECTION 302) OF ERISA, WHERE THE LIABILITY UNDERLYING SUCH LIEN
OR ENCUMBRANCE IS IN EXCESS OF $ 10,000,000;

(B)         ANY ERISA GROUP PERSON SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT THAT, WHEN AGGREGATED WITH ALL OTHER AMOUNTS

75


--------------------------------------------------------------------------------


REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE ERISA GROUP PERSON AS
WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF SUCH NOTIFICATION), EXCEEDS
$5,000,000 OR REQUIRES PAYMENTS EXCEEDING $1,000,000 PER ANNUM; OR

(C)          ANY ERISA GROUP PERSON SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING
TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA, AND AS A RESULT OF SUCH
REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE ERISA
GROUP PERSON TO ALL MULTIEMPLOYER PLANS THAT ARE THEN IN REORGANIZATION OR BEING
TERMINATED HAVE BEEN OR WILL BE INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH
MULTIEMPLOYER PLANS FOR THE PLAN YEARS OF SUCH MULTIEMPLOYER PLANS IMMEDIATELY
PRECEDING THE PLAN YEAR IN WHICH SUCH REORGANIZATION OR TERMINATION OCCURS BY AN
AMOUNT EXCEEDING $10,000,000;

provided, however, that an ERISA Event or a Withdrawal Liability described in
clauses (a) and (b) shall not be deemed an Event of Default if a bona fide
dispute exists as to such matter, the dispute is contested in good faith by
appropriate proceedings and the Borrowers have established on their financial
statements an adequate reserve for the amount in dispute in accordance with GAAP
(provided that on the Synthetic Lease Termination Effective Date, clauses (a)
and (c) of this Section 11.1.9 will each automatically without further action of
the parties hereto be deemed to each be amended to delete the amount of
“$10,000,000” and insert in its place the amount of “$35,000,000).


11.1.10              BANKRUPTCY, ETC.  ANY OBLIGOR SHALL:

(A)          COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR AUTHORIZE,
BY APPROPRIATE PROCEEDINGS OF ITS BOARD OF DIRECTORS OR OTHER GOVERNING BODY,
THE COMMENCEMENT OF SUCH A VOLUNTARY CASE;

(B)         (I) HAVE FILED AGAINST IT A PETITION COMMENCING AN INVOLUNTARY CASE
UNDER THE BANKRUPTCY CODE THAT SHALL NOT HAVE BEEN DISMISSED WITHIN SIXTY (60)
DAYS AFTER THE DATE ON WHICH SUCH PETITION IS FILED, OR (II) FILE AN ANSWER OR
OTHER PLEADING WITHIN SUCH SIXTY (60) DAY PERIOD ADMITTING OR FAILING TO DENY
THE MATERIAL ALLEGATIONS OF SUCH A PETITION OR SEEKING, CONSENTING TO OR
ACQUIESCING IN THE RELIEF THEREIN PROVIDED, OR (III) HAVE ENTERED AGAINST IT AN
ORDER FOR RELIEF IN ANY INVOLUNTARY CASE COMMENCED UNDER THE BANKRUPTCY CODE;

(C)          SEEK RELIEF AS A DEBTOR UNDER ANY APPLICABLE LAW, OTHER THAN THE
BANKRUPTCY CODE, OF ANY JURISDICTION RELATING TO THE LIQUIDATION OR
REORGANIZATION OF DEBTORS OR TO THE MODIFICATION OR ALTERATION OF THE RIGHTS OF
CREDITORS, OR CONSENT TO OR ACQUIESCE IN SUCH RELIEF;

(D)         HAVE ENTERED AGAINST IT AN ORDER BY A COURT OF COMPETENT
JURISDICTION (I) FINDING IT TO BE BANKRUPT OR INSOLVENT, (II) ORDERING OR
APPROVING ITS LIQUIDATION OR REORGANIZATION AS A DEBTOR OR ANY MODIFICATION OR
ALTERATION OF THE RIGHTS OF ITS CREDITORS, OR (III) ASSUMING CUSTODY OF, OR
APPOINTING A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A SUBSTANTIAL PORTION OF
ITS PROPERTY;

76


--------------------------------------------------------------------------------


(E)          HAVE ANY DISSOLUTION OR LIQUIDATION PROCEEDING NOT PERMITTED BY
SECTION 9.15 INSTITUTED AGAINST IT TO WHICH SUCH OBLIGOR CONSENTS OR ACQUIESCES
OR WHICH REMAINS UNDISMISSED FOR MORE THAN SIXTY (60) DAYS, OR COMMENCE ANY SUCH
PROCEEDING WHICH REMAINS UNDISMISSED MORE THAN SIXTY (60) DAYS AFTER SUCH
COMMENCEMENT; OR

(F)            MAKE AN ASSIGNMENT FOR THE BENEFIT OF, OR ENTER INTO A
COMPOSITION WITH, ITS CREDITORS, OR APPOINT, OR CONSENT TO THE APPOINTMENT OF,
OR SUFFER TO EXIST A RECEIVER OR OTHER CUSTODIAN FOR, ALL OR A SUBSTANTIAL
PORTION OF ITS PROPERTY.

11.2                           Certain Actions Following an Event of Default. 
If any one or more Events of Default occurs, then in each and every such case:


11.2.1                  TERMINATE OBLIGATION TO EXTEND CREDIT.  THE AGENT ON
BEHALF OF THE LENDERS MAY (AND UPON WRITTEN REQUEST OF REQUIRED LENDERS THE
AGENT SHALL) TERMINATE THE OBLIGATIONS OF THE LENDERS TO MAKE ANY FURTHER
EXTENSIONS OF CREDIT UNDER THE CREDIT DOCUMENTS BY FURNISHING NOTICE OF SUCH
TERMINATION TO THE PARENT; PROVIDED, HOWEVER, THAT IF A BANKRUPTCY DEFAULT HAS
OCCURRED, THE OBLIGATIONS OF THE LENDERS TO MAKE ANY FURTHER EXTENSIONS OF
CREDIT UNDER THE CREDIT DOCUMENTS SHALL AUTOMATICALLY TERMINATE.


11.2.2                  SPECIFIC PERFORMANCE; EXERCISE OF RIGHTS.  THE AGENT ON
BEHALF OF THE LENDERS MAY (AND UPON WRITTEN REQUEST OF REQUIRED LENDERS THE
AGENT SHALL) PROCEED TO PROTECT AND ENFORCE THE LENDERS’ RIGHTS BY SUIT IN
EQUITY, ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, EITHER FOR SPECIFIC
PERFORMANCE OF ANY COVENANT OR CONDITION CONTAINED IN THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR IN ANY INSTRUMENT OR ASSIGNMENT DELIVERED TO THE
LENDERS PURSUANT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR IN AID OF
THE EXERCISE OF ANY POWER GRANTED IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR ANY SUCH INSTRUMENT OR ASSIGNMENT.


11.2.3                  ACCELERATION.  THE AGENT ON BEHALF OF THE LENDERS MAY
(AND UPON WRITTEN REQUEST OF REQUIRED LENDERS THE AGENT SHALL) BY NOTICE IN
WRITING TO THE PARENT (A) DECLARE ALL OR ANY PART OF THE UNPAID BALANCE OF THE
CREDIT OBLIGATIONS THEN OUTSTANDING TO BE IMMEDIATELY DUE AND PAYABLE, AND (B)
REQUIRE THE BORROWERS IMMEDIATELY AND WITHOUT DEMAND TO DEPOSIT WITH EACH
APPLICABLE ISSUING BANK IN CASH OR CASH EQUIVALENTS AN AMOUNT EQUAL TO 105% OF
THE THEN LETTER OF CREDIT EXPOSURE RELATED TO EACH LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK, AND THEREUPON SUCH UNPAID BALANCE OR PART THEREOF AND SUCH
CASH OR CASH EQUIVALENTS IN AN AMOUNT EQUAL TO THE LETTER OF CREDIT EXPOSURE
SHALL BECOME SO DUE AND PAYABLE WITHOUT PRESENTATION, PROTEST OR FURTHER DEMAND
OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED; PROVIDED,
HOWEVER, THAT IF A BANKRUPTCY DEFAULT HAS OCCURRED, THE UNPAID BALANCE OF THE
CREDIT OBLIGATIONS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE AND
THE BORROWERS SHALL BE REQUIRED IMMEDIATELY WITHOUT DEMAND TO DEPOSIT WITH EACH
APPLICABLE ISSUING BANK IN CASH OR CASH EQUIVALENTS AN AMOUNT EQUAL TO 105% OF
THE THEN LETTER OF CREDIT EXPOSURE RELATED TO EACH LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK.


11.2.4                  ENFORCEMENT OF PAYMENT; CREDIT SECURITY; SETOFF.  THE
AGENT ON BEHALF OF THE LENDERS MAY (AND UPON WRITTEN REQUEST OF REQUIRED LENDERS
THE AGENT SHALL) PROCEED TO ENFORCE PAYMENT OF THE CREDIT OBLIGATIONS IN SUCH
MANNER AS IT MAY ELECT AND TO REALIZE

77


--------------------------------------------------------------------------------



UPON ANY AND ALL RIGHTS IN ANY COLLATERAL SECURING THE CREDIT OBLIGATIONS.  EACH
ISSUING BANK MAY (AND UPON WRITTEN REQUEST OF REQUIRED LENDERS EACH ISSUING BANK
SHALL) PROCEED TO CANCEL ANY OUTSTANDING LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK WHICH PERMIT THE CANCELLATION THEREOF.  THE LENDERS MAY OFFSET AND
APPLY TOWARD THE PAYMENT OF THE CREDIT OBLIGATIONS (OR TOWARD THE CURING OF ANY
EVENT OF DEFAULT) ANY INDEBTEDNESS FROM ANY LENDER TO THE RESPECTIVE OBLIGORS,
INCLUDING ANY INDEBTEDNESS REPRESENTED BY DEPOSITS IN ANY ACCOUNT MAINTAINED
WITH ANY LENDER, REGARDLESS OF THE ADEQUACY OF ANY SECURITY FOR THE CREDIT
OBLIGATIONS.  THE LENDERS SHALL HAVE NO DUTY TO DETERMINE THE ADEQUACY OF ANY
SUCH SECURITY IN CONNECTION WITH ANY SUCH OFFSET.


11.2.5                  CUMULATIVE REMEDIES.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, ALL OF THE AGENT’S AND THE LENDERS’
RIGHTS HEREUNDER AND UNDER EACH OTHER CREDIT DOCUMENT SHALL BE CUMULATIVE AND
NOT EXCLUSIVE OF ANY REMEDIES PROVIDED AT LAW.

11.3                           Event of Default; No Waiver.  No failure or delay
by the Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  No waiver of any provision
of this Agreement or consent to any departure by the Borrowers therefrom shall
in any event be effective unless the same shall be permitted by Section 17, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Agent, any Issuing Bank or any Lender may have had notice or knowledge of
such Default or Event of Default at the time.

11.4                           Waivers.  To the extent that such waiver is not
prohibited by the provisions of Applicable Law that cannot be waived, each of
the Obligors waives:

(A)          ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, NOTICES OF
NONPERFORMANCE (EXCEPT TO THE EXTENT REQUIRED BY THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT), PROTESTS, NOTICES OF PROTEST AND NOTICES OF DISHONOR;

(B)         ANY REQUIREMENT OF DILIGENCE OR PROMPTNESS ON THE PART OF ANY LENDER
IN THE ENFORCEMENT OF ITS RIGHTS UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT;

(C)          ANY AND ALL NOTICES OF EVERY KIND AND DESCRIPTION WHICH MAY BE
REQUIRED TO BE GIVEN BY ANY STATUTE OR RULE OF LAW; AND

(D)         ANY DEFENSE (OTHER THAN INDEFEASIBLE PAYMENT IN FULL) WHICH IT MAY
NOW OR HEREAFTER HAVE WITH RESPECT TO ITS LIABILITY UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR WITH RESPECT TO THE CREDIT OBLIGATIONS.

78


--------------------------------------------------------------------------------


12.                                 Expenses; Indemnity.

12.1                           Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall pay:

(A)          ALL REASONABLE EXPENSES OF THE AGENT (INCLUDING THE OUT-OF-POCKET
EXPENSES RELATED TO FORMING THE GROUP OF LENDERS AND REASONABLE FEES OF AND
DISBURSEMENTS TO THE COUNSEL TO THE AGENT) IN CONNECTION WITH THE PREPARATION
AND DUPLICATION OF THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, THE DILIGENCE PERFORMED BY OR ON
BEHALF OF THE AGENT AND ITS AFFILIATES, THE PREPARATION OF THE COMMITMENT LETTER
OF WELLS FARGO DESCRIBING THE REVOLVING CREDIT FACILITY PROVIDED FOR HEREIN, THE
SYNDICATION OF THE REVOLVING CREDIT FACILITY PROVIDED FOR HEREIN, FEES AND
EXPENSES RELATED TO THE PLATFORM, AND AMENDMENTS, WAIVERS, CONSENTS AND OTHER
OPERATIONS HEREUNDER AND THEREUNDER, INCLUDING DURING ANY WORKOUT, RESTRUCTURING
OR OTHER NEGOTIATIONS WITH RESPECT TO THE LOANS OR LETTERS OF CREDIT;

(B)         ALL RECORDING AND FILING FEES AND TRANSFER AND DOCUMENTARY STAMP AND
SIMILAR TAXES AT ANY TIME PAYABLE IN RESPECT OF THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT; AND

(C)          ALL OTHER REASONABLE EXPENSES INCURRED BY THE AGENT OR ANY LENDER
OR OTHER HOLDER OF ANY CREDIT OBLIGATION IN CONNECTION WITH THE ENFORCEMENT OF
ANY RIGHTS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, INCLUDING COSTS OF
COLLECTION AND REASONABLE ATTORNEYS’ FEES (INCLUDING A REASONABLE ALLOWANCE FOR
THE HOURLY COST OF ATTORNEYS EMPLOYED BY ANY LENDER ON A SALARIED BASIS) AND
EXPENSES.

12.2                           General Indemnity.  The Borrowers shall indemnify
the Lenders and the Agent and hold them harmless from any liability, loss or
damage resulting from the violation by the Borrowers of Section 2.5 and from and
against all losses, costs and expenses, incurred in liquidating or employing
deposits from third parties acquired or arranged, or in terminating or unwinding
any contract entered into, or order to effect or fund the whole or any part of
any drawing or any overdue amount hereunder incurred by any Lender as a
consequence of any Default or Event of Default or the repayment of any amount
due hereunder other than at the expiration of an Interest Period.  In addition,
the Borrowers shall indemnify each Lender, the Agent, each of the Lenders’ or
the Agent’s directors, officers and employees, and each Person, if any, who
controls any Lender or the Agent (each Lender, the Agent and each of such
directors, officers, employees and control Persons is referred to as an
“Indemnified Party”) and hold each of them harmless from and against any and all
claims, damages, liabilities and reasonable expenses (including reasonable fees
of and disbursements to counsel with whom any Indemnified Party may consult in
connection therewith and all reasonable expenses of litigation or preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party in connection with (a) the Indemnified Party’s compliance
with or contest of any subpoena or other process issued against it in any
proceeding involving any Borrower or any Subsidiary, or any of their Affiliates,
(b) any litigation or investigation involving any Borrower, any Subsidiary or
any of their Affiliates, or any officer, director or employee thereof, (c) the
existence or exercise of any security rights with respect to any collateral for
the Credit Obligations in accordance with the Credit Documents, or (d) this
Agreement, any other Credit Document or any transaction contemplated hereby or
thereby,

79


--------------------------------------------------------------------------------


including the he application of the proceeds of any of the Loans made hereunder
or of the payment or any presentation under any of the Letters of Credit issued
hereunder; provided, however, that the foregoing indemnity shall not apply to
litigation commenced by the Borrowers against the Lenders or the Agent which
seeks enforcement of any of the rights of the Borrowers hereunder or under any
other Credit Document and is determined adversely to the Lenders or the Agent in
a final nonappealable judgment or to the extent such claims, damages,
liabilities and expenses result from a Lender’s or the Agent’s gross negligence
or willful misconduct.

13.                                 The Agent.

13.1                           Authorization and Action.  Each Lender hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement and the other Credit
Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto. 
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with the instructions of
Required Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Agent to liability
or that is contrary to this Agreement, any other Credit Document or Applicable
Law.  The Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (other than the nonpayment of
principal or interest on the Loans or of fees payable hereunder) unless the
Agent has received notice from a Lender or a Borrower specifying such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders.  The Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders
and as is permitted by the Credit Documents; provided, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interest of the Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of Required Lenders or of all Lenders.  The provisions of
this Section 13 are solely for the benefit of the Agent and the Lenders, and the
Borrowers shall not have rights as third-party beneficiaries of any of such
provisions, except as specifically set forth in this Section 13.

13.2                           Agent’s Reliance, Etc.  Neither the Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the
Credit Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the Agent: 
(a) may treat the payee of any Note as the holder thereof until the Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Assignee, as assignee, as
provided in Section 14.1.1; (b) may consult with legal counsel

80


--------------------------------------------------------------------------------


(including counsel for any Lender), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made by any Obligor in or in
connection with the Credit Documents or in any certificate, report, document,
financial statement or other written or oral statement referred to or provided
for in, or received by the Agent under or in connection herewith or in
connection with, the other Credit Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Credit Document or as to the use of the proceeds
of the Loans or the use of the Letters of Credit on the part of any Lender;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any Lien created or purported to be created under or
in connection with, any Credit Document or any other instrument or document
furnished pursuant thereto or for the failure of any Obligor to perform its
respective obligations under the Credit Documents; and (f) is entitled to rely,
and shall be fully protected in relying, upon any notice, consent, certificate,
letter, resolution or other instrument or writing (which may be by facsimile or
similar electronic transmission) or conversation believed by it to be genuine
and signed, sent or made by the proper party or parties.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit.  Each Lender acknowledges
and agrees that the Agent shall not have, by reason of this Agreement, a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to create any
express, implied or constructive trust relationship between the Agent and any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any of the other
Credit Documents or shall otherwise exist against the Agent.

13.3                           Delegation of Duties.  The Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Agent.  The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates. 
The exculpatory provisions of this Section 13 shall apply to any such sub-agent
and to the Affiliates of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.  The Agent shall
not be responsible for the negligence or misconduct of any sub-agent that it
selects with reasonable care.

13.4                           Lender Credit Decision; Agent in its Individual
Capacity.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on the financial
statements referred to in Section 10.2 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking

81


--------------------------------------------------------------------------------


action under this Agreement or any other Credit Document.  Except as expressly
provided in this Agreement, the Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
any Obligor (or any Affiliate thereof) which may come into the possession of the
Agent, whether coming into its possession before the making of any Loan or the
issuance of any Letter of Credit or at any time or times thereafter, or to
inspect the properties or books of any Obligor.  The Agent and its Affiliates
may (without having to account for the same to any Lender) make Loans to, accept
deposits from, and generally engage in any kind of business with any Obligor as
though the Agent were not the Agent hereunder.  With respect to its obligations
to make Base Rate Loans and LIBOR Loans, the Base Rate Loans and LIBOR Loans
made by it, the Letters of Credit issued by it, and all obligations owing to it,
the Agent shall have the same rights and powers under this Agreement and the
other Credit Documents as any Lender and may exercise the same as though it were
not the Agent, and the terms “Issuing Bank”, “Issuing Banks”, “Lender” and
“Lenders” shall include the Agent in its individual capacity.  The Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Obligor as if it were not the Agent.

13.5                           Indemnification.  Each Lender severally agrees to
indemnify the Agent (as Agent and as Issuing Bank) (to the extent not promptly
reimbursed by the Borrowers) to the extent of such Lender’s Percentage Interest
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of the Credit Documents
or any action taken or omitted by the Agent under the Credit Documents;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Percentage Interest of any
costs and expenses (including reasonable fees and expenses of counsel) payable
by the Borrowers under Sections 12.1 or 12.2, to the extent that the Agent is
not promptly reimbursed for such costs and expenses by the Borrowers.  The
failure of any Lender to reimburse the Agent promptly upon demand for its
Percentage Interest of any amount required to be paid by the Lender to the Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its Percentage Interest of such amount, but
no Lender shall be responsible for the failure of any other Lender to reimburse
the Agent for such other Lender’s Percentage Interest of such amount.  Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 13.5 will
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Credit Documents.

13.6                           Successor Agents.  The Agent may at any time give
notice of its resignation to the Lenders and the Borrowers.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right, upon written
notice to and approval by the Borrowers as long as no Default or Event of
Default exists, which approval shall not be unreasonably withheld and shall be
granted or denied within five (5) Banking Days after receipt of such notice, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the

82


--------------------------------------------------------------------------------


retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents, and (b) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
Required Lenders appoint a successor Agent as provided for above in this
Section 13.6.  Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 13.6).  The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Agent’s resignation hereunder and under the other Credit
Documents, the provisions of Section 12 and this Section 13 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent.  Any resignation by
Wells Fargo as Agent pursuant to this Section 13.6 shall also constitute its
resignation as Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender and (b) the retiring Swing Line Lender shall be discharged
from all of its respective duties and obligations hereunder or under the other
Credit Documents.

13.7                           Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under the Bankruptcy Code or other Applicable
Insolvency Laws relative to the Borrowers, the Agent (irrespective of whether
the principal of any Loan or Credit Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise:


13.7.1                  TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE
PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND CREDIT
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE AGENT
(INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS
AND ADVANCES OF THE LENDERS AND THE AGENT AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE AGENT UNDER SECTIONS 3.3
AND 12) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


13.7.2                  TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY
PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due

83


--------------------------------------------------------------------------------


the Agent under Sections 3.3 and 12.  Nothing contained herein shall be deemed
to authorize the Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Credit Obligations or the rights of any Lender to authorize the
Agent to vote in respect of the claim of any Lender in any such proceeding.

14.                                 Successors and Assigns; Lender Assignments
and Participations.  Any reference in this Agreement or any other Credit
Document to any of the parties hereto shall be deemed to include the successors
and assigns of such party, and all covenants and agreements by or on behalf of
the Obligors, the Agent or the Lenders that are contained in this Agreement or
any other Credit Document shall bind and inure to the benefit of their
respective successors and assigns; provided, however, that (a) the Obligors may
not assign their rights or obligations under this Agreement or any other Credit
Document, and (b) the Lenders will not be entitled to assign their respective
Percentage Interests in the credits extended hereunder or their Commitments
except as set forth below in this Section 14.

14.1                           Assignments by Lenders.


14.1.1                  ASSIGNEES AND ASSIGNMENT PROCEDURES.  EACH LENDER MAY
(A) WITHOUT THE CONSENT OF THE AGENT, ANY ISSUING BANK, THE SWING LINE LENDER OR
THE BORROWERS IF THE PROPOSED ASSIGNEE IS ALREADY A LENDER HEREUNDER OR A WHOLLY
OWNED SUBSIDIARY OF THE SAME CORPORATE PARENT OF WHICH THE ASSIGNING LENDER IS A
SUBSIDIARY, OR (B) OTHERWISE WITH THE CONSENT, NOT TO BE UNREASONABLY WITHHELD,
OF THE AGENT, EACH ISSUING BANK (TO THE EXTENT SUCH ISSUING BANK IS THE ISSUER
OF A THEN OUTSTANDING LETTER OF CREDIT UNDER WHICH THERE IS ANY UNDRAWN
AVAILABILITY OR AS TO WHICH ANY PRIOR DRAW THEREON HAS NOT BEEN REIMBURSED TO
SUCH ISSUING BANK), (3) THE SWING LINE LENDER AND (4) THE PARENT (PROVIDED THAT
THE PARENT’S CONSENT SHALL NOT BE REQUESTED IF A DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS THEN CONTINUING), IN EACH CASE IN COMPLIANCE WITH APPLICABLE
LAWS IN CONNECTION WITH SUCH ASSIGNMENT, ASSIGN TO ONE OR MORE COMMERCIAL BANKS
OR OTHER FINANCIAL INSTITUTIONS (EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, INCLUDING ALL OR A PORTION OF ITS COMMITMENT, ITS PERCENTAGE INTEREST
IN THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS AND LETTER OF CREDIT EXPOSURE
THEN OUTSTANDING; PROVIDED, HOWEVER, THAT:

(I)                                     NO SUCH ASSIGNMENT SHALL BE FOR LESS
THAN $10,000,000 OF THE ASSIGNING LENDER’S COMMITMENT PLUS ADDITIONAL INCREMENTS
OF NO LESS THAN $1,000,000, AND THE REMAINING COMMITMENT OF THE ASSIGNING LENDER
AFTER GIVING EFFECT TO SUCH ASSIGNMENT SHALL BE EQUAL TO ZERO OR NOT LESS THAN
$10,000,000; AND

(II)                                  THE PARTIES TO EACH SUCH ASSIGNMENT WILL
EXECUTE AND DELIVER TO THE AGENT AN ASSIGNMENT AND ACCEPTANCE (THE “ASSIGNMENT
AND ACCEPTANCE”) SUBSTANTIALLY IN THE FORM OF EXHIBIT 14.1.1, TOGETHER WITH THE
NOTE SUBJECT TO SUCH ASSIGNMENT AND A PROCESSING AND RECORDATION FEE OF $5,000
PAYABLE TO THE AGENT BY THE ASSIGNING LENDER OR THE ASSIGNEE.

84


--------------------------------------------------------------------------------


Upon acceptance and recording pursuant to Section 14.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
will be at least five (5) Banking Days after the execution thereof unless waived
by the Agent):

(A)                              the Assignee will be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and

(B)                                the assigning Lender will, to the extent
provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender will cease to be a party hereto but will continue to be
entitled to the benefits of Sections 3.2.4, 3.5 and 12, as well as to any fees
accrued for its account hereunder and not yet paid).


14.1.2                  TERMS OF ASSIGNMENT AND ACCEPTANCE.  BY EXECUTING AND
DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER AND THE ASSIGNEE
WILL BE DEEMED TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES
HERETO AS FOLLOWS:

(A)          OTHER THAN THE REPRESENTATION AND WARRANTY THAT IT IS THE LEGAL AND
BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY
ADVERSE CLAIM, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE
PERFECTION OR PRIORITY OF ANY LIEN CREATED OR PURPORTED TO BE CREATED UNDER OR
IN CONNECTION WITH, THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;

(B)         SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF ANY
BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR OR THE PERFORMANCE OR
OBSERVANCE BY ANY BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OTHER OBLIGOR OF ANY
OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;

(C)          SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS
AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 9.3 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT
HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO SUCH ASSIGNMENT AND ACCEPTANCE;

(D)         SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS
AND INFORMATION AS IT DEEMS APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT;

85


--------------------------------------------------------------------------------


(E)          SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION
AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND DISCRETION UNDER THE
CREDIT DOCUMENTS AS ARE DELEGATED TO THE AGENT BY THE TERMS HEREOF, TOGETHER
WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND

(F)            SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS ALL THE OBLIGATIONS WHICH
ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


14.1.3                  REGISTER.  THE AGENT WILL MAINTAIN AT THE DENVER OFFICE
A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF (A) THE NAMES AND ADDRESSES
OF THE LENDERS AND THE ASSIGNEES WHICH ASSUME RIGHTS AND OBLIGATIONS PURSUANT TO
AN ASSIGNMENT UNDER SECTION 14.1.1, (B) THE PERCENTAGE INTEREST OF EACH LENDER,
AND (C) THE AMOUNT OF THE LOANS OWING TO EACH LENDER FROM TIME TO TIME.  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR,
AND THE BORROWERS, THE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
REGISTERED THEREIN FOR ALL PURPOSES AS A PARTY TO THIS AGREEMENT.  THE REGISTER
WILL BE AVAILABLE FOR INSPECTION BY THE BORROWERS OR ANY LENDER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


14.1.4                  ACCEPTANCE OF ASSIGNMENT AND ASSUMPTION.  UPON ITS
RECEIPT OF A COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN ASSIGNING
LENDER, AN ASSIGNEE AND THE PARENT, IF APPLICABLE, TOGETHER WITH THE NOTE (IF
ANY) SUBJECT TO SUCH ASSIGNMENT, AND THE PROCESSING AND RECORDATION FEE REFERRED
TO IN SECTION 14.1.1, THE AGENT WILL (A) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE,
(B) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER, AND (C) GIVE
PROMPT NOTICE THEREOF TO THE BORROWERS.  WITHIN FIVE (5) BANKING DAYS AFTER
RECEIPT OF NOTICE, THE BORROWERS, AT THEIR OWN EXPENSE, WILL EXECUTE AND DELIVER
TO THE AGENT, IN EXCHANGE FOR THE SURRENDERED NOTE (IF ANY), A NEW NOTE (IF
REQUESTED BY SUCH ASSIGNEE) TO THE ORDER OF SUCH ASSIGNEE IN A PRINCIPAL AMOUNT
EQUAL TO THE APPLICABLE COMMITMENT ASSUMED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE AND, IF THE ASSIGNING LENDER HAS RETAINED A COMMITMENT AND A PORTION
OF THE LOANS, A NEW NOTE (IF REQUESTED BY SUCH ASSIGNING LENDER) TO THE ORDER OF
SUCH ASSIGNING LENDER IN A PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE COMMITMENT. 
SUBJECT TO THE FOREGOING, SUCH NEW NOTE WILL BE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE, AND WILL BE
DATED THE DATE OF THE SURRENDERED NOTE WHICH IT REPLACES.


14.1.5                  FEDERAL RESERVE BANK.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 14, ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL
OR ANY PORTION OF SUCH LENDER’S RIGHTS UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS TO A FEDERAL RESERVE BANK; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE OR
ASSIGNMENT WILL RELEASE SUCH LENDER FROM SUCH LENDER’S OBLIGATIONS HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT.


14.1.6                  FURTHER ASSURANCES.  THE OBLIGORS SHALL SIGN SUCH
DOCUMENTS AND TAKE SUCH OTHER ACTIONS FROM TIME TO TIME REASONABLY REQUESTED BY
AN ASSIGNEE TO ENABLE IT TO SHARE IN THE BENEFITS OF THE RIGHTS CREATED BY THE
CREDIT DOCUMENTS.

14.2                           Credit Participants.  Each Lender may, without
the consent of the Borrowers or the Agent, in compliance with Applicable Laws in
connection with such participation, sell to one

86


--------------------------------------------------------------------------------


or more commercial banks or other financial institutions (each a “Credit
Participant”) participations in all or a portion of its interests, rights and
obligations under this Agreement and the other Credit Documents (including all
or a portion of its Commitment, and the portion of the Loans owing to it and the
Note held by it); provided, however, that:

(A)          SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT WILL REMAIN
UNCHANGED;

(B)         SUCH LENDER WILL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS;

(C)          THE CREDIT PARTICIPANT WILL BE ENTITLED TO THE BENEFIT OF THE COST
PROTECTION PROVISIONS CONTAINED IN SECTIONS 3.2.4, 12.1(C) AND 12.2, BUT WILL
NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT THEREUNDER THAN SUCH LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE INTEREST SO SOLD IF SUCH
INTEREST HAD NOT BEEN SOLD; AND

(D)         THE BORROWERS, THE AGENT AND THE OTHER LENDERS WILL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER WILL RETAIN THE SOLE RIGHT AS
ONE OF THE LENDERS TO VOTE WITH RESPECT TO THE ENFORCEMENT OF THE OBLIGATIONS OF
THE BORROWERS UNDER THE CREDIT DOCUMENTS AND THE APPROVAL OF ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS.

Each Obligor agrees, to the fullest extent permitted by Applicable Law, that any
Credit Participant and any Lender purchasing a participation from another Lender
pursuant to Section 14.2 may exercise all rights of payment (including the right
of set-off), with respect to its participation as fully as if such Credit
Participant or such Lender were the direct creditor of the Obligors and a Lender
hereunder in the amount of such participation.

15.                                 Confidentiality.  Each Lender will make no
disclosure of confidential information furnished to it by the Borrowers or any
of their Subsidiaries, and identified as such, unless such information has
become public, except:

(A)          IN CONNECTION WITH OPERATIONS UNDER OR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO PERSONS WHO HAVE A REASONABLE NEED TO
BE FURNISHED SUCH CONFIDENTIAL INFORMATION AND WHO AGREE TO COMPLY WITH THE
RESTRICTIONS CONTAINED IN THIS SECTION 15 WITH RESPECT TO SUCH INFORMATION AND
TO THE EXTENT SUCH DISCLOSURE DOES NOT VIOLATE ANY APPLICABLE LAWS;

(B)         PURSUANT TO ANY STATUTORY OR REGULATORY REQUIREMENT OR ANY MANDATORY
COURT ORDER, SUBPOENA OR OTHER LEGAL PROCESS;

(C)          TO ANY PARENT OR CORPORATE AFFILIATE OF SUCH LENDER OR TO ANY
CREDIT PARTICIPANT, PROPOSED CREDIT PARTICIPANT OR PROPOSED ASSIGNEE; PROVIDED,
HOWEVER, THAT ANY SUCH PERSON AGREES TO COMPLY WITH THE RESTRICTIONS SET FORTH
IN

87


--------------------------------------------------------------------------------


THIS SECTION 15 WITH RESPECT TO SUCH INFORMATION AND TO THE EXTENT SUCH
DISCLOSURE DOES NOT VIOLATE ANY APPLICABLE LAWS;

(D)         TO ITS INDEPENDENT COUNSEL, AUDITORS AND OTHER PROFESSIONAL ADVISORS
WITH AN INSTRUCTION TO SUCH PERSON TO KEEP SUCH INFORMATION CONFIDENTIAL;

(E)          TO ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY IN ANY
SECURITIZATION, SWAP AGREEMENT OR HEDGING ARRANGEMENT OR TO SUCH CONTRACTUAL
COUNTERPARTY’S PROFESSIONAL ADVISORS WITH AN INSTRUCTION TO SUCH PERSON TO KEEP
SUCH INFORMATION CONFIDENTIAL;

(F)            WITH RESPECT TO CONFIDENTIAL INFORMATION RELATED TO THE TAX
TREATMENT AND TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THE CREDIT
DOCUMENTS AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO SUCH LENDER RELATING TO SUCH TAX TREATMENT AND
TAX STRUCTURE; PROVIDED, HOWEVER, THAT SUCH DISCLOSURE MAY NOT BE MADE TO THE
EXTENT REQUIRED TO BE KEPT CONFIDENTIAL TO COMPLY WITH ANY APPLICABLE FEDERAL OR
STATE SECURITIES LAWS; OR

(G)         WITH THE PRIOR WRITTEN CONSENT OF THE PARENT, TO ANY OTHER PERSON.


16.                                 NOTICES.

16.1                           General.  Except as otherwise specified in this
Agreement or any other Credit Document, any notice required to be given pursuant
to this Agreement or any other Credit Document shall be given in writing.  Any
notice, consent, approval, demand or other communication in connection with this
Agreement or any other Credit Document shall be deemed to be given if given in
writing (including e-mail, facsimile or similar electronic transmission)
addressed as provided below (or to the addressee at such other address as the
addressee has specified by notice actually received by the addressor) and if
either (a) actually delivered in fully legible form to such address, or (b) in
the case of a letter, five (5) days have elapsed after the same has been
deposited in the United States mail, with first-class postage prepaid and
registered or certified.

If to the Borrowers, or any of their Subsidiaries or any other Obligor, to the
Parent at:

CH2M Hill Companies, Ltd.
9191 South Jamaica Street
Englewood, CO 80112
ATTN:  Treasurer
Facsimile:  (720) 216-9248

If to any Lender or the Agent, to it at its address set forth in the Register,
with a copy to the Agent.

16.2                           Electronic Posting.  Each Borrower agrees that
the Agent may make any material delivered by any Borrower to the Agent, as well
as any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to any Borrower, any Borrower’s
Subsidiaries, or any other materials or matters relating to this Agreement, the

88


--------------------------------------------------------------------------------


Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Agent, an Affiliate of
the Agent, or any Person that is not an Affiliate of the Agent), such as
IntraLinks, or a substantially similar electronic system (the “Platform”).  Each
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform.  The Agent and its Affiliates
expressly disclaim with respect to the Platform any liability for errors in
transmission, incorrect or incomplete downloading, delays in posting or
delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform.  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.  Each Lender agrees that notice to
it (as provided in the next sentence) (a “Notice”) specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication.  Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, the Agent in writing of such Lender’s e-mail address to which a
Notice may be sent (and from time to time thereafter to ensure that the Agent
has on record an effective e-mail address for such Lender) and (ii) that any
Notice may be sent to such e-mail address.

17.                                 Course of Dealing; Amendments and Waivers.
No course of dealing between any Lender or the Agent, on one hand, and any
Obligor, on the other hand, will operate as a waiver of any of the Lenders’ or
the Agent’s rights under this Agreement or any other Credit Document or with
respect to the Credit Obligations.  Each of the Obligors acknowledges that if
the Lenders or the Agent, without being required to do so by this Agreement or
any other Credit Document, give any notice or information to, or obtain any
consent from, any Obligor, the Lenders and the Agent shall not by implication
have amended, waived or modified any provision of this Agreement or any other
Credit Document, or created any duty to give any such notice or information or
to obey such consent on any future occasion.  No delay or omission on the part
of any Lender or the Agent in exercising any right under this Agreement or any
other Credit Document or with respect to the Credit Obligations shall operate as
a waiver of such right or any other right hereunder or thereunder.  A waiver on
any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.  No waiver, consent or amendment with respect to
this Agreement or any other Credit Document shall be binding unless it is in
writing and signed by the Agent or Required Lenders.

Any term, covenant, agreement or condition of any Credit Document may be amended
or waived if such amendment or waiver is in writing and is signed by Required
Lenders (or by the Agent with written consent of Required Lenders), the
Borrowers and any other party thereto; provided, however, that any amendment,
waiver or consent which affects the rights or duties of the Agent, the Swing
Line Lender or an Issuing Bank must be in writing and be signed also by the
affected Agent, Swing Line Lender or Issuing Bank; and provided further, that
any

89


--------------------------------------------------------------------------------


amendment, waiver or consent which effects any of the following changes must be
in writing and signed by all Lenders (or by the Agent with the written consent
of all Lenders):

(A)          INCREASES THE MAXIMUM AMOUNT OF CREDIT AVAILABLE;

(B)         EXTENDS THE FINAL MATURITY DATE;

(C)          REDUCES THE PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR ANY FEES OR
OTHER AMOUNTS PAYABLE FOR THE ACCOUNT OF THE LENDERS;

(D)         POSTPONES OR CONDITIONS ANY DATE FIXED FOR ANY PAYMENT OF THE
PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR ANY FEES OR OTHER AMOUNTS PAYABLE FOR
THE ACCOUNT OF THE LENDERS;

(E)          WAIVES OR AMENDS THIS SECTION 17;

(F)            AMENDS THE DEFINITION OF REQUIRED LENDERS OR ANY PROVISION OF
THIS AGREEMENT REQUIRING APPROVAL OF REQUIRED LENDERS OR SOME OTHER SPECIFIED
AMOUNT OF LENDERS;

(G)         INCREASES OR DECREASES THE COMMITMENT OR THE PERCENTAGE INTEREST OF
ANY LENDER (OTHER THAN THROUGH AN ASSIGNMENT UNDER SECTION 14);

(H)         RELEASES THE SUBSIDIARY GUARANTEE EXCEPT AS PERMITTED UNDER
SECTION 6; OR

(I)             WAIVES ANY OF THE CONDITIONS SET FORTH IN SECTION 8.

Unless otherwise specified in such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given.

18.                                 Defeasance.  When all Credit Obligations
have been paid, performed and reasonably determined by the Lenders to have been
indefensibly discharged in full, and if at the time no Lender continues to be
committed to extend any credit to the Borrowers hereunder or under any other
Credit Document, this Agreement and the other Credit Documents will terminate;
provided, however, that Sections 3.2.4, 3.5, 12, 13, 15, 18, 19 and 20 will
survive the termination of this Agreement.

19.                                 Venue; Service of Process.  Each of the
Obligors:

(A)          IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK AND TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF; AND

(B)         WAIVES TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE,
IN ANY SUCH PROCEEDING BROUGHT IN ANY OF THE ABOVE-NAMED COURTS, ANY CLAIM THAT
IT

90


--------------------------------------------------------------------------------


IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT ITS PROPERTY
IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT SUCH PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH PROCEEDING IS IMPROPER,
OR THAT THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR THE SUBJECT MATTER
HEREOF OR THEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURT.

Each of the Obligors consents to service of process in any such proceeding in
any manner at the time permitted by the laws of the State of New York and agrees
that service of process by registered or certified mail, return receipt
requested, at its address specified in or pursuant to Section 16 is reasonably
calculated to give actual notice.

20.                                 WAIVER OF JURY TRIAL.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE OBLIGORS, THE
AGENT AND THE LENDERS WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, PROCEEDING OR ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER
HEREOF OR THEREOF OR ANY CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE
DEALINGS OF THE LENDERS, THE AGENT OR ANY OBLIGOR IN CONNECTION WITH ANY OF THE
ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.  Each of the Obligors acknowledges that it has been
informed by the Agent that the provisions of this Section 20 constitute a
material inducement upon which each of the Lenders has relied, is relying and
will rely in entering into this Agreement and any other Credit Document, and
that it has reviewed the provisions of this Section 20 with its counsel.  Any
Lender, the Agent or any Obligor may file an original counterpart or a copy of
this Section 20 with any court as written evidence of the consent of each
Obligor, the Agent and each Lender to the waiver of their rights to trial by
jury.

21.                                 Judgment Currency.

21.1                           Conversion Requirements.  Each Obligor’s
obligations under the Credit Documents to make payments in United States Dollars
or in the applicable Foreign Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Agent or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Agent or such Lender under the Credit Documents. 
If, for the purpose of obtaining or enforcing a judgment against any Obligor in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the U.S. Dollar
Equivalent, determined in each case as of the Banking Day immediately preceding
the day on which the judgment is given (such Banking Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

21.2                           Change in Rate of Exchange.  If there is a change
in the rate of exchange prevailing between the Judgment Currency Conversion Date
and the date of actual payment of the amount due, such amount payable by the
applicable Obligor shall be reduced or increased, as

91


--------------------------------------------------------------------------------


applicable, such that the amount paid in the Judgment Currency, when converted
at the rate of exchange prevailing on the date of payment, will produce the
amount of the Obligation Currency which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial award at the
rate of exchange prevailing on the Judgment Currency Conversion Date.

22.                                 Setoff.  In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right, with
the prior written consent of the Agent but without prior notice to the
Borrowers, any such notice being expressly waived by the Borrowers to the extent
permitted by Applicable Law, upon the occurrence and during the continuance of a
Default or Event of Default, to set-off and apply against any indebtedness,
whether matured or unmatured, of the Borrowers to such Lender, any amount owing
from such Lender or any Affiliate thereof to any Borrower, at or at any time
after, the happening of any of the above mentioned events.  The aforesaid right
of set-off may be exercised by such Lender against any such Borrower or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of such
Borrower or against anyone else claiming through or against such Borrower or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off has not been exercised by
such Lender prior to the occurrence of a Default or Event of Default.  Each
Lender agrees promptly to notify the Parent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

23.                                 No Third Party Beneficiaries.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, any of the Credit
Documents to which it is not a party.

24.                                 Further Assurances.  Each Lender and each
Borrower shall, and each Borrower shall cause each Subsidiary to, promptly
correct any defect or error that may be discovered in any Credit Document.  At
the Agent’s request from time to time, the Borrowers, at their expense, shall
execute and deliver to the Agent such further agreements, documents and
instruments and do or cause to be done such further acts as may reasonably be
necessary or proper to effectuate the provisions or purposes of the Credit
Documents.

25.                                 General.  This Agreement amends and restates
in its entirety the Original Credit Agreement.  All covenants, agreements,
representations and warranties made in this Agreement or any other Credit
Document or in certificates delivered pursuant hereto or thereto shall be deemed
to have been relied on by the Agent and each Lender, notwithstanding any
investigation made by the Agent or any Lender on its behalf, and shall survive
the execution and delivery to the Agent and the Lenders hereof and thereof.  If
any provision of this Agreement is prohibited by or invalid under Applicable
Law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.  The headings in this Agreement are for
convenience of reference only and will not limit or otherwise affect the meaning
hereof.  With respect to the exercise of its discretion, each Lender will act in
good faith.  This Agreement and the other Credit Documents (including the Fee
Letter and any other related fee agreements with the Agent or the Lenders)

92


--------------------------------------------------------------------------------


constitute the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
understandings and agreements, whether written or oral (including the Original
Credit Agreement).  This Agreement may be executed in any number of counterparts
which together will constitute one instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or “PDF” format shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by facsimile or
“PDF” format also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  This
Agreement shall be governed by and construed in accordance with the laws (other
than the conflict of laws rules) of the State of New York.  Each Borrower hereby
acknowledges that (a) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Credit Documents, (b)
neither the Agent nor any Lender has any fiduciary relationship to such
Borrower, the relationship being solely that of debtor and creditor, (c) no
joint venture exists between such Borrower and the Agent or any Lender, and (d)
neither the Agent nor any Lender undertakes any responsibility to such Borrower
to review or inform such Borrower of any matter in connection with any phase of
the business or operations of such Borrower and such Borrower shall rely
entirely upon its own judgment with respect to its business, and any review,
inspection or supervision of, or information supplied to, the Borrowers by the
Agent or any Lender is for the protection of the Agent and the Lenders and
neither such Borrower nor any third party is entitled to rely thereon.

[Remainder of this page intentionally left blank.]

93


--------------------------------------------------------------------------------


Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
above written.

BORROWERS:

CH2M HILL COMPANIES, LTD.

CH2M HILL, INC.

 

 

 

 

By:

 /s/ Brian R. Shelton

 

By:

 /s/ Brian R. Shelton

 

Name: Brian R. Shelton

Name: Brian R. Shelton

Title: Treasurer

Title: Treasurer

 

 

CH2M HILL INDUSTRIAL DESIGN &
CONSTRUCTION, INC.

OPERATIONS MANAGEMENT
INTERNATIONAL, INC.

 

 

 

 

By:

 /s/ Brian R. Shelton

 

By:

 /s/ Brian R. Shelton

 

Name: Brian R. Shelton

Name: Brian R. Shelton

Title: Vice President

Title: Treasurer

 

 

CH2M HILL CONSTRUCTORS, INC.

CH2M HILL GLOBAL, INC.

 

 

 

 

By:

 /s/ Brian R. Shelton

 

By:

 /s/ Brian R. Shelton

 

Name: Brian R. Shelton

Name: Brian R. Shelton

Title: Treasurer

Title: Treasurer

 

[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------


 

LENDERS:

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Kenneth D. Brown

 

By:

/s/ Jacob Payne

 

Name:  Kenneth D. Brown

Name:  Jacob Payne

Title:  Vice President

Title:  Vice President

 

 

BANK OF AMERICA, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

/s/ Jonathan M. Phillips

 

By:

/s/ Tatsuro Miyazaki

 

Name:  Jonathan M. Phillips

Name:  Tatsuro Miyazaki

Title:  Vice President

Title:  Deputy General Manager

 

 

JP MORGAN CHASE BANK, N.A.

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Karen Lowe

 

By:

/s/ Brandon Rolek

 

Name:  Karen Lowe

Name:  Brandon Rolek

Title:  Senior Vice President

Title:  Vice President

 

 

COMMERZBANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES

BNP PARIBAS

 

 

 

 

 

 

 

By:

 

/s/ Katherine Wolfe

 

By:

/s/ Yangling J. Si

 

Name:

 

Katherine Wolfe

 

Name:

Yangling J. Si

 

Title:

 

 

Managing Director

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

By:

 

/s/ Sandy Bertram

 

By:

/s/ Matthew Havens

 

Name:

 

Sandy Bertram

 

Name:

Matthew Havens

 

Title:

 

Vice President

 

Title:

 

Assistant Treasurer

 

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Steve Trepiccione

 

 

Name:  Steve Trepiccione

 

Title:  Senior Vice President

 

 

[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------


 

AGENT:

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Kenneth D. Brown

 

 

Name:  Kenneth D. Brown

 

Title:  Vice President

 

 

[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------


SCHEDULE 1

List of Lenders

 

 

1


--------------------------------------------------------------------------------


SCHEDULE 2

Outstanding Principal Amounts

Loans

 

2


--------------------------------------------------------------------------------